 

EXHIBIT 10.1

 

 

$500,000,000

CREDIT AGREEMENT

Dated as of March 23, 2012

among

NEVADA POWER COMPANY d/b/a NV ENERGY,
as Borrower

and

THE LENDERS PARTY HERETO
and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender and an Issuing Bank


WELLS FARGO SECURITIES, LLC,
J.P. MORGAN SECURITIES LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Lead Arrangers and Joint Bookrunners




BANK OF AMERICA, N.A.  and

JPMORGAN CHASE BANK, N.A.
each as a Syndication Agent

and

THE BANK OF NOVA SCOTIA and

UNION BANK, N.A.
each as a documentation agent

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

Page

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

1

 

Section 1.1

Certain Defined Terms

1

 

Section 1.2

Computation of Time Periods; Construction

21

 

Section 1.3

Accounting Matters

21

 

Section 1.4

Letter of Credit Amounts

22

ARTICLE II.  COMMITMENTS

22

 

Section 2.1

Commitments

22

 

Section 2.2

Fees

22

 

Section 2.3

Reduction of the Commitments

23

 

Section 2.4

Computations of Outstandings

24

 

Section 2.5

Optional Increase of the Commitments

24

ARTICLE III.  LOANS

25

 

Section 3.1

Revolving Loans

25

 

Section 3.2

Conversion of Loans

27

 

Section 3.3

Interest Periods

27

 

Section 3.4

Other Terms Relating to the Making and Conversion of Loans

28

 

Section 3.5

Repayment of Loans; Interest

30

 

Section 3.6

Additional Interest on LIBOR Rate Loans

30

 

Section 3.7

Default Rate

31

 

Section 3.8

Swingline Loans

31

ARTICLE IV.  LETTERS OF CREDIT

34

 

Section 4.1

The Letter of Credit Commitment

34

 

Section 4.2

Procedures for Issuance and Amendment of Letters of Credit;

 

 

 

Evergreen Letters of Credit

36

 

Section 4.3

Drawings and Reimbursements; Funding of Participants

37

 

Section 4.4

Repayment of Participations

38

 

Section 4.5

Obligations Absolute

39

 

Section 4.6

Role of Issuing Banks

40

 

Section 4.7

Applicability of ISP and UCP

40

 

Section 4.8

Letter of Credit Fees

40

 

Section 4.9

Fronting Fee and Processing Charges Payable to Issuing Banks

41

 

Section 4.10

Conflict with Issuing Bank Agreements

41

 

Section 4.11

Letters of Credit Issued for Subsidiaries

41

ARTICLE V.  PAYMENTS, COMPUTATIONS AND YIELD PROTECTION

41

 

Section 5.1

Payments and Computations

41

 

Section 5.2

Interest Rate Determination

43

 

Section 5.3

Prepayments

43

 

Section 5.4

Yield Protection

44

 

Section 5.5

Sharing of Payments, Etc.

45

 

Section 5.6

Taxes

46

ARTICLE VI.  CONDITIONS PRECEDENT

49

 

Section 6.1

Conditions Precedent to Effectiveness of this Agreement

49

 

Section 6.2

Conditions Precedent to Each Extension of Credit

51

 

Section 6.4

Reliance on Certificates

51

ARTICLE VII.  REPRESENTATIONS AND WARRANTIES

51

 

Section 7.1

Representations and Warranties of the Borrower

51

ARTICLE VIII.  COVENANTS OF THE BORROWER

58

 

Section 8.1

Affirmative Covenants

58

 

Section 8.2

Negative Covenants

61

 

Section 8.3

Financial Covenant

68

 

i

 

--------------------------------------------------------------------------------

 

 

 

 

Page

ARTICLE IX.  DEFAULTS

68

 

Section 9.1

Events of Default

68

 

Section 9.2

Remedies

71

 

Section 9.3

Rights and Remedies Cumulative; Non-Waiver; etc.

72

 

Section 9.4

Crediting of Payments and Proceeds

72

 

Section 9.5

Administrative Agent May File Proofs of Claim

73

ARTICLE X.  THE ADMINISTRATIVE AGENT

73

 

Section 10.1

Appointment and Authority

73

 

Section 10.2

Rights as a Lender

73

 

Section 10.3

Exculpatory Provisions

74

 

Section 10.4

Reliance by the Administrative Agent

74

 

Section 10.5

Delegation of Duties

75

 

Section 10.6

Resignation of Administrative Agent

75

 

Section 10.7

Non-Reliance on Administrative Agent and Other Lenders

76

 

Section 10.8

No Other Duties, etc.

76

 

Section 10.9

Collateral and Guaranty Matters

76

ARTICLE XI.  MISCELLANEOUS

77

 

Section 11.1

Amendments, Etc.

77

 

Section 11.2

Notices, Etc.

78

 

Section 11.3

No Waiver of Remedies

78

 

Section 11.4

Costs, Expenses and Indemnification

78

 

Section 11.5

Right of Set-Off; Payments Set Aside

80

 

Section 11.6

Binding Effect

81

 

Section 11.7

Successors and Assigns; Participations

81

 

Section 11.8

Confidentiality

84

 

Section 11.9

Waiver of Jury Trial

85

 

Section 11.10

Governing Law; Submission to Jurisdiction

85

 

Section 11.11

Relation of the Parties; No Beneficiary

86

 

Section 11.12

Execution in Counterparts

86

 

Section 11.13

Survival of Agreement

86

 

Section 11.14

Survival of Indemnities

86

 

Section 11.15

Patriot Act Notice

87

 

Section 11.16

Severability

87

 

Section 11.17

Electronic Execution of Assignments and Certain Other Documents

87

 

Section 11.18

Defaulting Lenders

87

 

Section 11.19

Cash Collateral

89

 

Section 11.20

Press Releases and Related Matters

90

 

ii

 

--------------------------------------------------------------------------------

 

 

 

Exhibits

 

 

 

 

EXHIBIT A-1

Form of Revolving Note

 

 

EXHIBIT A-2

Form of Swingline Note

 

 

EXHIBIT A-3

Form of Notice of Revolving Borrowing

 

 

EXHIBIT A-4

Form of Notice of Swingline Borrowing

 

 

EXHIBIT B

Form of Notice of Conversion

 

 

EXHIBIT C

Form of Assignment and Assumption

 

 

EXHIBIT D

Form of Officer’s Certificate

 

 

EXHIBIT E

Form of Secretary’s Certificate

 

 

EXHIBIT F

Form of Mark-to-Market Exposure Certificate

 

 

 

 

 

 

 

 

 

Schedules

 

 

 

 

SCHEDULE 1.1(A)

Existing Letters of Credit

 

 

SCHEDULE 1.1(B)

Commitments and Percentages

 

 

SCHEDULE 7.1(c)

Legal Name, Etc.

 

 

SCHEDULE 7.1(d)

Consents, Authorizations, Filings and Notices

 

 

SCHEDULE 7.1(f)

Material Litigation

 

 

SCHEDULE 7.1(p)

Subsidiaries

 

 

SCHEDULE 8.1(d)

Contractual Obligations; Compliance with Law

 

 

SCHEDULE 8.2(b)(vi)

Existing Liens

 

 

SCHEDULE 8.2(g)

Affiliate Transactions

 

 

SCHEDULE 11.2

Certain Addresses for Notices; Applicable Lending Offices

 

iii

 

--------------------------------------------------------------------------------

 

 

 

THIS CREDIT AGREEMENT, dated as of March 23, 2012 is made by and among:

 

(i)            Nevada Power Company d/b/a NV Energy, a Nevada corporation (the
“Borrower”), 

 

(ii)           the banks and other financial institutions listed on the
signature pages of this Agreement and the other Lenders (as hereinafter defined)
and Issuing Banks (as hereinafter defined) from time to time party hereto, and

 

(iii)          Wells Fargo Bank, National Association, as administrative agent
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”) for the Lenders hereunder, as Swingline Lender and
as an Issuing Bank.

 

PRELIMINARY STATEMENTS

 

The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1            Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings:

 

“Acquired Debt” means, with respect to any specified Person, (a) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Subsidiary of such specified Person, whether or not such
Indebtedness is incurred in connection with, or in contemplation of, such other
Person merging with or into, or becoming a Subsidiary of, such specified Person
and (b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

 

“Administrative Agent” has the meaning assigned to that term in the preamble
hereto.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account, as set forth on Schedule 11.2 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

1

 

--------------------------------------------------------------------------------

 

 

 

“Aggregate Negative Mark-to-Market Exposure” means, as of any date of
determination, an amount equal to the sum of the Negative Mark-to-Market
Exposure existing on such date of determination under each Hedge Agreement
without giving effect to any netting other than netting as between two or more
Hedge Agreements each by and between the Borrower or any Subsidiary, on the one
hand, and the same legal entity (or any Affiliate thereof), on the other hand,
that is contractually available to the Borrower or such Subsidiary.

 

“Agreement” means this Credit Agreement, as amended, modified, restated,
supplemented or replaced from time to time in accordance with the terms hereof.

 

“Applicable Lending Office” means, with respect to each Lender, (a) such
Lender’s Domestic Lending Office, in the case of a Base Rate Loan, and (b) such
Lender’s Eurodollar Lending Office, in the case of a LIBOR Rate Loan.

 

“Applicable Margin” means, with respect to Loans, Letters of Credit and the
Commitment Fee, the corresponding percentages per annum as set forth below based
on the applicable Secured Debt Ratings:

 

Level

Secured Debt Rating

Applicable LIBOR Rate and LIBOR Market Index Rate Margin

Applicable Base Rate Margin

Commitment Fee

Letter of Credit Fee

I

A- or higher from S&P/A3 or higher from Moody’s

1.125%

0.125%

0.125%

1.125%

II

BBB+ from S&P/Baa1 from Moody’s

1.25%

0.25%

0.175%

1.25%

III

BBB from S&P/Baa2 from Moody’s

1.50%

0.50%

0.225%

1.50%

IV

BBB- from S&P/Baa3 from Moody’s

1.75%

0.75%

0.275%

1.75%

V

BB+ or lower from S&P/Ba1 or lower from Moody’s/unrated by S&P and Moody’s

2.00%

1.00%

0.325%

2.00%

 

In all cases in determining the Applicable Margin, the Commitment Fee and the
Letter of Credit Fee, if the Secured Debt Ratings established by the Rating
Agencies shall fall within different levels, the applicable Secured Debt Rating
shall be based on the higher of the two applicable Secured Debt Ratings unless
one of the two applicable Secured Debt Ratings is two or more levels lower than
the other, in which case the applicable Secured Debt Rating shall be determined
by reference to the level one lower than the higher of the two applicable
Secured Debt Ratings.  The Applicable Margins, Commitment Fee and Letter of
Credit Fee shall be increased or decreased in accordance with this definition
upon any change in the applicable Secured Debt Rating, and such increased or
decreased Applicable Margins, Commitment Fee and Letter of Credit Fee shall be
effective from the date of announcement of any such new Secured Debt Rating
until the next such change.  The Borrower agrees to notify the Administrative
Agent promptly after each change in any Secured Debt Rating.  If the rating
system of any Rating Agency shall change, or if any such Rating Agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect

 

 

2

 

--------------------------------------------------------------------------------

 

 

such changed rating system or the non-availability of Secured Debt Ratings from
such Rating Agency and, pending the effectiveness of any such amendment, the
Applicable Margin, the Commitment Fee and the Letter of Credit Fee shall be
determined by reference to the Secured Debt Rating most recently in effect prior
to such change or cessation.

 

“Applicable Rate” means:

 

(a)                in the case of each Base Rate Loan, a rate per annum equal at
all times to the sum of the Base Rate in effect from time to time plus the
Applicable Margin in effect from time to time;

 

(b)                in the case of each LIBOR Rate Loan comprising part of the
same Borrowing, a rate per annum during each Interest Period equal at all times
to the sum of the LIBOR Rate for such Interest Period plus the Applicable Margin
in effect from time to time during such Interest Period; and

 

(c)                in the case of each LIBOR Market Index Rate Loan, a rate per
annum equal at all times to the sum of the LIBOR Market Index Rate in effect
from time to time plus the Applicable Margin in effect from time to time.

 

“Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered, managed or underwritten by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.7), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

 

“Bank of America” means Bank of America, N.A., a national banking association.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus  1/2 of 1% and (c) the LIBOR Base Rate plus  1.0%.  Any
change in the Base Rate due to a change in any of the foregoing will become
effective on the effective date of such change in the Federal Funds Rate, the
Prime Rate or the LIBOR Base Rate.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 3.5(b)(i). 

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

 

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the Board of
Directors of the general partner of the partnership and (c) with respect to any
other Person, the board or committee of such Person serving a similar function.

3

 

--------------------------------------------------------------------------------

 

 

 

“Borrower” has the meaning assigned to that term in the preamble hereto.

 

“Borrower Materials” has the meaning assigned to that term in Section 8.1(g). 

 

“Borrowing” means a borrowing consisting of Loans of the same Type and in the
case of LIBOR Rate Loans, having the same Interest Period, and made or Converted
on the same day by the Lenders, ratably in accordance with their respective
Percentages.  Any Borrowing consisting of Loans of a particular Type may be
referred to as being a Borrowing of such “Type”.  All Loans of the same Type
and, in the case of LIBOR Rate Loans, having the same Interest Period and made
or Converted on the same day shall be deemed a single Borrowing hereunder until
repaid or next Converted.

 

“Borrowing Limit” means, as of any date of determination, the lesser of (a) the
Commitments and (b) an amount equal to (i) the Commitments minus  (ii) Aggregate
Negative Mark-to-Market Exposure as of the last day of the calendar month most
recently ended as set forth in the certificate of a Responsible Officer of the
Borrower delivered pursuant to Section 8.1(b)(iii); provided, that, (i) in no
event shall the amount calculated in clause (b) above be less than 50% of the
Commitments then in effect and (ii) with respect to the determination of the
Borrowing Limit on the Closing Date, Aggregate Negative Mark-to-Market Exposure,
if any, shall be as set forth in the certificate of a Responsible Officer of the
Borrower delivered pursuant to Section 6.1(i).  For the avoidance of doubt, the
Borrowing Limit shall be re-calculated as of each calendar month.

 

“Business Day” means (a) for all purposes other than as covered by clause (b)
below, a day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York, Charlotte, North Carolina or Dallas, Texas are
authorized or required by law to close and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
LIBOR Rate Loans, any day which is a Business Day described in clause (a) and
which is also a day for trading by and between banks in Dollar deposits in the
interbank eurodollar market.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
for the purposes of this Agreement, the amount of such obligations at any time
shall be the capitalized amount thereof at such time determined in accordance
with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, an Issuing
Bank, the Swingline Lender (as applicable) and the Lenders, as collateral for LC
Obligations, Obligations in respect of Swingline Loans or obligations of Lenders
to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if an Issuing Bank or Swingline
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) an Issuing Bank
or the Swingline Lender (as applicable).  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means (a) United States dollars, (b) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality of the United

 

4

 

--------------------------------------------------------------------------------

 

 

States government (provided  that the full faith and credit of the United States
is pledged in support of those securities) having maturities of not more than
one year from the date of acquisition, (c) certificates of deposit and
eurodollar time deposits with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight bank deposits, in each case, with any commercial bank having capital
and surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of “B” or
better, (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above, (e) commercial paper having the highest rating obtainable
from Moody’s or S&P and in each case maturing within 270 days after the date of
acquisition and (f) money market funds at least 95% of the assets of which
constitute Cash Equivalents of the kinds described in clauses (a) through (e) of
this definition.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events:  (a)
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall
become, or obtain rights (whether by means or warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or indirectly, of more than 20% of the outstanding
common stock of NV Energy, Inc.; or (b) NV Energy, Inc. shall cease to own and
control, of record and beneficially, directly, 100% of each class of outstanding
Capital Stock of the Borrower (other than non-voting preferred Capital Stock of
the Borrower in an amount not to exceed 10% of all Capital Stock of the
Borrower; provided that such preferred Capital Stock may become voting upon an
event of default with respect to such preferred stock) free and clear of all
Liens.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.1, (b) purchase participations in LC
Obligations and (c) purchase participations in Swingline Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1.1(B) or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Commitment Fee” has the meaning assigned to that term in Section 2.2(a). 

 

5

 

--------------------------------------------------------------------------------

 

 

 

“Commitments” mean the Commitments of all the Lenders.  The aggregate principal
amount of all the Commitments in effect on the Closing Date is FIVE HUNDRED
MILLION DOLLARS ($500,000,000).

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated Assets” means, at any date of determination, the total amount of
consolidated assets of the Borrower and its Subsidiaries, as determined in
accordance with GAAP.

 

“Consolidated Capital” means, at any date of determination, the sum of (a)
Consolidated Indebtedness plus  (b) Consolidated equity of the common
stockholders of the Borrower and its Subsidiaries plus  (c) trust-originated or
partnership-originated preferred securities of the Borrower and its Consolidated
Subsidiaries plus  (d) Consolidated equity of the preference stockholders of the
Borrower and its Subsidiaries plus  (e) Consolidated equity of the preferred
stockholders of the Borrower and its Subsidiaries, calculated as of such date,
in the case of clauses (b) through (e) above, in accordance with GAAP.

 

“Consolidated Indebtedness” means, at any date of determination, without
duplication, the aggregate Indebtedness of the Borrower and its Consolidated
Subsidiaries; provided, however, that Consolidated Indebtedness shall not
include junior subordinated debentures issued by the Borrower in connection with
the issuance of (a) preferred trust securities or trust-issued preferred
securities by any Trust Preferred Vehicle and (b) other similar trust-originated
preferred securities by any Subsidiary of the Borrower; provided, that  (i) the
issuer of such preferred securities lends substantially all of the proceeds from
such issuance to the Borrower in exchange for such junior subordinated
debentures and (ii) substantially all of the assets of such issuer consist
solely of such junior subordinated debentures and payments made from time to
time in respect thereof.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

 

“Conversion”, “Convert” or “Converted” refers to a conversion of Loans of one
Type into Loans of another Type, or to the selection of a new, or the
continuation of the same, Interest Period for Loans, as the case may be,
pursuant to Section 3.2. 

 

“Debt Ratings Trigger” means the date which the Borrower shall have obtained a
Secured Debt Rating of (a) BBB- or higher from S&P and (b) Baa3 or higher from
Moody’s, in each case with a stable or better outlook.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

 

6

 

--------------------------------------------------------------------------------

 

 

 

“Default” means any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender” means, subject to Section 11.18(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans or participations in respect
of Letters of Credit or Swingline Loans required to be funded by it hereunder
within two Business Days of the date such Loans or participations were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, an Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower,the
Administrative Agent, an Issuing Bank or the Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied, (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 11.18(b)) upon delivery of
written notice of such determination to the Borrower, the Issuing Banks, the
Swingline Lender and each Lender.

 

“Disposition” means, with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollars” and the sign “$” each means lawful money of the United States.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender or Affiliate of such Lender specified as its “Domestic Lending Office”
opposite its name on Schedule 11.2 hereto or in the Assignment and Assumption
pursuant to which it became a Lender, or such other office of such Lender or
Affiliate of such Lender as such Lender may from time to time specify in writing
to the Borrower and the Administrative Agent.

7

 

--------------------------------------------------------------------------------

 

 

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.7(b)(iii), (v), (vi)  and (vii)  (subject to such
consents, if any, as may be required under Section 11.7(b)(iii)). 

 

“Environmental Laws” means any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.  For the avoidance of doubt, the Nevada Renewable
Energy Portfolio Standard shall not constitute an Environmental Law.

 

“Environmental Liability” means, with respect to any Person, any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of such Person or
any of its Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Materials of Environmental
Concern, (c) exposure to any Materials of Environmental Concern, (d) the release
or threatened release of any Materials of Environmental Concern into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

  

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender or Affiliate of such Lender specified as its “Eurodollar Lending
Office” opposite its name on Schedule 11.2 hereto or in the Assignment and
Assumption pursuant to which it became a Lender (or, if no such office or
Affiliate is specified, its Domestic Lending Office), or such other office of
such Lender or Affiliate of such Lender as such Lender may from time to time
specify in writing to the Borrower and the Administrative Agent.

  

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve system (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 9.1, provided 
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

8

 

--------------------------------------------------------------------------------

 

 

 

“Evergreen Letter of Credit” means any Letter of Credit that, by its terms,
provides that it shall be automatically renewed or extended for a stated period
of time at the end of its then scheduled expiration date unless the applicable
Issuing Bank notifies the beneficiary thereof prior to such expiration date that
such Issuing Bank elects not to renew or extend such Letter of Credit.

 

“Excess Net Proceeds” has the meaning set forth in Section 8.2(d). 

 

“Existing Letter of Credit” means each of the letters of credit set forth on
Schedule 1.1(A). 

 

“Existing NPC Credit Agreement” means that certain Credit Agreement dated as of
April 28, 2010 by and among Nevada Power Company, as the borrower, Wells Fargo
Bank, National Association as the administrative agent, an issuing bank and a
lender and the other lenders from time to time party thereto, as amended or
otherwise modified from time to time.

 

“Extension of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the Outstanding Amount of all Revolving Loans made by such
Lender plus  (ii) such Lender’s Percentage of the Outstanding Amount of all LC
Obligations plus  (iii) such Lender’s Percentage of the Outstanding Amount of
all Swingline Loans or (b) the making of any Loan by such Lender or the
issuance, extension or renewal of, or participation in, a Letter of Credit by
such Lender.

 

“Federal Funds Rate” means, the rate per annum equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day (or, if such day is
not a Business Day, for the immediately preceding Business Day), as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent. 

 

“Fee Letters” means (a) that certain letter agreement, dated February 24, 2012,
among the Borrower, SPPC, Wells Fargo Bank and WFS, as amended from time to
time, (b) that certain letter agreement, dated February 24, 2012, among the
Borrower, SPPC, Bank of America and MLPFS, as amended from time to time and (c)
that certain letter agreement, dated as of February 24, 2012, among the
Borrower, SPPC, JPMorgan and JPM Securities, as amended from time to time.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Bank, such Defaulting Lender’s Percentage of the
outstanding LC Obligations other than LC Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Percentage of Swingline Loans other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“General and Refunding Mortgage Bonds” means, collectively, (a) the Borrower’s
General and Refunding Mortgage Bonds, Series Z, due on the Maturity Date, issued
as of the Closing Date to the

 

9

 

--------------------------------------------------------------------------------

 

 

Administrative Agent under the General and Refunding Mortgage Indenture and any
supplemental indenture or Officer’s Certificate related thereto, in the
aggregate principal amount of $500,000,000, and (b) any additional General and
Refunding Mortgage Bonds issued by the Borrower to the Administrative Agent
under the General and Refunding Mortgage Indenture and any supplemental
indentures or Officer’s Certificate related thereto in connection with any
increase in the Commitments pursuant to Section 2.5, in each case as collateral
securing the Obligations.

 

“General and Refunding Mortgage Indenture” means the General and Refunding
Mortgage Indenture, dated as of May 1, 2001, between the Borrower and The Bank
of New York Mellon Trust Company, N.A. (successor to The Bank of New York
Mellon), as trustee, as the same may be amended, modified or supplemented from
time to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, bureau, instrumentality, regulatory body, court,
tribunal, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government, including any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).

 

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner, including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness.

 

“Hedge Agreements” means, with respect to any Person, the collective reference
to any of the following: (a) interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements and any other agreements designed to
protect such Person against fluctuations in interest rates with respect to
Indebtedness incurred and not for purposes of speculation, (b) foreign exchange
contracts and currency protection agreements entered into with one of more
financial institutions designed to protect such Person against fluctuations in
currency exchange rates with respect to Indebtedness incurred and not for
purposes of speculation, (c) any commodity futures contract, commodity option or
other similar agreement or arrangement designed to protect against fluctuations
in the price of commodities used by such Person at the time and (d) other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates or currency exchange rates.  The term “Hedge Agreements”, for
the avoidance of doubt, shall exclude any forward energy purchase or sale
contracts or similar arrangements entered into by the Borrower or its
Subsidiaries.

 

“Hedging Obligations” means, with respect to any Person, all existing or future
payment and other obligations owing by such Person under any Hedge Agreement
(which such Hedge Agreement is permitted hereunder) with any Person that (i) is
a current Lender or Affiliate of any current Lender or (ii) was a Lender or an
Affiliate of any Lender at the time such Hedge Agreement was executed.

 

“Honor Date” has the meaning assigned to that term in Section 4.3(a). 

 

“Indebtedness” means, with respect to any Person, any indebtedness of such
Person, whether or not contingent (a) in respect of borrowed money, (b)
evidenced by notes, bonds, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof), (c) in respect of
banker’s acceptances, (d) representing Capital Lease Obligations, (e)
representing the balance deferred and unpaid

 

10

 

--------------------------------------------------------------------------------

 

 

of the purchase price of any property, except any such balance that constitutes
an accrued expense or trade payable arising in the ordinary course of business
that is (i) less than $1,000,000 or (ii) not more than one hundred twenty (120)
days past due or (f) representing any Net Hedging Obligations, if and to the
extent any of the preceding items (other than letters of credit and Net Hedging
Obligations) would appear as a liability upon a balance sheet of such Person
prepared in accordance with GAAP.  In addition, the term “Indebtedness” includes
all Indebtedness of others secured by a Lien on any asset of such Person
(whether or not such Indebtedness is assumed by such Person) and, to the extent
not otherwise included, the Guarantee by such Person of any indebtedness of any
other Person.  The amount of any Indebtedness outstanding as of any date will be
(x) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount, and (y) the principal amount of the
Indebtedness, together with any interest on the Indebtedness that is more than
30 days past due, in the case of any other Indebtedness.

 

“Indemnitee” has the meaning assigned to that term in Section 11.4(b). 

 

“Ineligible Lender” means any Person other than (a) a Lender or an Affiliate
thereof, (b) an Approved Fund or (c) any U.S. or foreign bank that accepts
deposits in the ordinary course of business.

 

“Information” has the meaning assigned to that term in Section 11.8. 

 

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA; and the term
“Insolvent” shall have a correlative meaning (pertaining to a condition of
Insolvency).

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

“Interest Period” has the meaning assigned to that term in Section 3.3. 

 

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), or purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.  If the
Borrower or any Subsidiary of the Borrower sells or otherwise disposes of any
Equity Interests of any direct or indirect Subsidiary of the Borrower such that,
after giving effect to any such sale or disposition, such Person is no longer a
Subsidiary of the Borrower, the Borrower will be deemed to have made an
Investment on the date of any such sale or disposition.  The acquisition by the
Borrower or any Subsidiary of the Borrower of a Person that holds an Investment
in a third Person will be deemed to be an Investment by the Borrower or such
Subsidiary in such third Person.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590 (or such
later version thereof as may be in effect at the time of issuance of any Letter
of Credit.

11

 

--------------------------------------------------------------------------------

 

 

 

“Issuing Banks” means, collectively, Wells Fargo Bank, Bank of America and
JPMorgan, in their respective capacities as issuers of Letters of Credit under
this Agreement (or any successors thereto) and “Issuing Bank” means any one of
them.  Notwithstanding the foregoing, Wells Fargo Bank shall be the Issuing Bank
with respect to the Existing Letters of Credit, as more specifically set forth
on Schedule 1.1(A).  

 

“Issuing Bank Agreement” means, with respect to any Letter of Credit, the
collective reference to (a) an agreement between an Issuing Bank and the
Borrower, providing for the issuance of one or more Letters of Credit, in
support of (i) the Borrower’s obligations owing to gas, electric power or other
energy suppliers or (ii) other general corporate activities of the Borrower and
(b) any other document, agreement and instrument entered into by such Issuing
Bank and the Borrower (or any Subsidiary) or in favor of such Issuing Bank and
relating to any such Letter of Credit.  In the event of any conflict between the
terms of this Agreement and the terms of any Issuing Bank Agreement, the terms
of this Agreement shall control and such conflicting terms under such Issuing
Bank Agreement shall be of no force or effect.

 

“Joint Lead Arrangers” means the collective reference to Wells Fargo Securities,
MLPFS and JPM Securities in their respective capacities as joint lead arrangers
and joint bookrunners.

 

“JPMorgan” means JPMorgan Chase Bank, N.A.

 

“JPM Securities” means J.P. Morgan Securities LLC.

 

“LC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its Percentage.

 

“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus  the
aggregate of all Unreimbursed Amounts, including all LC Borrowings.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.4.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP98,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lenders” means the banks and other financial institutions listed on the
signature pages hereof as lenders (including, without limitation, any Issuing
Bank), each Eligible Assignee that shall become a party hereto pursuant to
Section 11.7 and, as the context requires, the Swingline Lender.

 

“Letter of Credit” means (a) any letter of credit issued hereunder and (b) any
Existing Letter of Credit.  A Letter of Credit may be a commercial or direct pay
letter of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the applicable Issuing Bank.

12

 

--------------------------------------------------------------------------------

 

 

 

“Letter of Credit Expiration Date” means with respect to any Letter of Credit
the earlier of (a) one (1) year after the date of issuance of such Letter of
Credit and (b) five (5) Business Days prior to the Maturity Date.

 

“Letter of Credit Fee” has the meaning assigned to that term in Section 4.8. 

 

“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (a) ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000) and (b) the
Commitments.  The Letter of Credit Sublimit is part of, and not in addition to,
the Commitments.

 

“LIBOR Base Rate” means:

 

(a)                for any Interest Period with respect to a LIBOR Rate Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars in minimum amounts of at least $5,000,000 for a period equal to the
applicable Interest Period, as published by Reuters at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period (rounded upward, if necessary, to the nearest 1/100th of 1%). 
If, for any reason, such rate is not available, then the “LIBOR Base Rate” shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period.  Each calculation by the Administrative
Agent of the LIBOR Base Rate shall be conclusive and binding for all purposes,
absent manifest error; and

 

(b)                for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars in minimum amounts of at least $5,000,000 for a term of one
month commencing that day, as published by Reuters at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the date of determination (rounded
upward, if necessary, to the nearest 1/100th of 1%).  If, for any reason, such
rate is not available, then the “LIBOR Base Rate” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) on the date of determination for a
term equal to one month.  Each calculation by the Administrative Agent of the
LIBOR Base Rate shall be conclusive and binding for all purposes, absent
manifest error.

13

 

--------------------------------------------------------------------------------

 

 

 

“LIBOR Market Index Rate” means, for any day, the 30-day rate of interest per
annum appearing on Reuters Screen LIBOR01 Page (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately 11:00
A.M. (London time) on such day, or if such day is not a London business day,
then the immediately preceding London business day (or if not so reported, then
as determined by the Administrative Agent from another recognized source or
interbank quotation), or another rate as agreed to by the Administrative Agent
and the Borrower.

 

“LIBOR Market Index Rate Loan” means any Loan bearing interest at a rate based
upon the LIBOR Market Index Rate.

 

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =  

                   LIBOR Base Rate

      1.00 - Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate other than LIBOR Market Index Rate Loans.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article
III in the form of a Revolving Loan or a Swingline Loan.

 

“Loan Documents” means this Agreement, any Note, each Subsidiary Guarantee, if
any, each Issuing Bank Agreement, the Officer’s Certificate, the General and
Refunding Mortgage Bonds and each Fee Letter, and each other document,
instrument, certificate and agreement executed and delivered by the Borrower or
any Subsidiary thereof in connection with this Agreement, including any
certificates provided pursuant to this Agreement (excluding any Hedge Agreement
and any Treasury Management Agreement), all as may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent, the Issuing Banks or the Lenders
hereunder or thereunder.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity, and any other substances or forces of any kind, whether or not
any such substance or force is defined as hazardous or toxic under any
Environmental Law, that is regulated pursuant to or could give rise to liability
under any Environmental Law.

 

“Maturity Date” means March 23, 2017.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing

 

14

 

--------------------------------------------------------------------------------

 

 

Banks with respect to Letters of Credit issued and outstanding at such time and
(b) otherwise, an amount determined by the Administrative Agent and the Issuing
Banks in their sole discretion.

  

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Mortgaged Property” has the meaning assigned to that term in the General and
Refunding Mortgage Indenture.

 

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Negative Mark-to-Market Exposure” means the mark-to-market exposure of the
Borrower or any of its Subsidiaries in connection with a Hedge Agreement with
any current Lender or Affiliate of a current Lender (or any Person that was a
Lender or Affiliate of a Lender at the time such Hedge Agreement was executed)
that would cause a liability to the Borrower or any such Subsidiary, as
calculated by the Borrower and provided in a certificate to the Administrative
Agent pursuant to Section 8.1(b)(iii) or Section 6.1(i), in each case in form
and substance reasonably acceptable to the Administrative Agent.

 

“Net Hedging Obligations” means, as of any date, any net obligations associated
with the Termination Value of any such Hedge Agreement on such date.

 

“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
Subsidiary in respect of any Disposition, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions) and (b) taxes paid or payable as
a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements); it being understood that “Net
Proceeds” shall include, without limitation, any cash received upon the sale or
other disposition of any non-cash consideration received by the Borrower or any
Subsidiary in any Disposition.

 

“Note” or “Notes” means the Revolving Notes and the Swingline Note, individually
or collectively, as appropriate.

 

“Notice of Borrowing” means a Notice of Revolving Borrowing or a Notice of
Swingline Borrowing, as the case may be.

 

“Notice of Revolving Borrowing” has the meaning assigned to that term in Section
3.1(a). 

 

“Notice of Swingline Borrowing” has the meaning assigned to that term in Section
3.8(b). 

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Obligations” means the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities (including
any Hedging Obligations and any Treasury Management Obligations) of the Borrower
to (a) the Administrative Agent, (b) any Issuing Bank, (c) the Swingline Lender,
(d) any Lender and (e) in the case of Hedging Obligations and Treasury
Management

 

15

 

--------------------------------------------------------------------------------

 

 

Obligations, (i) any current Lender or Affiliate of any current Lender and (ii)
any Person who was a Lender or an Affiliate of any Lender at the time such Hedge
Agreement or Treasury Management Agreement is executed, in each case, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any Note, any Letter of Credit, any other Loan Document,
any Hedge Agreement between the Borrower and (x) any current Lender or any
Affiliate of a current Lender or (y) any Person who was a Lender or an Affiliate
of a Lender at the time such Hedge Agreement was executed), any Treasury
Management Agreement between the Borrower and (x) any current Lender or any
Affiliate of a current Lender or (y) any Person who was a Lender or an Affiliate
of a Lender at the time such Treasury Management Agreement was executed, or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent, any Issuing Bank or any Lender that are required to
be paid by the Borrower pursuant hereto) or otherwise.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Certificate” means an “Officer’s Certificate” (as defined in the
General and Refunding Mortgage Indenture) setting forth the terms of each series
of the General and Refunding Mortgage Bonds, executed by a duly authorized
officer of the Borrower and authenticated by the trustee under the General and
Refunding Mortgage Indenture.

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any LC Obligations on any date, the amount of such LC
Obligations on such date after giving effect to any LC Credit Extension
occurring on such date and any other changes in the aggregate amount of the LC
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning assigned to that term in Section 11.7(d). 

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.

 

“Payment Amounts” has the meaning assigned to that term in Section 9.1(e). 

 

“PBGC” means, the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Percentage” means with respect to any Lender at any time, with respect to such
Lender’s Commitment at any time, the percentage of the Commitments represented
by such Lender’s Commitment at such time; provided that if the commitment of
each Lender to make Revolving Loans and the obligation of the Issuing Banks to
make LC Credit Extensions have been terminated pursuant to Section 9.2 or if the
Commitments have expired, then the Percentage of each Lender shall be determined
based on the Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments.  The initial Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 1.1(B) or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Permitted Business” has the meaning assigned to that term in Section
8.2(d)(viii)(C)(2). 

16

 

--------------------------------------------------------------------------------

 

 

 

“Permitted Liens” has the meaning assigned to that term in Section 8.2(b). 

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” means, at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to that term in Section 8.1(g). 

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced or otherwise identified from time to time by Wells Fargo Bank at its
principal office in Charlotte, North Carolina as its prime rate.  Each change in
the Prime Rate shall be effective as of the opening of business on the day such
change in the Prime Rate occurs.  The parties hereto acknowledge that the rate
announced publicly by Wells Fargo Bank as its Prime Rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.

 

“Pro Forma Basis” means, with respect to compliance with Section 8.2(a) or
Section 8.2(e), for purposes of calculating the financial covenant set forth in
Section 8.3, the incurrence of Indebtedness or the declaring or making of a
Restricted Payment shall be deemed to have occurred as of the last day of the
most recent fiscal quarter period preceding the date of such incurrence of
Indebtedness or declaring or making of such Restricted Payment for which
financial statements were delivered pursuant to Section 8.1(a). 

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“PUCN” means the Public Utilities Commission of Nevada, or any successor agency.

 

“Public Lender” has the meaning assigned to that term in Section 8.1(g). 

 

“Rating Agencies” means the collective reference to S&P and Moody’s.

 

“Register” has the meaning assigned to that term in Section 11.7(c). 

 

“Regulation U” means Regulation U of the Board as in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, employees and
agents of such Person and of such Person’s Affiliates.

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. §
4043.

17

 

--------------------------------------------------------------------------------

 

 

 

“Request for Credit Extension” means (a) with respect to a Borrowing of
Revolving Loans, a Notice of Revolving Borrowing, (b) with respect to an LC
Credit Extension, a Letter of Credit Application, (c) with respect to a
Borrowing of Swingline Loans, a Notice of Swingline Borrowing and (d) with
respect to a conversion or continuation of Loans, a Notice of Conversion.

 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments, the outstanding Loans, LC Obligations
and participations therein or (b) if the Commitments have been terminated, the
outstanding Loans, LC Obligations and participations therein.  The unfunded
Commitments of, and the outstanding Loans, LC Obligations and participations
therein and in Swingline Loans held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders. 
Any determination of those Lenders constituting the Required Lenders shall be
made by the Administrative Agent and shall be conclusive and binding on all
parties absent manifest error.

   

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer” means the chief executive officer, president, senior
vice-president, vice-president, chief financial officer, chief accounting
officer, treasurer or assistant treasurer of the Borrower, but in any event,
with respect to financial matters, the chief financial officer, chief accounting
officer or the treasurer of the Borrower.

 

“Restricted Payments” has the meaning assigned to such term in Section 8.2(e). 

 

“Revolving Credit Termination Date” means the earlier to occur of (i) the
Maturity Date and (ii) the date of termination or reduction in whole of the
Commitments pursuant to Section 2.3 or Section 9.2. 

 

“Revolving Loan” means a loan by a Lender to the Borrower pursuant to Section
3.1 (or deemed made pursuant to Section 4.4) and refers to a Base Rate Loan or a
LIBOR Rate Loan (each of which shall be a “Type” of Loan).  All Loans by a
Lender of the same Type, having the same Interest Period and made or Converted
on the same day shall be deemed to be a single Revolving Loan by such Lender
until repaid or next Converted.

 

“Revolving Note” means any promissory note of the Borrower payable to the order
of a Lender (and, if requested, its registered assigns), evidencing the
Revolving Loans made by such Lender, substantially in the form of Exhibit A-1,
and any amendments, supplements, and modifications thereto, any substitutes
therefor, and any replacements, restatements, renewals or extension thereof; in
whole or in part and “Revolving Notes” means any or all of the foregoing.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

18

 

--------------------------------------------------------------------------------

 

 

 

“SEC” means the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Secured Debt Rating” means, as of any date of determination, the Borrower’s
senior secured long term debt rating as determined by each of the Rating
Agencies to be in effect as of such date.

 

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent” means, with respect to any Person, as of any date of determination,
(a) the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and (d)
such Person will be able to pay its debts as they mature.  For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“SPPC” means Sierra Pacific Power Company d/b/a NV Energy, a Nevada corporation.

 

“SPPC Credit Agreement” means that certain Credit Agreement, dated as of the
Closing Date, by and among SPPC, as the borrower, Wells Fargo Bank, as the
administrative agent, swingline lender, an issuing bank and a lender and the
other lenders and issuing banks from time to time party thereto, as amended or
otherwise modified.

 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

 

“Subordinated Debt” means any debt (including without limitation any guarantee)
that is subordinated to the prior payment of the Loans and other Obligations.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantee” means any Guarantee of the Loans and other Obligations to
be executed by any Subsidiary of the Borrower pursuant to Section 8.2(n). 

 

 

19

 

--------------------------------------------------------------------------------

 

 

 

“Subsidiary Guarantor” means any Subsidiary of the Borrower that executes a
Subsidiary Guarantee, and its successors and assigns.

 

“Swingline Lender” means Wells Fargo Bank, in its capacity as a provider of
Swingline Loans, or any successor swingline lender hereunder.

 

“Swingline Loan” has the meaning set forth in Section 3.8(a). 

 

“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender (and, if requested, its registered assigns), evidencing
the Swingline Loans made by the Swingline Lender, substantially in the form of
Exhibit A-2, and any amendments, supplements, and modifications thereto, any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof; in whole or in part.

 

“Swingline Sublimit” means the lesser of (a) FIFTY MILLION DOLLARS ($50,000,000)
and (b) the Commitments.  The Swingline Sublimit is part of, and not in addition
to, the Commitments.

 

“Termination Value” means, in respect of any one or more Hedge Agreements after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedge Agreement, (x) for any date on or after the date such
Hedge Agreement has been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (y) for any date prior to
the date referenced in clause (x), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreement, as determined based upon one
or more readily available quotations provided by any recognized dealer in such
Hedge Agreement (which may include a Lender or any Affiliate of a Lender). 
Notwithstanding the foregoing, any calculation of the aggregate Termination
Value shall exclude any Termination Value of Hedge Agreements that are accounted
for by the Borrower as regulatory assets or liabilities or risk management
assets or liabilities pursuant to Financial Accounting Standards Board Statement
No. 71.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all LC Obligations.

 

“Trading With the Enemy Act” has the meaning assigned to that term in Section
7.1(y). 

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

 

“Treasury Management Obligations” means with respect to any Person, all existing
or future payment and other obligations owing by such Person under any Treasury
Management Agreement with any Person that (i) is a current Lender or Affiliate
of any current Lender or (ii) was a Lender or an Affiliate of any Lender at the
time such Treasury Management Agreement was executed.

 

“Trust Preferred Vehicle” means any trust, the only assets of which are
Subordinated Debt of the Borrower, and which are substantially similar (except
for such changes to the terms of any such trust preferred vehicle to adopt terms
that are customary in the trust preferred vehicles market at the time of
formation of any such trust preferred vehicle) to trust preferred vehicles of
the Borrower entered into within the five (5) years immediately preceding the
Closing Date.

20

 

--------------------------------------------------------------------------------

 

 

 

“Type” has the meaning assigned to such term (i) in the definition of “Revolving
Loan” when used in such context and (ii) in the definition of “Borrowing” when
used in such context.

 

“Unreimbursed Amount” has the meaning assigned to that term in Section 4.3(a). 

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect of the Indebtedness, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness.

 

“Wells Fargo Bank” means Wells Fargo Bank, National Association, a national
banking association, and its successors.

 

“WFS” means Wells Fargo Securities, LLC, in its capacity as a joint lead
arranger and joint bookrunner.

 

Section 1.2            Computation of Time Periods; Construction. 

 

(a)           Unless otherwise indicated, each reference in this Agreement to a
specific time of day is a reference to Eastern Standard Time or Eastern Daylight
Time, as applicable.  In the computation of periods of time under this
Agreement, any period of a specified number of days or months shall be computed
by including the first day or month occurring during such period and excluding
the last such day or month.  Unless the context requires otherwise, in the case
of a period of time “from” a specified date “to” or “until” a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”.

 

(b)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes”, and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, and (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement.

 

Section 1.3            Accounting Matters.   

 

(a)                All accounting terms not specifically defined herein shall be
construed in accordance with GAAP, applied in a manner consistent with those
applied in the preparation of the financial statements referred to in Section
8.1(a). 

 

(b)                If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required

 

21

 

--------------------------------------------------------------------------------

 

 

Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided  that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

(c)                Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding‑up if
there is no nearest number).

 

Section 1.4            Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuing Agreement related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

ARTICLE II.

COMMITMENTS



Section 2.1            Commitments.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans to the
Borrower in Dollars from time to time on any Business Day during the period from
the Closing Date to the Revolving Credit Termination Date in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Borrowing of Revolving Loans,
(i) the Total Revolving Outstandings shall not exceed the Borrowing Limit and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender,
plus  such Lender’s Percentage of the Outstanding Amount of all LC Obligations
plus  such Lender’s Percentage of the Outstanding Amount of all Swingline Loans
shall not exceed such Lender’s Commitment.  Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.1, prepay under Section 5.3, and reborrow under
this Section 2.1.  Revolving Loans may be Base Rate Loans or LIBOR Rate Loans,
or a combination thereof, as further provided herein, provided, however, all
Borrowings made on the Closing Date shall be made as Base Rate Loans.

 

Section 2.2            Fees. 

 

(a)           The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Percentage, a commitment fee (the
“Commitment Fee”) at a rate per annum equal to the product of (i) the Applicable
Margin times  (ii) the actual daily amount by which the Commitments exceed the
sum of (y) the Outstanding Amount of Revolving Loans and (z) the Outstanding
Amount of LC Obligations. The Commitment Fee shall accrue at all times from the
Closing Date until the Revolving Credit Termination Date, including at any time
during which one or more of the conditions in Article VI is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December,

 

22

 

--------------------------------------------------------------------------------

 

 

commencing with the first such date to occur after the Closing Date, and on the
Revolving Credit Termination Date; provided, that  (A) no Commitment Fee shall
accrue on the Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender and (B) any Commitment Fee accrued with respect to the
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender.  The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.  For
purposes of clarification, Swingline Loans shall not be considered outstanding
for purposes of determining the unused portion of the Commitments.

 

(b)           In addition to the fees provided for in subsection (a)  above and
Sections 4.8 and 4.9, the Borrower shall pay to the Administrative Agent, for
its own account, such other fees as are provided for in the Fee Letters, in the
amounts and at the times specified therein.

 

Section 2.3            Reduction of the Commitments. 

 

(a)                The Commitments (i) shall be automatically and permanently
terminated on the Revolving Credit Termination Date and (ii) shall be
automatically reduced by any and all Excess Net Proceeds in accordance with
Section 8.2 (d). 

 

(b)                The Borrower may, upon at least three (3) Business Days’
prior written notice to the Administrative Agent (which shall promptly
distribute copies thereof to the Lenders), terminate in whole or reduce ratably
in part the unused portions of the Commitments (which termination or reduction
(as the case may be), upon its effectiveness, shall be permanent and
irrevocable); provided  that (i) any such partial reduction shall be in the
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and (ii) any reduction shall reduce the Letter of Credit Sublimit, if
applicable, in accordance with the terms of such definition.  Subject to Section
2.2(a), all Commitment Fees accrued until the effective date of any termination
of the Commitments shall be paid on the effective date of such termination.

 

(c)                The Borrower may terminate the unused amount of the
Commitment of a Defaulting Lender upon not less than three Business Days’ prior
notice to such Defaulting Lender and the Administrative Agent (which will
promptly notify the other Lenders thereof) and the Commitments shall be reduced
by such amount; provided  that (i) at the time of such termination, no Default
or Event of Default has occurred and is continuing (or the Required Lenders
consent to such termination), (ii) the Borrower shall pay to the Defaulting
Lender all amounts then owed to it and (iii) such termination will not be deemed
to be a waiver or release of any claim the Borrower, the Administrative Agent,
the Swingline Lender, the Issuing Banks or any Lender may have against such
Defaulting Lender.

 

(d)                Each permanent reduction pursuant to this Section shall be
accompanied by a payment of principal of the Loans sufficient to reduce the
aggregate Outstanding Amount of all Revolving Loans, LC Obligations and
Swingline Loans, as applicable, after such reduction to the amount of the
Commitments as so reduced, and if the Commitments as so reduced is less than the
aggregate Outstanding Amount of all LC Obligations, the Borrower shall be
required to deposit Cash Collateral in a Cash Collateral account opened by and
under the control of the Administrative Agent in an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit.  Such
Cash Collateral shall be applied in accordance with Section 9.2(b).  Any
reduction of the Commitments to zero shall be accompanied by payment of all
outstanding

23

 

--------------------------------------------------------------------------------

 

 

 

Loans (and furnishing of Cash Collateral satisfactory to the Administrative
Agent for the Outstanding Amount of all LC Obligations) and shall result in the
termination of the Commitments.  Such Cash Collateral shall be applied in
accordance with Section 9.2(b).  If the reduction of the Commitments requires
the repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 5.4 hereof.

 

(e)                No repayment or prepayment or reduction pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedge Agreement
or any Treasury Management Agreement.

 

Section 2.4            Computations of Outstandings.  Whenever reference is made
in this Agreement to the principal amount outstanding on any date under this
Agreement, such reference shall refer to the sum of (i) the Outstanding Amount
of all Revolving Loans on such date plus  (ii) the Outstanding Amount of all LC
Obligations on such date plus  (iii) the Outstanding Amount of all Swingline
Loans on such date, in each case after giving effect to all Extensions of Credit
to be made on such date and the application of the proceeds thereof.  At no time
shall the principal amount outstanding under this Agreement exceed the Borrowing
Limit then in effect.  References to the unused portion of the Commitments shall
refer to the excess, if any, of the Commitments over the principal amount
outstanding hereunder; and references to the unused portion of any Lender’s
Commitment shall refer to such Lender’s Percentage of the unused Commitments.

 

Section 2.5            Optional Increase of the Commitments.  At any time
following the Closing Date, the Borrower shall have the right, in consultation
with the Administrative Agent, from time to time and upon not less than thirty
(30) days prior written notice to the Administrative Agent to request an
increase in the Commitments; provided, that: 

 

(a)                no Default or Event of Default shall have occurred and be
continuing or would result from any such requested increase or Extension of
Credit made on the date of such increase;

 

(b)                the Borrower shall provide the Administrative Agent with a
certificate of a Responsible Officer dated as of the date of such increase in
form and substance substantially similar to the certificate delivered under
Section 8.1(b)(i) demonstrating pro  forma  compliance with the covenant
contained in Section 8.3 after giving effect to any Extensions of Credit made on
the date of such increase;

 

(c)                each increase in Commitments shall be in an aggregate
principal amount of at least $10,000,000 or a whole multiple of $5,000,000 in
excess thereof, or in each case if less, the remaining principal amount of
increases to Commitments that are available under this Section 2.5 (after giving
effect to all prior increases pursuant to this Section 2.5);  

 

(d)                the aggregate amount of all increases to the Commitments made
pursuant to this Section 2.5 shall not exceed ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000);

 

(e)                increases in Commitments pursuant to this Section 2.5 (i)
shall not increase or otherwise affect the Swingline Sublimit and (ii) shall
increase the Letter of Credit Sublimit, if applicable, in accordance with the
terms of such definition;

 

(f)                 the Commitment of any Lender shall not be increased without
the approval of such Lender;

24

 

--------------------------------------------------------------------------------

 

 

 

(g)                in connection with each proposed increase, the Borrower may
solicit commitments from (i) any Lender (provided, that  no Lender shall have an
obligation to commit to all or a portion of the proposed increase) or (ii) any
third party financial institutions that are Eligible Assignees that are
reasonably acceptable to the Administrative Agent, the Issuing Banks, the
Swingline Lender and the Borrower (a “New Lender”); 

 

(h)                the Loans made or Letters of Credit issued in respect of any
increase in Commitments pursuant to this Section 2.5: (i) will rank pari  passu 
in right of payment and security with the other Loans made and Letters of Credit
issued hereunder and shall constitute and be part of the “Obligations” arising
under this Agreement, and (ii) shall have the same pricing and tenor as the
other Loans and Letters of Credit hereunder;

  

(i)                  in the event that any existing Lender or any New Lender
commits to such requested increase, (i) any New Lender will execute an accession
agreement to this Agreement, in form and substance acceptable to the
Administrative Agent, (ii) the Commitment of any existing Lender which has
committed to provide any of the requested increase shall be increased by such
amount, (iii) the Percentages of the Lenders shall be adjusted, and (iv) other
changes shall be made to the Loan Documents as may be necessary to reflect the
aggregate amount, if any, by which the Lenders have agreed to increase their
respective Commitments or New Lenders have agreed to or make new Commitments in
response to the Borrower’s request for an increase pursuant to this Section 2.5,
and which other changes do not adversely affect the rights of those Lenders not
participating in any such increase;

 

(j)                  with respect to each increase in the Commitments, the
Borrower will issue to the Administrative Agent General and Refunding Mortgage
Bonds, in form and substance similar to the General and Refunding Mortgage Bonds
issued to the Administrative Agent on the Closing Date in accordance with the
provisions of Section 6.1(g), in an aggregate principal amount equal to the
difference between the principal amount of the Commitments (after giving effect
to such increase and any prior increases or permanent reductions to the
Commitments) and the outstanding principal amount of General and Refunding
Mortgage Bonds previously issued to the Administrative Agent as collateral
support for the Obligations; and

 

(k)                with respect to each increase in the Commitments, the
Borrower shall provide evidence, in form and substance satisfactory to the
Administrative Agent, of new or supplemental regulatory approval by the PUCN and
any other applicable regulatory body, in each case authorizing the issuance of
long-term debt securities in an aggregate principal amount equal to such new
issuance of General and Refunding Mortgage Bonds and/or the principal amount of
such increase, as applicable.

 

ARTICLE III.

LOANS



Section 3.1            Revolving Loans. 

 

(a)                The Borrower may request a Borrowing of Revolving Loans
(other than a Conversion) by delivering a notice (a “Notice of Revolving
Borrowing”) to the Administrative Agent no later than 1:00 p.m. on the third
Business Day prior to the date of the proposed Borrowing or, in the case of Base
Rate Loans, on the same Business Day of the proposed Borrowing.  The
Administrative Agent shall give each Lender prompt notice of each Notice of
Revolving Borrowing.  Each Notice of Revolving Borrowing shall be in
substantially the form of

 

25

 

--------------------------------------------------------------------------------

 

 

Exhibit A-3, appropriately completed and signed by a Responsible Officer of the
Borrower, and shall specify the requested (i) date of such Borrowing (which
shall be a Business Day, but in no event later than the Business Day immediately
preceding the Maturity Date), (ii) Type of Loans to be made in connection with
such Borrowing, (iii) Interest Period, if any, for such Loans and (iv) amount of
such Borrowing.  Each proposed Borrowing shall conform to the requirements of
Sections 3.3 and 3.4. 

 

(b)                Each Lender shall, before 3:00 p.m. on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the Administrative Agent’s Office, in same day
funds, such Lender’s Percentage of such Borrowing.  After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article VI, the Administrative Agent will make such funds available
to the Borrower at the Administrative Agent’s Office. Notwithstanding the
foregoing, unless the Administrative Agent shall have received notice from a
Lender prior to the time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Percentage of such
Borrowing, the Administrative Agent may assume that such Lender has made such
Percentage available to the Administrative Agent on the date of such Borrowing
in accordance with the first sentence of this subsection (b), and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.

 

(c)                If and to the extent that any Lender shall not have made
available to the Administrative Agent, in accordance with subsection (b) above,
such Lender’s Percentage of any Borrowing, such Lender and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand
corresponding amounts (not to exceed the aggregate amount that such Lender
failed to make available to the Administrative Agent), together with interest
thereon for each day from the date such amount is made available to the Borrower
until the date such amount is repaid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at the time to Loans made in
connection with such Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate.  Within the limits of each Lender’s Commitment and the Borrowing
Limit and subject to the other terms and conditions set forth in this Agreement
for the making of Loans, the Borrower may request (and the Lenders shall honor)
one or more additional Borrowings of Revolving Loans from the other Lenders to
fund such repayment to the Administrative Agent.  If a Lender shall repay to the
Administrative Agent such corresponding amount in full (with interest as above
provided), (x) the Administrative Agent shall apply such corresponding amount
and interest to the repayment to the Administrative Agent (or repayment of
Revolving Loans made to fund such repayment to the Administrative Agent), and
shall make any remainder available to the Borrower and (y) such amount so repaid
shall be deemed to constitute such Lender’s Revolving Loan, made as part of such
Borrowing for purposes of this Agreement as if funded concurrently with the
other Revolving Loans made as part of such Borrowing. The failure of any Lender
to make the Revolving Loan to be made by it as part of any Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its
Revolving Loan on the date of such Borrowing, but no Lender shall be responsible
for the failure of any other Lender to make the Revolving Loan to be made by
such other Lender on the date of any Borrowing.

 

(d)                The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of

 

26

 

--------------------------------------------------------------------------------

 

 

the Borrower hereunder to pay any amount owing with respect to the Obligations. 
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  

 

(e)                Any Lender may request that its Commitment hereunder be
evidenced by a Revolving Note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a Revolving Note payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns), substantially in the form of Exhibit A-1.  Each Lender may attach
schedules to its Revolving Notes and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.  Upon the
request of the Swingline Lender, the Borrower shall prepare, execute and deliver
to the Swingline Lender a Swingline Note payable to the order of the Swingline
Lender (or, if requested by the Swingline Lender, to the Swingline Lender and
its registered assigns), substantially in the form of Exhibit A-2.  In addition
to the accounts and records referenced above in this subsection (e), each Lender
and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
or participations in Letters of Credit and Swingline Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

Section 3.2            Conversion of Loans.  The Borrower may from time to time
Convert any Loan (or portion thereof) of any Type to one or more Loans of the
same or any other Type by delivering a notice of such Conversion (a “Notice of
Conversion”) to the Administrative Agent no later than 1:00 p.m. on (x) the
third Business Day prior to the date of any proposed Conversion into a LIBOR
Rate Loan and (y) the same Business Day as to the date of any proposed
Conversion into a Base Rate Loan.  The Administrative Agent shall give each
Lender prompt notice of each Notice of Conversion.  Each Notice of Conversion
shall be in substantially the form of Exhibit B and shall specify (i) the
requested date of such Conversion, (ii) the Type of, and Interest Period, if
any, applicable to, the Loans (or portions thereof) proposed to be Converted,
(iii) the requested Type of Loans to which such Loans (or portions thereof) are
proposed to be Converted, (iv) the requested initial Interest Period, if any, to
be applicable to the Loans resulting from such Conversion and (v) the aggregate
amount of Loans (or portions thereof) proposed to be Converted.  Each proposed
Conversion shall be subject to the provisions of Sections 3.3 and 3.4. 

 

Section 3.3            Interest Periods.  The period between the date each LIBOR
Rate Loan is made and the date of payment in full of such Loan shall be divided
into successive periods (“Interest Periods”) for purposes of computing interest
applicable thereto. The initial Interest Period for each such Loan shall begin
on the day such Loan is made, and each subsequent Interest Period shall begin on
the last day of the immediately preceding Interest Period for such Loan.  The
duration of each Interest Period shall be 1, 2, 3, or 6 months as the Borrower
may select in accordance with Section 3.1 or 3.2, or such shorter period as
requested by the Borrower and consented to by all Lenders (other than Defaulting
Lenders), as applicable; provided, however: 

 

(a)                the Borrower may not select any Interest Period that ends
after the Maturity Date;

 

(b)                whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall occur on the next succeeding Business Day, provided that if such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and

27

 

--------------------------------------------------------------------------------

 

 

 

(c)                any Interest Period that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.

 

Section 3.4            Other Terms Relating to the Making and Conversion of
Loans. 

 

(a)                Notwithstanding anything in Section 3.1 or 3.2  to the
contrary:

 

(i)                   each Borrowing of Revolving Loans (other than a Borrowing
deemed made under Section 4.3) shall be in an aggregate amount not less than (A)
in the case of LIBOR Rate Loans, $5,000,000 (or such lesser amount as shall be
equal to the Commitments on such date, after giving effect to all of the other
Extensions of Credit to be made to the Borrower on such date) or an integral
multiple of $1,000,000 in excess thereof (or such lesser amount as shall be
equal to the Commitments on such date, after giving effect to all of the other
Extensions of Credit to be made to the Borrower on such date), or (B) in the
case of Base Rate Loans, $1,000,000 or an integral multiple of $500,000 in
excess thereof, and shall consist of Loans of the same Type, having the same
Interest Period and made or Converted on the same day by the Lenders ratably
according to their respective Percentages;

 

(ii)                 the Borrower may request that more than one Borrowing be
made on the same day;

 

(iii)                at no time shall more than ten (10) different Borrowings
comprising LIBOR Rate Loans be outstanding hereunder;

 

(iv)               no LIBOR Rate Loan may be Converted on a date other than the
last day of the Interest Period applicable to such Loan unless the corresponding
amounts, if any, payable to the Lenders pursuant to Section 5.4(b) are paid
within two (2) Business Days after the Administrative Agent or any Lender
provides written notice to the Borrower as to amounts owing under Section 5.4(b)
in connection with such Conversion;

 

(v)                 if the Borrower shall either fail to give a timely Notice of
Conversion pursuant to Section 3.2 in respect of any Loans or fail, in any
Notice of Conversion that has been timely given, to select the duration of any
Interest Period for Loans to be Converted into LIBOR Rate Loans in accordance
with Section 3.3, such Loans shall, on the last day of the then existing
Interest Period therefor, automatically Convert into, or remain as, as the case
may be, Base Rate Loans; and

 

(vi)               if, on the date of any proposed Conversion, any Event of
Default shall have occurred and be continuing, all Loans then outstanding shall,
on such date, automatically Convert into, or remain as, as the case may be, Base
Rate Loans.

 

(b)                If any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Applicable Lending
Office to perform its obligations hereunder to make, or to fund or maintain,
LIBOR Rate Loans hereunder, (i) the obligation of such Lender to make, or to
Convert Loans into, LIBOR Rate Loans for such Borrowing or any subsequent
Borrowing from such Lender shall be forthwith suspended until the earlier to
occur of the date upon which (A) such Lender

 

28

 

--------------------------------------------------------------------------------

 

 

shall cease to be a party hereto and (B) it is no longer unlawful for such
Lender to make, fund or maintain LIBOR Rate Loans, and (ii) if the maintenance
of LIBOR Rate Loans then outstanding through the last day of the Interest Period
therefor would cause such Lender to be in violation of such law, regulation or
assertion, such Lender may require the Borrower to either prepay or Convert all
LIBOR Rate Loans from such Lender within five Business Days after the Borrower’s
receipt of such notice, and if the Borrower shall not have so prepaid or
Converted such LIBOR Rate Loans by such fifth Business Day, then such LIBOR Rate
Loans shall be deemed automatically Converted to Base Rate Loans on such fifth
Business Day.  Promptly upon becoming aware that the circumstances that caused
such Lender to deliver such notice no longer exist, such Lender shall deliver
notice thereof to the Administrative Agent (but the failure to do so shall
impose no liability upon such Lender).  Promptly upon receipt of such notice
from such Lender (or upon such Lender’s assigning all of its Commitments, Loans,
participation and other rights and obligations hereunder to an Eligible
Assignee), the Administrative Agent shall deliver notice thereof to the Borrower
and the Lenders and such suspension shall terminate.  Prior to any Lender giving
notice to the Administrative Agent or the Borrower under this subsection (b),
such Lender shall use reasonable efforts to change the jurisdiction of its
Applicable Lending Office, if such change would avoid such unlawfulness and
would not, in the sole determination of such Lender, be otherwise
disadvantageous to such Lender.

 

(c)                If the Required Lenders shall, at least one (1) Business Day
before the date of any requested Borrowing, notify the Administrative Agent that
the LIBOR Rate for LIBOR Rate Loans to be made in connection with such Borrowing
will not adequately reflect the cost to such Required Lenders of making, funding
or maintaining their respective LIBOR Rate Loans for such Borrowing, the right
of the Borrower to select LIBOR Rate Loans for such Borrowing and any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and each Loan to be made or Converted in connection with such
Borrowing shall be a Base Rate Loan.

 

(d)                If any Lender shall have delivered a notice to the Borrower
or the Administrative Agent as described in Section 3.4(b) or Section 3.6, or
shall become a Defaulting Lender under Section 3.1(c) or Section 4.4, and if and
so long as such Lender shall not have withdrawn such notice or corrected such
non-performance in accordance with Section 3.1(c), Section 3.4(b), Section 3.6,
or Section 4.4, the Borrower or the Administrative Agent may demand that such
Lender assign in accordance with Section 11.7, to one or more Eligible Assignees
designated by the Borrower or the Administrative Agent, all (but not less than
all) of such Lender’s Commitments, Loans, participation and other rights and
obligations hereunder; provided that any such demand by the Borrower during the
continuance of a Default or an Event of Default shall be ineffective without the
consent of the Required Lenders.  If, within 30 days following any such demand
by the Administrative Agent or the Borrower, any such Eligible Assignee so
designated shall fail to consummate such assignment on terms reasonably
satisfactory to such Lender, or the Borrower and the Administrative Agent shall
have failed to designate any such Eligible Assignee, then such demand by the
Borrower or the Administrative Agent shall become ineffective, it being
understood for purposes of this provision that such assignment shall be
conclusively deemed to be on terms reasonably satisfactory to such Lender, and
such Lender shall be compelled to consummate such assignment forthwith, if such
Eligible Assignee (i) shall agree to such assignment in substantially the form
of the Assignment and Assumption attached hereto as Exhibit C and (ii) shall
tender payment to such Lender in an amount equal to the full outstanding dollar
amount accrued in favor of such Lender hereunder (as computed in accordance with
the records of the Administrative Agent), including, without limitation, all
accrued interest and fees and, to the extent not paid by the Borrower, any
payments required pursuant to Section 5.4(b). 

29

 

--------------------------------------------------------------------------------

 

 

 

(e)                Each Notice of Borrowing and Notice of Conversion shall be
irrevocable and binding on the Borrower.  In the case of any Borrowing which the
related Notice of Borrowing or Notice of Conversion specifies is to be comprised
of LIBOR Rate Loans, the Borrower shall indemnify each Lender against any loss,
cost or expense incurred by such Lender as a result of any failure by the
Borrower to fulfill, on or before the date specified in such Notice of Borrowing
or Notice of Conversion for such Borrowing, the applicable conditions (if any)
set forth in this Article III (other than failure pursuant to the provisions of
Section 3.4(c) hereof) or in Article VI, including any such loss (including loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to fund the
Loan to be made by such Lender when such Loan, as a result of such failure, is
not made on such date.

 

Section 3.5            Repayment of Loans; Interest. 

 

(a)                Principal. 

 

(i)                   Revolving Loans.  The Borrower shall repay the outstanding
principal amount of the Revolving Loans on the Maturity Date.

 

(ii)                 Swingline Loans.  The Borrower shall repay each Swingline
Loan on the earlier to occur of (A) ten (10) Business Days after the Swingline
Loan is made, (B) the date within one (1) Business Day of demand therefor by the
Swingline Lender and (C) the Maturity Date.

 

(b)                Interest.  The Borrower shall pay interest on the unpaid
principal amount of each Loan owing to each Lender from the date of such Loan
until such principal amount shall be paid in full, at the Applicable Rate for
such Loan, payable as follows:

 

(i)                   Base Rate Loans.  If such Loan is a Base Rate Loan
(including a Swingline Loan bearing interest based on the Base Rate), interest
thereon shall be payable quarterly in arrears on the last day of each March,
June, September and December, on the date of any Conversion of such Base Rate
Loan, on the date such Base Rate Loan shall become due and payable or shall
otherwise be paid in full and on the Maturity Date.

 

(ii)                 LIBOR Rate Loans.  If such Loan is a LIBOR Rate Loan,
interest thereon shall be payable on the last day of each Interest Period for
such Loan and, if the Interest Period for such Loan has a duration of more than
three months, on that day of each third month during such Interest Period that
corresponds to the first day of such Interest Period (or, if any such month does
not have a corresponding day, then on the last day of such month) and on the
Maturity Date.

 

(iii)                LIBOR Market Index Rate Loans.  If such Loan is a LIBOR
Market Index Rate Loan, interest thereon shall be payable on the third Business
Day following the end of each calendar month and on the Maturity Date.

 

Section 3.6            Additional Interest on LIBOR Rate Loans.  The Borrower
shall pay to the Administrative Agent, for the account of each Lender, any costs
actually incurred by such Lender with respect to LIBOR Rate Loans that are
attributable to such Lender’s compliance with regulations of the Board requiring
the maintenance of reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities.  Such costs shall be paid to the
Administrative Agent for the account of such

 

30

 

--------------------------------------------------------------------------------

 

 

Lender in the form of additional interest on the unpaid principal amount of each
LIBOR Rate Loan of such Lender, from the date of such LIBOR Rate Loan until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the LIBOR Rate for the
Interest Period for such LIBOR Rate Loan from (ii) the rate obtained by dividing
such LIBOR Rate by a percentage equal to 100% minus the Eurodollar Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such LIBOR Rate Loan (but in no event earlier than
ten (10) Business Days after the Borrower’s receipt of the certificate referred
to in the last sentence of this Section 3.6).  Such additional interest shall be
determined by such Lender and notified to the Borrower through the
Administrative Agent.  A certificate as to the amount of such additional
interest and giving a reasonable explanation and calculation thereof shall be
submitted to the Borrower and the Administrative Agent by such Lender and shall
be conclusive and binding for all purposes, absent manifest error.

 

Section 3.7            Default Rate.  Subject to Section 9.3, (i) immediately
upon the occurrence and during the continuance of an Event of Default under
Section 9.1(a) or (f), or (ii) at the election of the Required Lenders, upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, LIBOR
Market Index Rate Loans or Letters of Credit, (B) all outstanding LIBOR Rate
Loans shall bear interest at a rate per annum of two percent (2%) in excess of
the Applicable Rate with respect to LIBOR Rate Loans until the end of the
applicable Interest Period and thereafter at a rate per annum equal to two
percent (2%) in excess of the Applicable Rate with respect to Base Rate Loans,
(C) all outstanding Base Rate Loans and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the Applicable Rate with respect to Base Rate
Loans and (D) all outstanding LIBOR Market Index Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the
Applicable Rate with respect to LIBOR Market Index Rate Loans.  Interest shall
continue to accrue on the Obligations after the filing by or against the
Borrower of any petition seeking any relief in bankruptcy or under any act or
law pertaining to insolvency or debtor relief, whether state, federal or
foreign.

 

Section 3.8            Swingline Loans. 

 

(a)                Subject to the terms and conditions set forth herein, the
Swingline Lender may, in its discretion and in reliance upon the agreements of
the other Lenders set forth in this Section 3.8, make loans (each such loan, a
“Swingline Loan”) to the Borrower from time to time on any Business Day prior to
the Revolving Credit Termination Date in an aggregate amount not to exceed at
any time outstanding the amount of the Swingline Sublimit; provided, however,
that after giving effect to any Swingline Loan, (i) the Total Revolving
Outstandings shall not exceed the Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus  such Lender’s
Percentage of the Outstanding Amount of all LC Obligations, plus  such Lender’s
Percentage of the Outstanding Amount of all Swingline Loans shall not exceed
such Lender’s Commitment, and provided, further, that the Borrower shall not use
the proceeds of any Swingline Loan to refinance any outstanding Swingline Loan. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 3.8, prepay under Section
5.3, and reborrow under this Section 3.8.  Each Swingline Loan shall be a Base
Rate Loan or a LIBOR Market Index Rate Loan.  Immediately upon the making of a
Swingline Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Lender’s Percentage times  the amount of such Swingline Loan.

31

 

--------------------------------------------------------------------------------

 

 

 

(b)                Borrowing Procedures.  The Borrower may request a Borrowing
of Swingline Loans by delivering a notice (a “Notice of Swingline Borrowing”) to
the Swingline Lender and the Administrative Agent no later than 1:00 p.m. on the
same Business Day of the proposed Borrowing.  Each Notice of Swingline Borrowing
shall be in substantially the form of Exhibit A-4, appropriately completed and
signed by a Responsible Officer of the Borrower, and shall specify (i) the
amount to be borrowed, which shall be a minimum principal amount of $500,000 and
integral multiples of $100,000 in excess thereof, and (ii) the requested
borrowing date, which shall be a Business Day.  Unless the Swingline Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Lender) prior to 2:00 p.m. on the date of the
proposed Borrowing of Swingline Loans (A) directing the Swingline Lender not to
make such Swingline Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 3.8(a), or (B) that one or more of the
applicable conditions specified in Article VI is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Lender will, not later
than 3:00 p.m. on the borrowing date specified in such written Notice of
Swingline Borrowing, make the amount of its Swingline Loan available to the
Borrower.

 

(c)                Refinancing of Swingline Loans.

 

(i)                   The Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
requests and authorizes the Swingline Lender to so request on its behalf), that
each Lender make a Base Rate Loan in an amount equal to such Lender’s Percentage
of the amount of Swingline Loans then outstanding.  Such request shall be made
in writing (which written request shall be deemed to be a Notice of Swingline
Borrowing for purposes hereof) and in accordance with the requirements of
Section 3.1, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the conditions set forth
in Section 6.2 and provided that, after giving effect to such Borrowing, the sum
of the aggregate principal amount of outstanding Revolving Loans plus  the
aggregate principal amount of outstanding Swingline Loans plus  the aggregate
outstanding LC Obligations shall not exceed the Borrowing Limit then in effect. 
The Swingline Lender shall furnish the Borrower with a copy of the applicable
Notice of Swingline Borrowing promptly after delivering such notice to the
Administrative Agent.  Each Lender shall make an amount equal to its Percentage
of the amount specified in such Notice of Swingline Borrowing available to the
Administrative Agent in immediately available funds for the account of the
Swingline Lender at the Administrative Agent’s Office not later than 11:00 a.m.
on the day specified in such Notice of Swingline Borrowing, whereupon, subject
to Section 3.8(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swingline Lender.

 

(ii)                 If for any reason any Swingline Loan cannot be refinanced
by such a Borrowing of Revolving Loans in accordance with Section 3.8(c)(i), the
request for Base Rate Loans submitted by the Swingline Lender as set forth
herein shall be deemed to be a request by the Swingline Lender that each of the
Lenders fund its risk participation in the relevant Swingline Loan and each
Lender’s payment to the Administrative Agent for the account of the Swingline
Lender pursuant to Section 3.8(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)                If any Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant

 

32

 

--------------------------------------------------------------------------------

 

 

to the foregoing provisions of this Section 3.8(c) by the time specified in
Section 3.8(c)(i), the Swingline Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swingline Lender at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swingline Lender in accordance with banking industry rules on
interbank compensation.  A certificate of the Swingline Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv)               Each Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swingline Loans pursuant to this
Section 3.8(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 3.8(c) is subject to
the conditions set forth in Section 6.2.  No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swingline Loans, together with interest as provided herein.

 

(d)                Repayment of Participations.   

 

(i)                   At any time after any Lender has purchased and funded a
risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Lender its Percentage of such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the Swingline Lender.

 

(ii)                 If any payment received by the Swingline Lender in respect
of principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 11.5(c)
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Lender shall pay to the Swingline Lender its Percentage
thereof on demand of the Administrative Agent, plus  interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate.  The Administrative Agent will make such demand
upon the request of the Swingline Lender.  The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)                Interest for Account of Swingline Lender.  The Swingline
Lender shall be responsible for invoicing the Borrower for interest on the
Swingline Loans.  Until each Lender funds its Revolving Loans that are Base Rate
Loans or risk participation pursuant to this Section 3.8 to refinance such
Lender’s Percentage of any Swingline Loan, interest in respect of such
Percentage shall be solely for the account of the Swingline Lender.

 

(f)                 Payments Directly to Swingline Lender.  The Borrower shall
make all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.

33

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE IV.

LETTERS OF CREDIT



Section 4.1            The Letter of Credit Commitment. 

 

(a)                Subject to the terms and conditions set forth herein, (i)
each Issuing Bank agrees, in reliance upon the agreements of the Lenders set
forth in this Article IV, (A) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in Dollars for the account of the Borrower or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 4.2, and (B) to honor drawings under the Letters of
Credit; and (ii) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided, that  after giving effect to any LC Credit Extension with
respect to any Letter of Credit, (w) the Total Revolving Outstandings shall not
exceed the Commitments, (x) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus  such Lender’s Percentage of the Outstanding Amount of
all LC Obligations plus  such Lender’s Percentage of the Outstanding Amount of
all Swingline Loans shall not exceed such Lender’s Commitment and (y) the
Outstanding Amount of the LC Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
LC Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  Furthermore, each
Lender acknowledges and confirms that it has a participation interest in the
liability of Wells Fargo Bank under the Existing Letters of Credit in a
percentage equal to its Percentage of the Commitments.  The Borrower’s
reimbursement obligations in respect of the Existing Letters of Credit, and each
Lender’s obligations in connection therewith, shall be governed by the terms of
this Agreement.

 

(b)                Notwithstanding clause (a) of this Section 4.1 and any other
term or provision of this Agreement, including, without limitation, the size of
the Letter of Credit Sublimit, (i) Wells Fargo Bank shall not be obligated to
issue Letters of Credit in an aggregate amount outstanding at any one time in
excess of $50,000,000, (ii) Bank of America shall not be obligated to issue
Letters of Credit in an aggregate amount outstanding at any one time in excess
of $50,000,000 and (iii) JPMorgan shall not be obligated to issue Letters of
Credit in an aggregate amount outstanding at any one time in excess of
$50,000,000.

 

(c)                No Issuing Bank shall issue any Letter of Credit if:

 

(i)                   the expiry date of such requested Letter of Credit would
occur more than twelve (12) months after the date of issuance or last extension,
unless the Required Lenders have approved such expiry date; or

 

(ii)                 the expiry date of such requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless all of the Lenders
shall have approved such expiry date;

 

(d)                No Issuing Bank shall be under any obligation to issue any
Letter of Credit if:

34

 

--------------------------------------------------------------------------------

 

 

 

(i)                   any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any Requirement of Law or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank  refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Issuing Bank in good faith deems material to it;

 

(ii)                 the issuance of such Letter of Credit would violate one or
more policies of such Issuing Bank;

 

(iii)                except as otherwise agreed by the Administrative Agent and
the applicable Issuing Bank, such Letter of Credit is in an initial stated
amount less than $100,000;

 

(iv)               such Letter of Credit is to be denominated in a currency
other than Dollars;

 

(v)                 any Lender is at that time a Defaulting Lender, unless the
applicable Issuing Bank has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such Issuing Bank (in its sole discretion) with
the Borrower or such Lender to eliminate such Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 11.18(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other LC Obligations as to which such
Issuing Bank has actual or potential Fronting Exposure, as it may reasonably
require; or

 

(vi)               such Letter of Credit would cause such Issuing Bank to exceed
the applicable amount specified for such Issuing Bank in Section 4.1(b). 

 

(e)                No Issuing Bank shall amend any Letter of Credit if such
Issuing Bank would not be permitted at such time to issue such Letter of Credit
in its amended form under the terms hereof.

 

(f)                 No Issuing Bank shall be under any obligation to amend any
Letter of Credit if (i) such Issuing Bank would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(ii) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

 

(g)                Each Issuing Bank shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such Issuing Bank shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by such Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and the Issuing Bank
Agreement pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included such Issuing Bank with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such Issuing Bank.

35

 

--------------------------------------------------------------------------------

 

 

 

Section 4.2            Procedures for Issuance and Amendment of Letters of
Credit; Evergreen Letters of Credit. 

 

(a)                Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrower delivered to the applicable Issuing
Bank (with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
Issuing Bank and the Administrative Agent not later than 2:00 p.m. at least five
(5) Business Days (or such later date and time as the applicable Issuing Bank
may agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable Issuing Bank: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof; (E)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the applicable Issuing
Bank may reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable Issuing Bank: (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the applicable Issuing Bank may reasonably require. 
Additionally, the Borrower shall furnish to the applicable Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuing Bank
Agreement, as such Issuing Bank or the Administrative Agent may reasonably
require.

 

(b)                Promptly after receipt of any Letter of Credit Application,
the applicable Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Borrower and, if not, such Issuing
Bank will provide the Administrative Agent with a copy thereof.  Unless such
Issuing Bank has received written notice from any Lender, the Administrative
Agent or the Borrower, at least one (1) Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article VI shall not be satisfied, then,
subject to the terms and conditions hereof, such Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuing Bank’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable Issuing Bank a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Percentage times  the amount of such Letter of Credit.

 

(c)                If the Borrower so requests in any applicable Letter of
Credit Application, an Issuing Bank may, in its sole and absolute discretion,
agree to issue an Evergreen Letter of Credit; provided, that  any such Evergreen
Letter of Credit must permit the applicable Issuing Bank to prevent any
extension at least once in each twelve‑month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non‑Extension Notice Date”) in each such
twelve‑month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the applicable Issuing

 

36

 

--------------------------------------------------------------------------------

 

 

Bank, the Borrower shall not be required to make a specific request to such
Issuing Bank for any such extension.  Once an Evergreen Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that no Issuing Bank shall permit any such
extension if (i) such Issuing Bank has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (c) or (d) of Section 4.1 or otherwise), or (ii) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven (7) Business Days before the Non‑Extension Notice Date (A) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (B) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 6.2 is not
then satisfied, and in each such case directing such Issuing Bank not to permit
such extension.

 

(d)                Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable Issuing Bank will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

Section 4.3            Drawings and Reimbursements; Funding of Participations. 

 

(a)                Upon receipt from the beneficiary of any Letter of Credit of
any notice of drawing under such Letter of Credit, the applicable Issuing Bank
shall notify the Borrower and the Administrative Agent thereof.  Not later than
11:00 a.m. on the date of any payment by any Issuing Bank under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse such
Issuing Bank through the Administrative Agent in an amount equal to the amount
of such drawing.  If the Borrower fails to so reimburse such Issuing Bank by
such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Percentage thereof.  In such event, the Borrower
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 3.4(a) for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Commitments and the Borrowing Limit and the conditions set forth in
Section 6.2 (other than the delivery of a Notice of Revolving Borrowing).  Any
notice given by an Issuing Bank or the Administrative Agent pursuant to this
Section 4.3(a) may be given by telephone if immediately confirmed in writing;
provided, that, the lack of such immediate written confirmation shall not affect
the conclusiveness or binding effect of such notice.

 

(b)                Each Lender shall upon any notice of an Unreimbursed Amount
pursuant to Section 4.3(a) make funds available (and the Administrative Agent
may apply Cash Collateral provided for this purpose) for the account of the
applicable Issuing Bank at the Administrative Agent’s Office in an amount equal
to its Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 4.3(c), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
applicable Issuing Bank.

 

(c)                With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 6.2 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable

 

37

 

--------------------------------------------------------------------------------

 

 

Issuing Bank an LC Borrowing in the amount of the Unreimbursed Amount that is
not so refinanced, which LC Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate.  In such
event, each Lender’s payment to the Administrative Agent for the account of the
applicable Issuing Bank pursuant to Section 4.3(b) shall be deemed payment in
respect of its participation in such LC Borrowing and shall constitute an LC
Advance from such Lender in satisfaction of its participation obligation under
this Article IV. 

 

(d)                Until each Lender funds its Revolving Loan or LC Advance
pursuant to this Section 4.3 to reimburse an Issuing Bank for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Percentage of
such amount shall be solely for the account of the applicable Issuing Bank.

 

(e)                Each Lender’s obligation to make Revolving Loans or LC
Advances to reimburse the Issuing Banks for amounts drawn under Letters of
Credit, as contemplated by this Section 4.3, shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any Issuing Bank, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 4.3 is subject to the conditions set forth in Section 6.2 (other than
delivery by the Borrower of a Notice of Revolving Borrowing).  No such making of
an LC Advance shall relieve or otherwise impair the obligation of the Borrower
to reimburse the Issuing Banks for the amount of any payment made by an Issuing
Bank under any Letter of Credit, together with interest as provided herein.

 

(f)                 If any Lender fails to make available to the Administrative
Agent for the account of an Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 4.3 by the time
specified in Section 4.3(b), the applicable Issuing Bank shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable Issuing Bank at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the applicable Issuing Bank in accordance
with banking industry rules on interbank compensation plus any administrative,
processing or similar fees customarily charged by such Issuing Bank in
connection with the foregoing.  A certificate of an Issuing Bank submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (f) shall be conclusive absent manifest error.

 

Section 4.4            Repayment of Participations. 

 

(a)                At any time after an Issuing Bank has made a payment under
any Letter of Credit and has received from any Lender such Lender’s LC Advance
in respect of such payment in accordance with Section 4.3, if the Administrative
Agent receives for the account of such Issuing Bank any payment in respect of
the related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s LC Advance
was outstanding) in the same funds as those received by the Administrative
Agent.

38

 

--------------------------------------------------------------------------------

 

 

 

(b)                If any payment received by the Administrative Agent for the
account of an Issuing Bank pursuant to Section 4.3(a) is required to be returned
under any of the circumstances described in Section 11.5 (including pursuant to
any settlement entered into by the applicable Issuing Bank in its discretion),
each Lender shall pay to the Administrative Agent for the account of such
Issuing Bank its Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

Section 4.5            Obligations Absolute.  The obligation of the Borrower to
reimburse the Issuing Banks for each drawing under each Letter of Credit and to
repay each LC Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(a)                any lack of validity or enforceability of such Letter of
Credit, this Agreement, or any other Loan Document;

 

(b)                the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any Issuing Bank or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(c)                any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

 

(d)                any payment by the applicable Issuing Bank under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by such
Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor‑in‑possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; and

 

(e)                any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable Issuing Bank.  The Borrower shall
be conclusively deemed to have waived any such claim against such Issuing Bank
and its correspondents unless such notice is given as aforesaid; provided, that,
the terms and provisions of this Section 4.5 shall not limit the rights of the
Borrower under Section 4.6. 

39

 

--------------------------------------------------------------------------------

 

 

 

Section 4.6            Role of Issuing Banks.  Each Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, no Issuing Bank
shall have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by such Letter of Credit)
or to ascertain or inquire as to the validity or accuracy of any such document
or the authority of the Person executing or delivering any such document.  None
of any Issuing Bank, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuing Bank Agreement.  The Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement.  None of any Issuing Bank, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
Issuing Bank shall be liable or responsible for any of the matters described in
clauses (a) through (e) of Section 4.5; provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an Issuing Bank, and an Issuing Bank may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which are determined by a court of
competent jurisdiction by final and non-appealable judgment to have been caused
by such Issuing Bank’s willful misconduct or gross negligence or such Issuing
Bank’s willful failure to pay under any Letter of Credit after the presentation
to it by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of a Letter of Credit unless such Issuing Bank is
prevented or prohibited from so paying as a result of any order or directive of
any court or other Governmental Authority.  In furtherance and not in limitation
of the foregoing, each Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and each Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

Section 4.7            Applicability of ISP and UCP.  Unless otherwise expressly
agreed by the applicable Issuing Bank and the Borrower when a Letter of Credit
is issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP98 shall apply to each Letter of Credit and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial or direct pay Letter of Credit.

 

Section 4.8            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Percentage a Letter of Credit fee (the “Letter of Credit Fee”), for each Letter
of Credit equal to the Applicable Margin times  the daily maximum amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the applicable Issuing Bank pursuant to this Article IV shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Percentages
allocable to such Letter of Credit pursuant to Section 11.18(a)(iv), with the
balance of such fee, if any, payable to the applicable Issuing Bank for its own
account.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.4.  Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business

 

40

 

--------------------------------------------------------------------------------

 

 

Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  If there is any
change in the Applicable Margin during any quarter, the daily amount available
to be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default under Section 9.1(a) exists, all Letter of Credit Fees shall accrue at
the Default Rate.

 

Section 4.9            Fronting Fee and Processing Charges Payable to Issuing
Banks.  The Borrower shall pay to the Administrative Agent, for the account of
the applicable Issuing Bank a fronting fee with respect to each Letter of Credit
issued by such Issuing Bank in an amount equal to the actual daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit) multiplied by the
rate per annum specified in the applicable Fee Letter between the Borrower and
such Issuing Bank and computed on a quarterly basis in arrears.  Such fronting
fee shall be due and payable on the last Business Day of each March, June,
September and December, commencing with (a) with respect to the Existing Letters
of Credit, the first such date to occur after the Closing Date, on the Letter of
Credit Expiration Date and thereafter on demand and (b) with respect to all
Letters of Credit other than Existing Letters of Credit, the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.4.  In
addition, the Borrower shall pay directly to each Issuing Bank for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such Issuing Bank relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

Section 4.10        Conflict with Issuing Bank Agreements.  In the event of any
conflict between the terms hereof and the terms of any Issuing Bank Agreement,
the terms hereof shall control.

 

Section 4.11        Letters of Credit Issued for Subsidiaries.  Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

ARTICLE V.

PAYMENTS, COMPUTATIONS AND
YIELD PROTECTION



Section 5.1            Payments and Computations. 

 

(a)                The Borrower shall make each payment hereunder and under the
other Loan Documents not later than 3:00 p.m. on the day when due in Dollars to
the Administrative Agent’s Office in same day funds, except payments to be made
directly to the Issuing Banks or the Swingline Lender as expressly provided
herein; any payment received after 3:00 p.m. shall be deemed to have been
received at the start of business on the next succeeding Business Day.  The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal, interest, fees or other amounts payable to
the Lenders, to the respective

 

41

 

--------------------------------------------------------------------------------

 

 

Lenders to which the same are payable, for the account of their respective
Applicable Lending Offices, in each case to be applied in accordance with the
terms of this Agreement.  If and to the extent that any distribution of any
payment from the Borrower required to be made to any Lender pursuant to the
preceding sentence shall not be made in full by the Administrative Agent on the
date such payment was received by the Administrative Agent, the Administrative
Agent shall pay to such Lender, upon demand, interest on the unpaid amount of
such distribution, at a rate per annum equal to the Federal Funds Rate, from the
date of such payment by the Borrower to the Administrative Agent to the date of
payment in full by the Administrative Agent to such Lender of such unpaid
amount.  Upon the Administrative Agent’s acceptance of an Assignment and
Assumption and recording of the information contained therein in the Register
pursuant to Section 11.7, from and after the effective date specified in such
Assignment and Assumption, the Administrative Agent shall make all payments
hereunder and under any Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

 

(b)                The Borrower hereby authorizes the Administrative Agent, the
Swingline Lender, each Lender and each Issuing Bank, if and to the extent
payment owed by the Borrower to the Administrative Agent, the Swingline Lender,
such Lender or such Issuing Bank, as the case may be, is not made when due
hereunder (or, in the case of a Lender, under any Note held by such Lender), to
charge from time to time against any or all of the Borrower’s accounts with the
Administrative Agent, the Swingline Lender, such Lender or such Issuing Bank, as
the case may be, any amount so due.

 

(c)                All computations of interest for Base Rate Loans when the
Base Rate is determined by the Prime Rate shall be made by the Administrative
Agent on the basis of a year of 365 or 366 days, as the case may be.  All other
computations of interest and fees hereunder shall be made by the Administrative
Agent on the basis of a year of 360 days.  In each such case, such computation
shall be made for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable.  Each such determination by the Administrative Agent or a Lender
shall be conclusive and binding for all purposes, absent manifest error.

 

(d)                Whenever any payment hereunder or under any other Loan
Document shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest
and fees hereunder; provided, however, that if such extension would cause
payment of interest on or principal of LIBOR Rate Loans to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

(e)                Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date, and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

42

 

--------------------------------------------------------------------------------

 

 

 

(f)                 If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto.

 

Section 5.2            Interest Rate Determination.  The Administrative Agent
shall give prompt notice to the Borrower and the Lenders of the applicable
interest rate determined by the Administrative Agent for purposes of Section
3.5(b)(i) or (ii). 

 

Section 5.3            Prepayments.  The Borrower shall have no right to prepay
any principal amount of any Loans other than as provided in subsections (a) and
(b) below.

 

(a)                Voluntary Prepayments. 

 

(i)                   Revolving Loans.  The Borrower may, upon at least three
(3) Business Days’ notice, with respect to LIBOR Rate Loans, and one (1)
Business Day’s notice, with respect to Base Rate Loans, to the Administrative
Agent stating the proposed date and the aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amounts of Revolving Loans made as part of the same
Borrowing, in whole or ratably in part, together with (i) accrued interest to
the date of such prepayment on the principal amount prepaid and (ii) in the case
of LIBOR Rate Loans, and subject to Section 5.4(d), any amount payable to the
Lenders pursuant to Section 5.4(b); provided, however, that each partial
prepayment shall be in an aggregate principal amount of not less than (A) in the
case of LIBOR Loans, $5,000,000 or an integral multiple of $1,000,000 in excess
thereof or (B) in the case of Base Rate Loans, $1,000,000 or an integral
multiple of $500,000 in excess thereof.

 

(ii)                 Swingline Loans.  The Borrower may, upon one (1) Business
Day’s notice to the Swingline Lender (with a copy to the Administrative Agent)
stating the proposed date and the aggregate principal amount of the prepayment,
at any time and from time to time, and if such notice is given the Borrower
shall, voluntarily prepay Swingline Loans in whole or in part without premium or
penalty, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, that, (A) such notice must be received by
the Swingline Lender and the Administrative Agent not later than 1:00 p.m. on
the date of such prepayment and (B) such prepayment shall be in a minimum
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal thereof then outstanding).

 

(b)                Mandatory Prepayments. 

 

(i)                   Revolving Commitments.  If for any reason the Total
Revolving Outstandings exceeds the Commitments (including as a result of any
termination or reduction of the Commitments pursuant to Sections 2.3 or 8.2(d)),
the Borrower shall immediately pay or prepay so much of the principal amount
outstanding hereunder as shall be necessary in order that the Total Revolving
Outstandings (after giving effect to all Extensions of Credit to be made on such
date and the application of the proceeds thereof) will not exceed the
Commitments, together with (i) accrued interest to the date of such prepayment
on the principal amount prepaid and (ii) in the case of prepayments of LIBOR
Rate Loans, and subject to Section 5.4(d), any amount payable to the Lenders

 

43

 

--------------------------------------------------------------------------------

 

 

pursuant to Section 5.4(b).  Any prepayments required by this subsection (b)
shall be applied to outstanding Base Rate Loans up to the full amount thereof
before they are applied to outstanding LIBOR Rate Loans.

 

(ii)                 Negative Mark-to-Market Exposure.  If, as of the end of any
calendar month, (A) there exists Aggregate Negative Mark-to-Market Exposure, as
set forth in the certificate of a Responsible Officer of the Borrower required
to be delivered pursuant to Section 8.1(b)(iii) and (B) at such time the Total
Revolving Outstandings exceed the Borrowing Limit then in effect (after giving
effect to the reduction in the Borrowing Limit caused by such Aggregate Negative
Mark-to-Market Exposure), the Borrower shall, within three (3) Business Days pay
or prepay so much of the principal amount outstanding hereunder as shall be
necessary in order that the Total Revolving Outstandings (after giving effect to
all Extensions of Credit to be made on such date and the application of the
proceeds thereof) will not exceed the Borrowing Limit.

 

Section 5.4            Yield Protection. 

 

(a)                Increased Costs.  If, due to any Change in Law there shall be
reasonably incurred any increase in (A) the cost to any Lender of agreeing to
make or making, funding or maintaining LIBOR Rate Loans, or of participating in
the issuance, maintenance or funding of any Letter of Credit, or (B) the cost to
any Issuing Bank of issuing or maintaining any Letter of Credit, then the
Borrower shall from time to time, promptly after receipt of written demand by
such Lender or Issuing Bank, as the case may be (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender or Issuing Bank, as the case may be, additional amounts sufficient
to compensate such Lender or Issuing Bank, as the case may be, for such
increased cost.  A certificate as to the amount of such increased cost and
giving a reasonable explanation and calculation thereof shall be submitted to
the Borrower and the Administrative Agent by such Lender or such Issuing Bank,
as the case may be, shall constitute such demand and shall be conclusive and
binding for all purposes, absent manifest error.

 

(b)                Breakage.  If, due to any prepayment pursuant to Section 5.3,
an acceleration of maturity of the Loans pursuant to Section 9.2, or any other
reason, any Lender receives payments of principal of any LIBOR Rate Loan other
than on the last day of the Interest Period relating to such Loan, or if the
Borrower shall Convert any LIBOR Rate Loans on any day other than the last day
of the Interest Period therefor, the Borrower shall, promptly after demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for additional losses, costs, or expenses (including
anticipated lost profits) that such Lender may reasonably incur as a result of
such payment or Conversion, including any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain such Loan.  For purposes of this subsection (b)
and Section 3.4(e), a certificate setting forth the amount of such additional
losses, costs, or expenses and giving a reasonable explanation and calculation
thereof shall be submitted to the Borrower and the Administrative Agent by such
Lender, shall constitute such demand and shall be conclusive and binding for all
purposes, absent manifest error.

 

(c)                Capital.  If any Lender or Issuing Bank determines that any
Change in Law after the date hereof, affects or would affect the amount of
capital required or expected to be maintained by such Lender or Issuing Bank,
whether directly, or indirectly as a result of commitments of any corporation
controlling such Lender or Issuing Bank (but without duplication), and the
amount of such capital is increased by or based upon (A) the existence of

 

44

 

--------------------------------------------------------------------------------

 

 

such Lender’s or Issuing Bank’s commitment to lend or issue or participate in
any Letter of Credit hereunder, or (B) the participation in or issuance or
maintenance of any Letter of Credit or Loan and (C) other similar such
commitments, then, promptly after demand by such Lender or Issuing Bank, the
Borrower shall pay to the Administrative Agent for the account of such Lender or
Issuing Bank from time to time as specified by such Lender or Issuing Bank
additional amounts sufficient to compensate such Lender or Issuing Bank in the
light of such circumstances, to the extent that such Lender or Issuing Bank
reasonably determines such increase in capital to be allocable to the
transactions contemplated hereby.  A certificate as to such amounts and giving a
reasonable explanation and calculation thereof (to the extent permitted by law)
shall be submitted to the Borrower and the Administrative Agent by such Lender
or Issuing Bank and shall be conclusive and binding for all purposes, absent
manifest error.

 

(d)                Notices, Etc.  Each Lender and each Issuing Bank hereby
agrees to use its best efforts to notify the Borrower of the occurrence of any
event referred to in subsection (a), (b) or (c) of this Section 5.4 promptly
after becoming aware of the occurrence thereof.  The Borrower shall pay the
Administrative Agent, for the account of such Lender or such Issuing Bank, the
amount shown as due on any certificate delivered pursuant to this Section 5.4
within ten (10) Business Days after its receipt of the same.  The failure of any
Lender or any Issuing Bank to provide such notice or to make demand for payment
under said subsection shall not constitute a waiver of such Lender’s or such
Issuing Bank’s rights hereunder; provided, that, notwithstanding any provision
to the contrary contained in this Section 5.4, the Borrower shall not be
required to reimburse any Lender or any Issuing Bank for any amounts or costs
incurred under subsection (a), (b) or (c) above, more than 90 days prior to the
date that such Lender or such Issuing Bank, as the case may be, notifies the
Borrower in writing thereof, in each case unless, and to the extent that, any
such amounts or costs so incurred shall relate to the retroactive application of
any event notified to the Borrower which entitles such Lender to such
compensation.  Each Lender and Issuing Bank claiming any compensation under this
Section 5.4 shall use reasonable efforts to designate a different Applicable
Lending Office if such designation would not result in the incurrence by such
Lender or such Issuing Bank of additional costs or expenses which it deems
material or, in the sole judgment of such Lender or such Issuing Bank, be
inadvisable for regulatory, competitive or internal management reasons.  If any
Lender or Issuing Bank shall subsequently determine that any amount demanded and
collected under this Section 5.4 was done so in error, such Lender or such
Issuing Bank will promptly return such amount to the Borrower.  Notwithstanding
any other provision of this Section 5.4, no Lender or Issuing Bank shall demand
compensation for any increased cost or increased capital requirement referred to
in subsection (a) or (c) above if it shall not at the time be the general policy
or practice of such Lender or Issuing Bank (as the case may be) to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any.

 

(e)                Survival of Obligations.  Subject to subsection (d) above,
the Borrower’s obligations under this Section 5.4 shall survive the repayment of
all other amounts owing to the Lenders, the Swingline Lender, the Administrative
Agent and the Issuing Banks under the Loan Documents and the termination of the
Commitments.

 

Section 5.5            Sharing of Payments, Etc.  If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Loans or other obligations owing to it
pursuant to this Agreement (excluding any amounts applied by the Swingline
Lender to outstanding Swingline Loans and excluding any amounts received by an
Issuing Bank and/or the Swingline Lender to secure the obligations of a
Defaulting Lender to fund risk participations hereunder and other than pursuant
to Section 5.4, 5.6, 11.4  or 11.7) in excess of its ratable share of payments
obtained by all the Lenders on account of the Loans of such Lenders, such Lender
shall

 

45

 

--------------------------------------------------------------------------------

 

 

forthwith purchase from the other Lenders such participation in the Loans owing
to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.  The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 5.5 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation. 
Notwithstanding the foregoing, if any Lender shall obtain any such excess
payment involuntarily, such Lender may, in lieu of purchasing participations
from the other Lenders in accordance with this Section 5.5, on the date of
receipt of such excess payment, return such excess payment to the Administrative
Agent for distribution in accordance with Section 5.1(a). 

 

Section 5.6            Taxes. 

 

(a)                All payments by the Borrower hereunder and under the other
Loan Documents shall be made in accordance with Section 5.1, free and clear of
and without deduction for all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender, each Issuing Bank and the Administrative
Agent, taxes imposed on its overall net or gross income, receipts, capital, net
worth, privilege of transacting business or corporate franchise taxes imposed on
it by the jurisdiction under the laws of which such Lender, such Issuing Bank or
the Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
overall net or gross income, receipts, capital, net worth, privilege of
transacting business or corporate franchise taxes imposed on it by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as
“Taxes”).  If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder or under any other Loan Document to any
Lender, any Issuing Bank or the Administrative Agent, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
5.6) such Lender, such Issuing Bank or the Administrative Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, and (iii)
the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

(b)                In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other similar taxes or charges that arise from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Document (hereinafter referred to as “Other
Taxes”). 

 

(c)                Tax Indemnifications.  

 

(i)                   Without limiting the provisions of subsection (a) or (b)
of this Section 5.6 and subject to clause (ii) below, the Borrower shall, and
does hereby, indemnify the Administrative Agent, each Lender, and each Issuing
Bank and shall make payment in

 

46

 

--------------------------------------------------------------------------------

 

 

respect thereof within thirty (30) days after demand therefor, for the full
amount of any Taxes or Other Taxes (including Taxes or Other Taxes imposed by
any jurisdiction or asserted on or attributable to amounts payable under this
Section) withheld or deducted by the Borrower or the Administrative Agent or
paid by the Administrative Agent, such Lender, or such Issuing Bank, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by any Governmental Authority.  The Borrower shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within thirty (30) days after demand therefor, for
any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection.  A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or Issuing Bank (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or
Issuing Bank, shall be conclusive absent manifest error.  Nothing herein shall
preclude the right of the Borrower to contest any such Taxes or Other Taxes so
paid, and each Lender, each Issuing Bank and the Administrative Agent (as the
case may be) will, following notice from, and at the expense of, the Borrower,
reasonably cooperate with the Borrower to preserve the Borrower’s rights to
contest such Taxes or Other Taxes.

 

(ii)                 Without limiting the provisions of subsection (a) or (b)
above, each Lender shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within thirty
(30) days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority directly as a result of the
failure by such Lender to deliver, or as a result of the inaccuracy, inadequacy
or deficiency of, any documentation required to be delivered by such Lender to
the Borrower or the Administrative Agent pursuant to subsection (e) below.  Each
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under this Agreement or any other
Loan Document against any amount due to the Administrative Agent under this
subsection (c)(ii).  The agreements in this subsection (c)(ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the repayment of all other amounts
owing to the Lenders, the Administrative Agent and the Issuing Banks under the
Loan Documents and the termination of the Commitments.

 

(d)                Within thirty (30) days after the date of any payment of
Taxes, the Borrower will furnish to the Administrative Agent, at its address
referred to in Section 11.2, the original or a certified copy of a receipt
evidencing payment thereof.

 

(e)                Each Lender represents and warrants that either (i) it is
organized under the laws of a jurisdiction within the United States or (ii) it
has delivered to the Borrower or the Administrative Agent duly completed copies
of such form or forms prescribed by the United States Internal Revenue Service
indicating that such Lender is entitled to receive payments without deduction or
withholding of any United States federal income taxes, as permitted by the Code
or any tax treaty to which the United States is a party.  Each other Lender
agrees that, on or prior to the date upon which it shall become a party hereto,
and upon the reasonable request from time to time of the Borrower or the
Administrative Agent, such Lender will deliver to the Borrower and the
Administrative Agent (to the extent that it is not prohibited by law from doing

 

 

47

 

--------------------------------------------------------------------------------

 

 

so) either (A) a statement that it is organized under the laws of a jurisdiction
within the United States or (B) duly completed copies of such form or forms as
may from time to time be prescribed by the United States Internal Revenue
Service, indicating that such Lender is entitled to receive payments without
deduction or withholding of any United States federal income taxes, as permitted
by the Code.  Each Lender that has delivered, and each other Lender that
hereafter delivers, to the Borrower and the Administrative Agent the form or
forms referred to in the two preceding sentences further undertakes to deliver
to the Borrower and the Administrative Agent, to the extent that it is not
prohibited by law from doing so, further copies of such form or forms, or
successor applicable form or forms, as the case may be, as and when any previous
form filed by it hereunder shall expire (upon request for recertification made
by the Borrower or the Administrative Agent) or shall become incomplete or
inaccurate in any respect.  Each Lender represents and warrants that each such
form supplied by it to the Administrative Agent and the Borrower pursuant to
this subsection (e), and not superseded by another form supplied by it, is or
will be, as the case may be, complete and accurate, and such Lender acknowledges
and agrees that nothing contained herein shall in any way limit, waive, or
otherwise reduce any claim that the Administrative Agent or the Borrower may
have against such Lender in the event that any such form shall not be complete
and accurate.

 

(f)                 Any Lender claiming any additional amounts payable pursuant
to this Section 5.6 shall use its best efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

(g)                Any Lender claiming any additional amounts payable pursuant
to this Section 5.6 (“Additional Amounts”) who determines, in its sole
discretion exercised in good faith, that it has received a tax refund  as a
result of the Borrower’s payment of such Additional Amounts shall, to the extent
it can do so without prejudice to the retention of the amount of the tax refund 
so realized (after taking into account any net additional taxes paid in
connection with the realization thereof), notify the Borrower and pay to the
Borrower (to the extent that the same shall not already have been taken into
account in computing any amount previously paid by the Borrower or the amount of
any reimbursement previously received by such Lender) promptly after the
realization thereof an amount that is equal to the net amount thereof (or, in
the event of a deduction from taxable income, the net tax benefit generated
thereby, if less than such deduction) plus  any additional tax savings resulting
from the payment of such amount to the Borrower pursuant to this sentence;
provided, that, the aggregate of all such payments shall not exceed the
aggregate of all Additional Amounts paid by the Borrower with respect to such
Lender; provided, further, that, the Borrower, upon request of such Lender,
agrees to pay the amount paid over to the Borrower (plus penalties, interest and
other charges) to such Lender in the event such Lender is required to repay or
return such refund with respect to which a payment was made by such Lender to
the Borrower.  Nothing contained herein shall interfere with the right of such
Lender to arrange its tax affairs in whatever manner it deems appropriate and,
in particular, such Lender shall neither be under any obligation to claim relief
from a tax liability in priority to any other credit or deduction available to
it or be obligated to disclose any information relating to its tax affairs or
any computations in respect thereof or be required to do anything that would
prejudice its ability to benefit from any other credits, deductions or similar
tax savings to which it may be entitled.

 

(h)                Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section 5.6 shall

 

48

 

--------------------------------------------------------------------------------

 

 

survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the repayment of all
other amounts owing to the Lenders, the Administrative Agent and the Issuing
Banks under the Loan Documents and the termination of the Commitments..  If and
to the extent that the obligations of the Borrower under this Section 5.6 are
unenforceable for any reason, the Borrower agrees to make the maximum
contribution to the payment and satisfaction thereof which is permissible under
applicable law.

 

ARTICLE VI.

CONDITIONS PRECEDENT



Section 6.1            Conditions Precedent to Effectiveness of this Agreement. 
This Agreement shall become effective on the first date on which all of the
following conditions precedent shall be satisfied or waived:

 

(a)                Loan Documents.  The Administrative Agent shall have received
(i) this Agreement, executed and delivered by a duly authorized officer of the
Borrower and each Lender, (ii) the General and Refunding Mortgage Bonds in a
principal amount equal to the Commitments, duly issued and delivered by a duly
authorized officer of the Borrower and duly authenticated by the trustee under
the General and Refunding Mortgage Indenture, (iii) the Notes (if requested by
any Lender), duly executed by the Borrower and (iv) any other applicable Loan
Documents, each of which shall have been duly authorized, executed and delivered
to the Administrative Agent.

 

(b)                Approvals.  All governmental and third party approvals
(including, without limitation, any required approvals of the PUCN and any
relevant Federal regulatory bodies) necessary in connection with the
transactions contemplated herein, the issuance and delivery to the
Administrative Agent of the General and Refunding Mortgage Bonds and the
continuing operations of the Borrower and its Subsidiaries shall have been
obtained and be in full force and effect; and the Administrative Agent shall
have received evidence satisfactory to it that the foregoing have been
accomplished.

 

(c)                Related Agreements.  The Administrative Agent shall have
received (in a form reasonably satisfactory to the Administrative Agent) true
and correct copies, certified as to authenticity by a Responsible Officer of the
Borrower, of such documents or instruments as may be reasonably requested by the
Administrative Agent, including, without limitation, a copy of any debt
instrument, security agreement or other material contract to which the Borrower
may be a party.

 

(d)                Fees.  The Lenders, the Administrative Agent and Wells Fargo
Securities, MLPFS and JPM Securities (each in its capacity as Joint Lead
Arranger) shall have received all fees required to be paid, and all expenses for
which invoices have been presented (including reasonable fees, disbursements and
other charges of counsel to the Administrative Agent), on or before the Closing
Date.

 

(e)                Closing Certificates.  The Administrative Agent shall have
received an officer’s certificate of the Borrower, dated the Closing Date,
substantially in the form of Exhibit D, and a secretary’s certificate of the
Borrower, dated the Closing Date, substantially in the form of Exhibit E, in
each case executed by a Responsible Officer of the Borrower, with appropriate
insertions and attachments in form and substance satisfactory to the
Administrative Agent.

49

 

--------------------------------------------------------------------------------

 

 

 

(f)                 Legal Opinions.  The Administrative Agent shall have
received the following executed legal opinions:

 

(i)                   the legal opinion of Choate, Hall & Stewart LLP, special
counsel to the Borrower, in form and substance satisfactory to the
Administrative Agent (including, without limitation, matters governed by New
York law); and

 

(ii)                 the legal opinion of Woodburn and Wedge, Nevada counsel to
the Borrower, in form and substance satisfactory to the Administrative Agent.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(g)                General and Refunding Mortgage Bond Documents.  The
Administrative Agent shall have received copies of (i) the General and Refunding
Mortgage Indenture as in effect on the Closing Date, certified as to
authenticity by a Responsible Officer of the Borrower and (ii) each of the
following documents (all as defined in the General and Refunding Mortgage
Indenture), each certified as to authenticity by a Responsible Officer of the
Borrower: (A) an “Officer’s Certificate” pursuant to a board resolution meeting
the requirements of Section 4.01(b) of the General and Refunding Mortgage
Indenture and setting forth the terms of the General and Refunding Mortgage
Bonds; (B) a “Company Order” requesting authentication of the General and
Refunding Mortgage Bond by the trustee under the General and Refunding Mortgage
Indenture; and (C) all legal opinions provided in connection with the issuance
of the General and Refunding  Mortgage Bonds, including that required by Section
4.01(d) of the General and Refunding Mortgage Indenture.

 

(h)                Financial Statements and Projections.  The Lenders and the
Administrative Agent shall have received and be satisfied with (i) the financial
statements referred to in Section 7.1(a) and (ii) projections for the Borrower
through the fiscal year ending December 31, 2016.

 

(i)                  Negative Mark-to-Market Exposure.  The Administrative Agent
shall have received a certificate of a Responsible Officer of the Borrower, in
form and substance satisfactory to the Administrative Agent, setting forth
calculations of the Borrower’s Aggregate Negative Mark-to-Market Exposure as of
the Closing Date, if any, in respect of all Hedge Agreements between the
Borrower and any Lender or any Affiliate of a Lender.

 

(j)                  Termination of Existing NPC Credit Agreement.  Receipt by
the Administrative Agent of evidence that the Existing NPC Credit Agreement
concurrently with the Closing Date is being terminated and all Liens securing
obligations under the Existing NPC Credit Agreement concurrently with the
Closing Date are being released.

 

(k)                SPPC Facility.  Receipt by the Administrative Agent of a
certificate of a Responsible Officer of the Borrower, certifying that the SPPC
Credit Agreement is, or contemporaneously with the effectiveness of this
Agreement will be, effective on and as of Closing Date.

 

(l)                  Good Standing Certificate. The Administrative Agent shall
have received a certificate of good standing (or equivalent certification)
issued within five (5) days prior to the Closing Date with respect to the
Borrower by the Secretary of State in the Borrower’s jurisdiction of
incorporation.

50

 

--------------------------------------------------------------------------------

 

 

 

(m)              Other Approvals, Etc. The Administrative Agent shall have
received such other approvals, opinions and documents as any Lender, through the
Administrative Agent, may reasonably request.

 

Section 6.2            Conditions Precedent to Each Extension of Credit.  The
obligation of each Lender or Issuing Bank, as the case may be, to make an
Extension of Credit (including the initial Extension of Credit, but excluding
Conversions (except (x) the condition precedent set forth in clause (c) of this
Section 6.2 shall be satisfied for all Conversions and (y) the condition
precedent set forth in clause (b) of this Section 6.2 shall be satisfied for all
Conversions from Base Rate Loans to LIBOR Rate Loans)) shall be subject to the
further conditions precedent that (a) each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents (other than in the
case of any Extension of Credit made after the occurrence of a Debt Ratings
Trigger and during the period that the conditions for the Debt Ratings Trigger
remain in effect, the representations and warranties set forth in Section 7.1(b)
of this Agreement) is true and correct in all material respects on and as of the
date of such Extension of Credit as if made on such date, (b) no Default or
Event of Default has occurred and is continuing on the date of such Extension of
Credit or after giving effect to the Extensions of Credit requested to be made
on such date and (c) the Administrative Agent and, if applicable, the applicable
Issuing Bank and/or the Swingline Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.

 

Section 6.3            Determinations Under Section 6.1.  For purposes of
determining compliance with the conditions specified in Section 6.1, each Lender
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lenders unless an officer of
the Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received written notice from such Lender prior to the date
hereof specifying its objection thereto.

 

Section 6.4            Reliance on Certificates.  The Lenders, the Issuing Banks
and the Administrative Agent shall be entitled to rely conclusively upon the
certificates delivered from time to time by officers of the Borrower as to the
names, incumbency, authority and signatures of the respective individuals named
therein until such time as the Administrative Agent may receive a replacement
certificate, in form acceptable to the Administrative Agent, from an officer of
such Person identified to the Administrative Agent as having authority to
deliver such certificate, setting forth the names and true signatures of the
officers and other representatives of such Person thereafter authorized to act
on behalf of such Person.

 

ARTICLE VII.

REPRESENTATIONS AND WARRANTIES



Section 7.1            Representations and Warranties of the Borrower.  To
induce the Administrative Agent, the Issuing Banks and the Lenders to enter into
this Agreement and to make Extensions of Credit, the Borrower hereby represents
and warrants to the Administrative Agent, each Issuing Bank and each Lender
that:

 

(a)                Financial Condition.  The audited consolidated balance sheets
of the Borrower as at December 31, 2010 and December 31, 2011 and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from
Deloitte & Touche LLP, present fairly the Consolidated financial condition of
the Borrower and its Subsidiaries as at such dates, and the Consolidated results
of its operations and its Consolidated cash flows for the respective fiscal
years then ended.  All such

 

51

 

--------------------------------------------------------------------------------

 

 

financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein).  The Borrower and its Subsidiaries do not have any
material Guarantees, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including, without
limitation, any interest rate or foreign currency swap or exchange transaction
or other obligation in respect of derivatives, that are not reflected in the
most recent financial statements referred to in this paragraph.  During the
period from December 31, 2011 to and including the date hereof there has been no
Disposition by the Borrower or any of its Subsidiaries of any material part of
its business or Property.  The financial statements delivered pursuant to
Section 8.1(a) have been prepared in accordance with GAAP and present fairly in
all material respects the consolidated financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries, as of the date
and for the periods covered thereby.

 

(b)                No Change.  Since December 31, 2011, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.

 

(c)                Corporate Existence; Compliance with Law.  Each of the
Borrower and its Subsidiaries (i) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (ii) has
the corporate power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (iii) is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification and (iv) is in compliance with all Requirements of
Law, except to the extent that, in the case of clauses (ii), (iii) and (iv)
above, the failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.  Set forth on Schedule 7.1(c) as
of the Closing Date (and for the four (4) months immediately preceding the
Closing Date), is the exact legal name of the Borrower, the state of its
incorporation, the chief executive office, the principal place of business, the
jurisdictions in which the Borrower is qualified to do business, the federal tax
identification number and organizational identification number of the Borrower.

 

(d)                Corporate Power; Authorization; Enforceable Obligations.  The
Borrower has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents and to borrow hereunder.  The Borrower
has taken all necessary corporate action to authorize the execution, delivery
and performance of the Loan Documents, to authorize the issuance and delivery or
assignment of the General and Refunding Mortgage Bonds on the terms and
conditions of this Agreement and to authorize such borrowings on the terms and
conditions of this Agreement.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the other Loan Documents, except consents, authorizations, filings and
notices described in Schedule 7.1(d), which consents, authorizations, filings
and notices have been obtained or made and are in full force and effect.  Each
Loan Document has been duly executed and delivered on behalf of the Borrower. 
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

52

 

--------------------------------------------------------------------------------

 

 

 

(e)                No Legal Bar.  The execution, delivery and performance of
this Agreement and the other Loan Documents, the Extensions of Credit hereunder
and the use of the proceeds thereof will not violate any Requirement of Law or
any Contractual Obligation of the Borrower or any of its Subsidiaries and will
not result in, or require, the creation or imposition of any Lien (other than
pursuant to the Loan Documents) on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation. 
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

 

(f)                 No Material Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or any
of its Subsidiaries or against any of their respective properties or revenues
(i) with respect to any of the Loan Documents or any of the transactions
contemplated hereby or thereby, or (ii) that could reasonably be expected to
have a Material Adverse Effect, except as set forth on Schedule 7.1(f). 

 

(g)                No Default.  Neither the Borrower nor any of its Subsidiaries
is in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect.  No
Default or Event of Default has occurred and is continuing.

 

(h)                Ownership of Property; Liens.  Each of the Borrower and its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other Property, and none of such Property is subject to any Lien except for
Permitted Liens, including without limitation all Mortgaged Property and all
rights to control or occupy easements or rights of way that are part of the
Mortgaged Property.

 

(i)                  Intellectual Property.  The Borrower and each of its
Subsidiaries owns, or is licensed to use, all Intellectual Property necessary
for the conduct of its business as currently conducted.  No material claim has
been asserted and is pending by any Person challenging or questioning the use of
any Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does the Borrower know of any valid basis for any such claim.  The
use of Intellectual Property by the Borrower and its Subsidiaries does not
infringe on the rights of any Person in any material respect.

 

(j)                  Taxes.  Each of the Borrower and each of its Subsidiaries
has filed or caused to be filed all Federal, state and other material tax
returns that are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
Property and all other taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be); and no tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.

 

(k)                Federal Regulations.  No part of the proceeds of any
Extension of Credit will be used for “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the regulations of the Board.  The Borrower does
not own any “margin stock” within the meaning of the quoted term under
Regulation U as now and from time to time hereafter in effect.  If requested by
any Lender or the Administrative Agent, the

 

53

 

--------------------------------------------------------------------------------

 

 

Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G‑3 or FR
Form U‑1 referred to in Regulation U.

 

(l)                  Government Approval and Filings.  The PUCN has duly and
validly issued an order authorizing the Borrower to enter into this Agreement
and the other Loan Documents and to take all actions contemplated hereby or
thereby or in connection herewith or therewith and to incur the maximum amount
of indebtedness provided for in this Agreement and the other Loan Documents, and
such authority granted to the Borrower pursuant to such order has not been
rescinded, revoked or otherwise modified and remains in full force and effect. 
All compliance reports required to be filed with the PUCN in connection with
this Agreement and the other Loan Documents have been properly filed with and
accepted by the PUCN.  No other authorization, approval, order, decree, ruling
or other action by, or notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by the Borrower of this
Agreement or any of the other Loan Documents.

 

(m)              Labor Matters.  There are no strikes or other labor disputes
against the Borrower or any of its Subsidiaries pending or, to the knowledge of
the Borrower, threatened that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect.  Hours worked by and
payment made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect.  All payments due from
the Borrower or any of its Subsidiaries on account of employee health and
welfare insurance that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of the Borrower or the relevant Subsidiary.

 

(n)                ERISA.  Neither a Reportable Event nor an “accumulated
funding deficiency” (within the meaning of Section 412 of the Code or Section
302 of ERISA) has occurred during the five-year period prior to the date on
which this representation is made or deemed made with respect to any Plan, and
each Plan has complied in all material respects with the applicable provisions
of ERISA and the Code.  No termination of a Single Employer Plan has occurred,
and no Lien in favor of the PBGC or a Plan has arisen, during such five-year
period.  No Single Employer Plan is in “at risk status” (as defined in Section
430(i)(4) of the Code, without regard to Section 430(i)(4)(B) relating to the
transition rule) and the Borrower has timely made the minimum required
contribution (as defined in Section 430(a) of the Code) to each Single Employer
Plan.  Neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
could reasonably be expected to result in a material liability under ERISA, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made.  No such Multiemployer Plan is in Reorganization or
Insolvent.

 

(o)                Investment Company Act; Other Regulations.  The Borrower is
not an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended. 
The Borrower is not subject to regulation under any Requirement of Law (other
than Regulation X of the Board) which limits its ability to incur Indebtedness
(other than public utility laws and regulations of Nevada administered by the
PUCN).

54

 

--------------------------------------------------------------------------------

 

 

 

(p)                Subsidiaries. 

 

(i)                   The Subsidiaries listed on Schedule 7.1(p) constitute all
the Subsidiaries of the Borrower at the date hereof.  Schedule 7.1(p) sets forth
as of the Closing Date the name and jurisdiction of incorporation of each
Subsidiary and, as to each Subsidiary, the percentage of each class of Capital
Stock owned by the Borrower.

 

(ii)                 There are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments of any nature relating to any
Capital Stock of the Borrower or any Subsidiary.

 

(q)                Use of Proceeds.  The proceeds of the Extensions of Credit
shall be used solely for working capital and general corporate purposes of the
Borrower and its Subsidiaries, including, without limitation, the refinancing of
certain Indebtedness outstanding as of the Closing Date (including the Existing
NPC Credit Agreement), Capital Expenditures in the ordinary course of business,
acquisitions permitted hereunder, commercial paper back-stop purposes and the
payment of certain fees and expenses incurred in connection with the
transactions contemplated by this Agreement.

 

(r)                 Environmental Matters.  Except with respect to matters
existing on the Closing Date as set forth in the Borrower’s annual report on
form 10-K for the fiscal year ended December 31, 2011 and other than exceptions
to any of the following that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect:

 

(i)                   The Borrower and its Subsidiaries:  (A) are, and within
the period of all applicable statutes of limitation have been, in compliance
with all applicable Environmental Laws; (B) hold all Environmental Permits (each
of which is in full force and effect) required for any of their current or
intended operations or for any property owned, leased, or otherwise operated by
any of them; (C) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; and
(D) reasonably believe that: each of their Environmental Permits will be timely
renewed and complied with, without material expense; any additional
Environmental Permits that may be required of any of them will be timely
obtained and complied with, without material expense; and compliance with any
Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense.

 

(ii)                 There are no Materials of Environmental Concern present at,
on, under, in, or about any real property now or formerly owned, leased or
operated by the Borrower or any of its Subsidiaries, or at any other location
(including, without limitation, any location to which Materials of Environmental
Concern have been sent for re-use or recycling or for treatment, storage, or
disposal), which could reasonably be expected, individually or in the aggregate,
to (A) give rise to liability of the Borrower or any of its Subsidiaries under
any applicable Environmental Law or otherwise result in costs to the Borrower or
any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect, or (B) interfere with the Borrower’s or any of its Subsidiaries’
continued operations, or (C) materially adversely affect the fair saleable value
of any real property owned or leased by the Borrower or any of its Subsidiaries.

 

(iii)                There is no judicial, administrative, or arbitral
proceeding (including any notice of violation or alleged violation) under or
relating to any Environmental Law to

 

55

 

--------------------------------------------------------------------------------

 

 

which the Borrower or any of its Subsidiaries is, or to the knowledge of the
Borrower or any of its Subsidiaries will be, named as a party that is pending
or, to the knowledge of the Borrower or any of its Subsidiaries, threatened.

 

(iv)               Neither the Borrower nor any of its Subsidiaries has received
any written request for information, or been notified that it is a potentially
responsible party under or relating to the federal Comprehensive Environmental
Response, Compensation, and Liability Act or any similar Environmental Law, or
with respect to any Materials of Environmental Concern.

 

(v)                 Neither the Borrower nor any of its Subsidiaries has entered
into or agreed to any consent decree, order, or settlement or other agreement,
or is subject to any judgment, decree, or order or other agreement, in any
judicial, administrative, arbitral, or other forum for dispute resolution,
relating to compliance with or liability under any Environmental Law.

 

(vi)               Neither the Borrower nor any of its Subsidiaries has assumed
or retained, by contract or operation of law, any liabilities of any kind, fixed
or contingent, known or unknown, under any Environmental Law or with respect to
any Material of Environmental Concern.

 

(s)                Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished to the Administrative Agent or the Lenders or
any of them, by or on behalf of the Borrower for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not misleading.  The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.  There is no
fact known to the Borrower that could reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other Loan
Documents or in any other documents, certificates and statements furnished to
the Administrative Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

 

(t)                 General and Refunding Mortgage Bonds. 

 

(i)                   The General and Refunding Mortgage Indenture is effective
to create in favor of The Bank of New York Mellon Trust Company, N.A., as
trustee under the General and Refunding Mortgage Indenture (the “Indenture
Trustee”), for the ratable benefit of all Holders of Securities (as defined in
the General and Refunding Mortgage Indenture), a legal, valid, binding,
subsisting and enforceable Lien on and security interest in the Mortgaged
Property and the proceeds thereof, subject to applicable Debtor Relief Laws, and
such Lien constitutes a fully perfected Lien on, and security interest in, all
right title and interest of the grantors thereof in such Mortgaged Property and
the proceeds thereof, in each case prior to and superior in right to any other
Person subject only to Permitted Liens (as defined in the General and Refunding
Mortgage Indenture.

56

 

--------------------------------------------------------------------------------

 

 

 

(ii)                 The General and Refunding Mortgage Bonds, when executed by
the Borrower and authenticated by the Indenture Trustee in accordance with the
General and Refunding Mortgage Indenture and delivered to the Administrative
Agent in accordance with the terms hereof, will constitute valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their terms, except as the enforceability thereof may be limited by applicable
Debtor Relief Laws.  The Borrower has all requisite corporate power and
authority to issue and deliver the General and Refunding Mortgage Bonds in
accordance with and upon the terms and conditions set forth herein.

 

(iii)                The General and Refunding Mortgage Bonds secure the
Obligations of the Borrower hereunder, have been duly and validly issued and are
entitled to the security and benefits of the General and Refunding Mortgage
Indenture.  The General and Refunding Mortgage Bonds are secured equally and
ratably with, and only with, all other Securities (as defined in the General and
Refunding Mortgage Indenture) issued and outstanding under the General and
Refunding Mortgage Indenture.

 

(u)                Solvency.  The Borrower is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.

 

(v)                Compliance with OFAC Rules and Regulations. 

 

(i)                   None of the Borrower or any of its Subsidiaries or their
respective Affiliates is in violation of and shall not violate any of the
country or list based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/  or as otherwise published from
time to time.

 

(ii)                 None of the Borrower or any of its Subsidiaries or their
respective Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii)
has more than 10% of its assets located in Sanctioned Entities, or (iii) derives
more than 10% of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities.  No proceeds of any Loan will be used
nor have any been used to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

 

(w)              Insurance.  The Borrower and its Subsidiaries maintain
insurance with financially sound and reputable insurance companies on all its
Property in at least such amounts and against at least such risks as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

 

(x)                Compliance with FCPA.  Each of the Borrower and its
Subsidiaries is in compliance with the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq., and any foreign counterpart thereto.  None of the Borrower
or its Subsidiaries has made a payment, offering, or promise to pay, or
authorized the payment of, money or anything of value (a) in order to assist in
obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business

 

57

 

--------------------------------------------------------------------------------

 

 

wrongfully to the Borrower or any of its Subsidiaries or to any other Person, in
violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.  

 

(y)                Anti-Terrorism Laws.  Neither the Borrower nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.) (the “Trading with the Enemy Act”), as amended. 
Neither any of the Borrower nor any of its Subsidiaries is in violation of (a)
the Trading with the Enemy Act, as amended, (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (c) the Patriot Act.  None of the Borrower or its
Subsidiaries (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

 

ARTICLE VIII.

COVENANTS OF THE BORROWER



Section 8.1            Affirmative Covenants.  So long as any Loan or any other
amount payable hereunder or under any Note shall remain unpaid, any Letter of
Credit shall remain outstanding or any Lender shall have any Commitment, the
Borrower shall and shall cause each of its Subsidiaries to:

 

(a)                Financial Statements.  Furnish to the Administrative Agent
and each Lender:

 

(i)                   as soon as available, but in any event within ninety (90)
(or, if earlier, on the date of any required public filing thereof) days after
the end of each fiscal year of the Borrower, a copy of the audited Consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as at the end of
such year and the related audited Consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by independent certified public accountants of nationally recognized
standing; provided, that, electronic delivery by the Borrower to the
Administrative Agent and the Lenders of the Borrower’s annual report to the SEC
on Form 10-K with respect to any fiscal year within the period specified above
shall be deemed to be compliance by the Borrower with this Section 8.1(a)(i);
and

 

(ii)                 as soon as available, but in any event not later than
forty-five (45) (or, if earlier, on the date of any required public filing
thereof) days after the end of each of the first three quarterly periods of each
fiscal year of the Borrower, the unaudited Consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as at the end of such quarter and the
related unaudited Consolidated statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments); provided, that,
electronic delivery by the Borrower to the Administrative Agent and the Lenders
of the Borrower’s quarterly report to the SEC on Form 10-Q with respect to any
fiscal quarter within the period specified above shall be deemed to be
compliance by the Borrower with this Section 8.1(a)(ii). 

58

 

--------------------------------------------------------------------------------

 

 

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

(b)                Certificates; Other Information.  Furnish to the
Administrative Agent and each Lender, or, in the case of clause (iv) below, to
the relevant Lender:

 

(i)                   concurrently with the delivery of any financial statements
pursuant to Section 8.1(a), (A) a certificate of a Responsible Officer stating
that, to the best of such Responsible Officer’s knowledge, the Borrower and each
of its Subsidiaries during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition contained in this
Agreement and the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate, and (B) a schedule in form satisfactory to the Administrative Agent
of the computations used by the Borrower in determining, as of the end such
fiscal year or quarter (as the case may be), compliance with the covenant
contained in Section 8.3; 

 

(ii)                 if requested by the Administrative Agent or another Lender
within five (5) days after such request, copies of all financial statements and
reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after such request,
copies of all financial statements and reports that the Borrower may make to, or
file with, the SEC;

 

(iii)                after the date of the first trade of interest protection,
commodity hedges, foreign exchange or other hedging arrangements by the Borrower
and continuing thereafter, within five (5) Business Days after the end of each
calendar month, a certificate of a Responsible Officer of the Borrower
substantially in the form of Exhibit F, in form and substance satisfactory to
the Administrative Agent, setting forth calculations of the Borrower’s Aggregate
Negative Mark-to-Market Exposure, if any;

 

(iv)               promptly, such additional financial and other information as
any Lender may from time to time reasonably request; and

 

(v)                 concurrently with the delivery of any financial statements
pursuant to Section 8.1(a), a certificate of a Responsible Officer of the
Borrower, in form and substance satisfactory to the Administrative Agent,
setting forth any updated information as to the exact legal name of the
Borrower, the state of its incorporation, the chief executive office, the
principal place of business, the jurisdictions in which the Borrower is
qualified to do business, the federal tax identification number and the
organizational identification number of the Borrower.

 

(c)                Payment of Obligations.  Pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
its material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or its Subsidiaries, as the case may be.

 

(d)                Conduct of Business, Maintenance of Existence, Compliance
with Law, etc.  (i) (A)  Preserve, renew and keep in full force and effect its
corporate existence and (B) take all

 

59

 

--------------------------------------------------------------------------------

 

 

reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 8.2(c) and except, in the case of clause (B)
above, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (ii) comply with all Contractual Obligations
and Requirements of Law, except (x) to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect and (y) as described on Schedule 8.1(d). 

 

(e)                Maintenance of Property; Insurance.  (i) Keep all Property
and systems useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (ii) maintain with financially
sound and reputable insurance companies insurance on all its Property in at
least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business.

 

(f)                 Inspection of Property; Books and Records; Discussions.  (i)
Keep proper books of records and accounts in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and (ii)
permit representatives of any Lender (at such Lender’s expense, except during
the continuation of an Event of Default) to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the
Borrower and its Subsidiaries with officers and employees of the Borrower and
its Subsidiaries and with its independent certified public accountants.

 

(g)                Notices.  Promptly give notice to the Administrative Agent
and each Lender of:

 

(i)                   the occurrence of any Default or Event of Default;

 

(ii)                 any (A) default or event of default under any Contractual
Obligation of the Borrower or any of its Subsidiaries or (B) litigation,
investigation or proceeding (other than any regularly scheduled rate proceeding
with the PUCN) which may exist at any time between the Borrower or any of its
Subsidiaries and any Governmental Authority, that in either case, if not cured
or if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect;

 

(iii)                any litigation or proceeding affecting the Borrower or any
of its Subsidiaries in which (A) the amount involved is $25,000,000 or more and
not covered by insurance or (B) injunctive or similar relief is sought and such
litigation or proceeding, could reasonably be expected to have a Material
Adverse Effect;

 

(iv)               the following events, as soon as possible and in any event
within thirty (30) days after the Borrower knows or has reason to know thereof:
(A) the occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan or (B) the institution of proceedings
or the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Plan;

60

 

--------------------------------------------------------------------------------

 

 

 

(v)                 any development or event that has had or could reasonably be
expected to have a Material Adverse Effect;

 

(vi)               any change in the Borrower’s Secured Debt Rating; and

 

(vii)              any amendment or modification to (A) its certificate of
incorporation or (B) the General and Refunding Mortgage Indenture.

 

Each notice pursuant to this Section (other than clause (vi)) shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action the Borrower or the
relevant Subsidiary proposes to take with respect thereto.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Banks
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the Issuing Banks and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.8); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Side Information;” and (z) the Administrative Agent and
the Joint Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform that is not marked as “Public Side Information.”  Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

 

(h)                Environmental Laws.  Except where the failure to take the
following actions could not reasonably be expected to have a Material Adverse
Effect,

 

(i)                   comply with, and ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws; and

 

(ii)                 conduct and complete all investigations, studies, sampling
and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws.

 

Section 8.2            Negative Covenants.  So long as any Loan or any other
amount payable hereunder or under any Note shall remain unpaid, any Letter of
Credit shall remain outstanding or any

 

61

 

--------------------------------------------------------------------------------

 

 

Lender shall have any Commitment, the Borrower shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly:

 

(a)                Limitation on Indebtedness.  Incur Indebtedness unless (i)
there exists no Default or Event of Default and (ii) after giving effect to the
incurrence of such Indebtedness, the Borrower will be in compliance with the
financial covenant set forth in Section 8.3(a) on a Pro Forma Basis.

 

(b)                Limitation on Liens.  Create, incur, assume or suffer to
exist any Lien of any kind securing Indebtedness, Attributable Debt or trade
payables on any of its Property, whether now owned or hereafter acquired, except
for the following (the “Permitted Liens”): 

 

(i)                   Liens securing the liabilities and obligations of the
Borrower under the Loan Documents and Liens securing any Hedging Obligations to
the extent such Liens are granted on a pari  passu  basis with each other;

 

(ii)                 Liens in favor of the Borrower or any Subsidiary
Guarantors;

 

(iii)                Liens on property of a Person existing at the time such
Person is merged with or into or consolidated with the Borrower or any
Subsidiary of the Borrower; provided, that  such Liens were in existence prior
to the contemplation of such merger or consolidation and do not extend to any
assets other than those of the Person merged into or consolidated with the
Borrower or such Subsidiary;

 

(iv)               Liens on property existing at the time of acquisition of the
property by the Borrower or any Subsidiary of the Borrower; provided, that  such
Liens were in existence prior to the contemplation of such acquisition;

 

(v)                 Liens to secure the performance of statutory or regulatory
obligations, surety or appeal bonds, performance bonds or other obligations of a
like nature incurred in the ordinary course of business;

 

(vi)               Liens existing on the Closing Date listed on Schedule
8.2(b)(vi); 

 

(vii)              Liens for taxes, assessments or governmental charges or
claims that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided,
that  any reserve or other appropriate provision as is required in conformity
with GAAP has been made therefor;

 

(viii)            Liens securing any Indebtedness that is issued pursuant to the
General and Refunding Mortgage Indenture;

 

(ix)                Liens, including pledges, rights of offset and bankers’
liens, on deposit accounts, instruments, investment accounts and investment
property (including cash, cash equivalents and marketable securities) from time
to time maintained with or held by any financial and/or depository institutions,
in each case solely to secure any and all obligations now or hereafter existing
of the Borrower or any of its Subsidiaries in connection with any deposit
account, investment account or cash management service (including ACH, Fedwire,
CHIPS, concentration and zero balance accounts, and controlled disbursement,
lockbox or restricted accounts) now or hereafter provided by

 

62

 

--------------------------------------------------------------------------------

 

 

any financial and/or depository institutions to or for the benefit of the
Borrower or any of its Subsidiaries;

 

(x)                  Liens in favor of the United States Department of Energy in
connection with the Borrower’s smart grid assets purchased with a grant from the
United States Department of Energy under the American Recovery and Reinvestment
Act;

 

(xi)                Liens that constitute “Permitted Liens” as defined in the
General and Refunding Mortgage Indenture as in effect on the Closing Date except
for Liens permitted by clause (c) of such definition of “Permitted Liens” in the
General and Refunding Mortgage Indenture as in effect on the Closing Date;

 

(xii)               the Lien in favor of the Indenture Trustee on the Mortgaged
Property;

 

(xiii)             Liens securing Indebtedness under any accounts receivables
securitization facility in an aggregate amount not to exceed, at any one time
outstanding, $100,000,000; and

 

(xiv)             Other Liens securing Indebtedness not to exceed, at any one
time outstanding, $35,000,000.

 

(c)                Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:

 

(i)                   any Subsidiary of the Borrower may be merged or
consolidated with or into the Borrower (provided, that  the Borrower shall be
the continuing or surviving corporation);

 

(ii)                 any Subsidiary of the Borrower may be merged or
consolidated with another Subsidiary of the Borrower;

 

(iii)                any Subsidiary of the Borrower may Dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to the Borrower; and

 

(iv)               SPPC may be merged or consolidated with or into the Borrower;
provided, that (A) the Borrower shall be the continuing or surviving
corporation, (B) the Borrower will be in compliance with the financial covenant
set forth in Section 8.3(a) on a Pro Forma Basis, (C) each of the
representations and warranties made by the Borrower in or pursuant to the Loan
Documents is true and correct in all material respects, except to the extent
such representation or warranty is already qualified by materiality or Material
Adverse Effect, in which case it shall be true and correct in all respects, on
and as of the date of such merger or consolidation as if made on such date, (D)
no Default or Event of Default has occurred and is continuing on the date of
such merger or consolidation or after giving effect to the merger or
consolidation and (E) such merger or consolidation is permitted under the
General and Refunding Mortgage Indenture and the General and Refunding Mortgage
Bonds.

 

(d)                Limitation on Disposition of Property; Issuance of Subsidiary
Capital Stock.  Dispose of any of its Property (including, without limitation,
receivables and leasehold interests),

 

63

 

--------------------------------------------------------------------------------

 

 

whether now owned or hereafter acquired, or, in the case of any Subsidiary,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except: 

 

(i)                   the Disposition of obsolete or worn out property in the
ordinary course of business.

 

(ii)                 the sale of inventory in the ordinary course of business.

 

(iii)                (A) the issuance of Equity Interests by a Subsidiary to the
Borrower or another Subsidiary or (B) the sale of any Subsidiary’s Capital Stock
to the Borrower.

 

(iv)               the transfer of assets between or among the Borrower and its
Subsidiaries.

 

(v)                 a Restricted Payment that is permitted by Sections 8.2(e). 

 

(vi)               the transfer of assets by the Borrower and its Subsidiaries
required under statute or regulation in connection with renewable energy
contracts.

 

(vii)              sales, transfers or other Dispositions of assets, including
Capital Stock of Subsidiaries, for consideration at least equal to the fair
market value of the assets Disposed of, but only if the consideration received
consists of Capital Stock of a Person that becomes a Subsidiary engaged in, or
property or assets (other than cash, except to the extent used as a bona fide
means of equalizing the value of the property or assets involved in the swap
transaction) of a nature or type that are used in, a Permitted Business;
provided, that, the fair market value of any assets Disposed of shall be
determined by the Board of Directors of the Borrower and based upon an opinion
or appraisal issued by an accounting, appraisal or investment banking firm of
national standing if the fair market value of the assets Disposed of exceeds
$25,000,000.

 

(viii)            Dispositions not otherwise permitted by this Section 8.2(d);
provided, that: 

 

(A)              the aggregate amount of Dispositions made in accordance with
this clause (viii), in any fiscal year, shall not exceed 10% of the Consolidated
Assets, as determined as of the last day of the fiscal year prior to the fiscal
year in which the Dispositions are made;

 

(B)              the Borrower (or the Subsidiary, as the case may be) receives
consideration at the time of such Disposition at least equal to the fair market
value of the assets Disposed of (the fair market value of any assets Disposed of
shall be determined by (x) a Responsible Officer if the fair market value is
less than $25,000,000 (provided, that, a Responsible Officer shall not be
required to determine the fair market value of any assets Disposed if the value
thereof is less than $1,000,000, so long as the aggregate amount of asset sales
less than $1,000,000 do not exceed $10,000,000, in the aggregate, in any fiscal
year) or (y) the Board of Directors of the Borrower, if the fair market value is
$25,000,000 or greater and based upon an opinion or appraisal issued by an
accounting, appraisal or investment banking firm of national standing);

64

 

--------------------------------------------------------------------------------

 

 

 

(C)              at least seventy-five percent (75%) of the consideration
received in connection with the Disposition shall be in the form of cash. 
Strictly for purposes of this Section 8.2(d)(viii)(C), each of the following
shall be deemed to be cash:

 

(1)                any liabilities, as shown on the most recent financial
statements delivered by the Borrower pursuant to Section 8.1(a), of the Borrower
or any Subsidiary (other than contingent liabilities and liabilities that are by
their terms subordinated to the Obligations) that are assumed by the transferee
or purchaser of such assets Disposed of pursuant to a customary novation
agreement that releases the Borrower or such Subsidiary from further liability;
and

 

(2)                any securities, notes or other obligations received by the
Borrower or any such Subsidiary from such transferee or purchaser of the assets
Disposed of that are contemporaneously, subject to ordinary settlement periods,
converted by the Borrower or such Subsidiary into cash, to the extent of the
cash received in that conversion; and

 

(D)              within three hundred sixty-five (365) days of the receipt by
the Borrower or any Subsidiary of any Net Proceeds from any Disposition under
this Section 8.2(d)(viii), the Borrower shall apply such Net Proceeds at its
option:

 

(1)                to repay outstanding Indebtedness issued pursuant to the
General and Refunding Mortgage Indenture or any Indebtedness which is indirectly
secured thereby;

 

(2)                to acquire all or substantially all of the assets of, or a
majority of the voting Capital Stock of, a business that the Borrower is
permitted to engage in pursuant to and in accordance with Section 8.2(l) (a
“Permitted Business”); 

 

(3)                to make a capital expenditure; and/or

 

(4)                to acquire other long-term assets that are used or useful in
connection with a Permitted Business.

 

The amount of any Net Proceeds of a Disposition that are not applied as set
forth above (“Excess Net Proceeds”) shall cause a reduction in the Commitments
in the amount of such Excess Net Proceeds in accordance with Section 2.3(a). 

 

(ix)                Dispositions not otherwise permitted under this Section
8.2(d), in an amount not to exceed a fair market value of $25,000,000, in the
aggregate, during any fiscal year of the Borrower.

 

(e)                Limitation on Restricted Payments.  (i) Declare or pay any
dividend or make any other payment or distribution on account of the Borrower’s
or any of its Subsidiaries’ Equity Interests (including, without limitation, any
payment in connection with any merger or consolidation involving the Borrower or
any of its Subsidiaries) or to the direct or indirect holders

 

65

 

--------------------------------------------------------------------------------

 

 

of the Borrower’s or any of its Subsidiaries’ Equity Interests in their capacity
as such (other than dividends or distributions payable in Equity Interests of
the Borrower) or to the Borrower or a Subsidiary of the Borrower or (ii)
purchase, redeem or otherwise acquire or retire for value (including, without
limitation, in connection with any merger or consolidation involving the
Borrower) any Equity Interests of the Borrower or any direct or indirect parent
of the Borrower (all such payments and other actions set forth in clauses (i)
and (ii) above being collectively referred to as “Restricted Payments”), unless,
(i) there exists no Default or Event of Default and (ii) after giving effect to
such Restricted Payment, the Borrower will be in compliance with the financial
covenant set forth in Section 8.3(a) on a Pro Forma Basis; provided, however,
the preceding provisions will not prohibit: (1) the payment of any dividend
within 60 days after the date of declaration of the dividend, if at the date of
declaration the dividend payment would have complied with the provisions of this
clause (e), (2) the payment of any dividend by a Subsidiary of the Borrower to
the holders of its Equity Interests on a pro rata basis and (3) the payment of
any distribution by a Trust Preferred Vehicle to holders of such trust’s
preferred beneficial interests, to the extent such distribution does not exceed
the amount that is contemporaneously received by such trust as a payment of
interest at its Stated Maturity on the Subordinated Debt of the Borrower held by
such trust.

 

(f)                 Modifications of Instruments, etc.  Amend or modify in any
manner adverse to the Lenders (as reasonably determined by the Administrative
Agent) (i) its certificate of incorporation or (ii) the General and Refunding
Mortgage Indenture.  Notwithstanding the foregoing, it is understood and agreed
that the Borrower shall be permitted to change its legal name subject to (A)
prior written notice to the Administrative Agent and (B) delivery of such
documents, certificates and opinions reasonably required by the Administrative
Agent, including without limitation, any documentation, certificates and
opinions in connection with the General and Refunding Mortgage Bonds.

 

(g)                Limitation on Transactions with Affiliates.  Except as set
forth on Schedule 8.2(g) and the transactions contemplated and permitted
pursuant to Section 8.2(c)(iv), enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Subsidiary) unless such transaction is
(i) otherwise permitted under this Agreement, (ii) in the ordinary course of
business or consistent with past practice of the Borrower or such Subsidiary, as
the case may be, and (iii) upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate.

 

(h)                Limitation on Changes in Fiscal Periods.  Permit the fiscal
year of the Borrower to end on a day other than December 31 or change the
Borrower’s method of determining fiscal quarters.

 

(i)                  Limitation on Negative Pledge Clauses.  Enter into or
suffer to exist or become effective any agreement that (i) prohibits or limits
the ability of the Borrower or any of its Subsidiaries to create, incur, assume
or suffer to exist any Lien upon any of its Property or revenues, whether now
owned or hereafter acquired, to secure the Obligations, other than (x) this
Agreement and the other Loan Documents, (y) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby) and (z) any restriction in effect on the date hereof or
(ii) contains covenants more restrictive than the covenants in this Section 8.2,
unless the Borrower offers to amend this Agreement, concurrently with the
effectiveness of such other agreement, to provide covenants under this Agreement
equivalent to

 

66

 

--------------------------------------------------------------------------------

 

 

the more restrictive covenants under such other agreement for so long as such
more restrictive covenants remain in effect under such other agreement.

 

(j)                  Limitation on Assets in Subsidiaries.  Permit less than 80%
of the Consolidated Assets of the Borrower and its Subsidiaries to be held by
Persons other than the Borrower.

 

(k)                Limitation on Modifications to Subordinated Debt.  Amend,
supplement or otherwise modify any documentation governing any Subordinated Debt
(other than (i) amendments to such Subordinated Debt which reduce the interest
rate or extend the maturity thereof and (ii) waivers of compliance by the
Borrower with any of the terms or conditions of such Subordinated Debt (except
those terms or conditions which by their terms are for the benefit of the
Lenders)).

 

(l)                  Limitation on Lines of Business.  Engage in any business,
either directly or through any Subsidiary, except for those businesses in which
the Borrower and its Subsidiaries are engaged on the date of this Agreement or
that are reasonably related thereto.

 

(m)              Limitation on Release from Liens.  Cause the Liens of the
General and Refunding Mortgage Indenture and related security documents, upon
any assets, to be released, except in connection with a Disposition of such
assets permitted by Section 8.2(d); provided, that  within one hundred and
eighty (180) days after any such release, the Borrower will either (i) Dispose
of such assets or (ii) subject such assets again to the Lien of the General and
Refunding Mortgage Indenture.

 

(n)                Limitation on Subsidiary Guarantees.  Permit any Subsidiary
to Guarantee the payment of any Indebtedness of the Borrower unless:

 

(i)                   such Subsidiary simultaneously executes and delivers to
the Administrative Agent a Subsidiary Guarantee of such Subsidiary, except that,
with respect to a Guarantee of Indebtedness of the Borrower if such Indebtedness
is by its express terms subordinated in right of payment to the Loans and other
Obligations, any such Guarantee of such Subsidiary with respect to such
Indebtedness shall be subordinated in right of payment to such Subsidiary’s
Subsidiary Guarantee with respect to the Loans and such other Obligations
substantially to the same extent as such Indebtedness is subordinated to the
Loans and such other Obligations;

 

(ii)                 such Subsidiary waives, and will not in any manner
whatsoever claim or take the benefit or advantage of, any rights of
reimbursement, indemnity or subrogation or any other rights against the Borrower
or any other Subsidiary of the Borrower as a result of any payment by such
Subsidiary under its Subsidiary Guarantee of the Loans and other Obligations;
and

 

(iii)                such Subsidiary shall deliver to the Administrative Agent
an opinion of counsel to the effect that (A) such Subsidiary Guarantee has been
duly executed and authorized and (B) such Subsidiary Guarantee constitutes a
valid, binding and enforceable obligation of such Subsidiary, except insofar as
enforcement thereof may be limited by applicable Debtor Relief Laws (including,
without limitation, all laws relating to fraudulent transfers) and except
insofar as enforcement thereof is subject to general principles of equity;

67

 

--------------------------------------------------------------------------------

 

 

 

provided, that  this Section shall not be applicable to any Guarantee of any
Subsidiary that (A) existed at the time such Person became a Subsidiary of the
Borrower and (B) was not incurred in connection with, or in contemplation of,
such Person becoming a Subsidiary of the Borrower.

 

Notwithstanding the foregoing and the other provisions of this Agreement, in the
event a Subsidiary Guarantor is sold or Disposed of (whether by merger,
consolidation, the sale of its Capital Stock or the sale of all or substantially
all of its assets (other than by lease) and whether or not the Subsidiary
Guarantor is the surviving corporation in such transaction) to a Person which is
not the Borrower or a Subsidiary of the Borrower, such Subsidiary Guarantor will
be released from its obligations under its Subsidiary Guarantee if (1) the sale
or other Disposition is in compliance with Section 8.2(d) and (2) the Subsidiary
Guarantor is also released or discharged from its obligations under the
Guarantee which resulted in the creation of such Subsidiary Guarantee, except by
or as a result of payment under such Guarantee.

 

(o)                Use of Proceeds.  Use the proceeds of any Extension of
Credit, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the Board) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

 

(p)                Payment of Subordinated Debt.  Make any payment on or with
respect to, or purchase, redeem, defease or otherwise acquire or retire for
value, any Subordinated Debt, except for any scheduled payment of interest or
the payment of principal at the Stated Maturity thereof and except for payments
made in respect of Subordinated Debt that constitutes trust preferred securities
pursuant to a Trust Preferred Vehicle permitted hereunder.

 

Section 8.3            Financial Covenant.   

 

(a)                Maximum Leverage.  The Borrower shall not permit the ratio of
(a) Consolidated Indebtedness to (b) Consolidated Capital, determined as of the
last day of each fiscal quarter, to exceed 0.68 to 1.00.

 

(b)                Compliance Period.  The covenant set forth in subsection (a)
above shall have no further force or effect, and the Borrower shall no longer be
required to comply therewith, at any time after the Maturity Date, unless at any
such time any Loan or any other amount payable hereunder or under any Note shall
remain unpaid or any Letter of Credit shall remain outstanding.

 

ARTICLE IX.

DEFAULTS



Section 9.1            Events of Default.  If any of the following events shall
occur and be continuing, the Administrative Agent and the Lenders shall be
entitled to exercise the remedies set forth in Section 9.2: 

 

(a)                The Borrower shall:

 

(i)                   fail to pay any principal of any Loan or any LC Obligation
when due in accordance with the terms hereof; or

68

 

--------------------------------------------------------------------------------

 

 

 

(ii)                 fail to pay any interest on any Loan or any LC Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five (5) days after any such interest or other amount becomes due in accordance
with the terms hereof or thereof; or

 

(b)                Any representation or warranty made or deemed made by the
Borrower herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made or furnished; or

 

(c)                The Borrower shall default in the observance or performance
of any agreement contained in clause (A)  or (B)  of Section 8.1(d)(i), Section
8.1(g)(i), Section 8.2 or Section 8.3; or

 

(d)                The Borrower shall default in the observance or performance
of any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of thirty (30) days; or

 

(e)                (i) The Borrower or any of its Subsidiaries shall (A) default
in making any payment of any principal of any Indebtedness (including, without
limitation, any Guarantees, but excluding the Loans) on the scheduled or
original due date with respect thereto; or (B) default in making any payment of
any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (C) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee) to become payable; or (ii) the Borrower or any of its
Subsidiaries shall, (A) default in making any payment of any amount owing to a
counterparty under any Hedge Agreement beyond the period of grace, if any,
provided in such Hedge Agreement; or (B) default in the observance or
performance of any other agreement or condition relating to any such Hedge
Agreement or contained in such Hedge Agreement or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the counterparty under such Hedge Agreement to cause, with
the giving of notice if required, the Borrower or such Subsidiary to make a
termination payment, payment of liquidated damages or similar payment under such
Hedge Agreement (collectively, “Payment Amounts”); provided, that  a default,
event or condition described in clause (i) or (ii) of this paragraph (e) shall
not at any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in clauses (i) and (ii) of
this paragraph (e) shall have occurred and be continuing with respect to
Indebtedness and/or Payment Amounts the outstanding principal amount of which
exceeds $35,000,000 in the aggregate ; or

 

(f)                 (i) The Borrower or any of its Subsidiaries shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or

 

69

 

--------------------------------------------------------------------------------

 

 

other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or the Borrower or any of its
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against the Borrower or any of its Subsidiaries
any case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced against the Borrower or any
of its Subsidiaries any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) the
Borrower or any of its Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Borrower or any of its
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

 

(g)                (i) Any Person shall engage in any “prohibited transaction”
(as defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Plan, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan, any Single
Employer Plan shall be deemed to be in “at risk status” as defined in Section
430(i)(4) of the Code, or any Lien in favor of the PBGC or a Plan shall arise on
the assets of the Borrower or any Commonly Controlled Entity, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes
of Title IV of ERISA, (v) the Borrower or any Commonly Controlled Entity shall,
or in the reasonable opinion of the Required Lenders shall be likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, could, in the sole judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or

 

(h)                One or more judgments, decrees or orders shall be entered
against the Borrower or any of its Subsidiaries involving for the Borrower and
its Subsidiaries taken as a whole a liability (not paid or fully covered by
insurance as to which the relevant insurance company (that shall be rated at
least “A” by A.M. Best Company) has acknowledged coverage) that exceeds more
than $35,000,000 in the aggregate (with credit for any applicable insurance
coverage) and all such judgments, decrees or orders shall not have been vacated,
discharged, stayed, paid or bonded pending appeal within sixty (60) days from
the entry thereof; or

 

(i)                  Any of the Loan Documents or the General and Refunding
Mortgage Indenture (or any security documents executed in connection therewith)
shall cease for any reason to be in full force and effect, or the Borrower or
any Affiliate of the Borrower shall so assert; or any Lien created by any of the
Loan Documents or the General and Refunding Mortgage Indenture (or any security
documents executed in connection therewith) shall cease to be enforceable and of
the same effect and priority purported to be created thereby; or

70

 

--------------------------------------------------------------------------------

 

 

 

(j)                  Any Event of Default under (and as defined in) the General
and Refunding Mortgage Indenture shall occur; or

 

(k)                Any Change of Control shall occur; or

 

(l)                  At any time any of the Issuing Banks shall have been served
with or otherwise subjected to a court order, injunction, or other process or
decree issued or granted at the instance of the Borrower restraining or seeking
to restrain such Issuing Bank from paying any amount under any Letter of Credit
issued by it and either (i) there has been a drawing under such Letter of Credit
which such Issuing Bank would otherwise be obligated to pay or (ii) the stated
expiration date or any reduction of the stated amount of such Letter of Credit
has occurred but the right of the beneficiary to draw thereunder has been
extended to a date after the Letter of Credit Expiration Date in connection with
the pendency of the related court action or proceeding; or

 

(m)              Any Subordinated Debt shall cease (or the Borrower or an
Affiliate of the Borrower shall so assert), for any reason, to be validly
subordinated to the Obligations as provided in the agreements evidencing the
Subordinated Debt.

 

Section 9.2            Remedies.  Upon the occurrence of an Event of Default,
with the consent of the Required Lenders, the Administrative Agent may, or upon
the request of the Required Lenders, the Administrative Agent shall, by notice
to the Borrower:

 

(a)                Acceleration; Termination of Facilities.  Terminate the
Commitments and declare the principal of and interest on the Loans at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Loan Documents (including,
without limitation, the Outstanding Amount of all LC Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations (other than Hedging Obligations and Treasury Management
Obligations), to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by the Borrower, anything
in this Agreement or the other Loan Documents to the contrary notwithstanding,
and terminate the credit facility under this Agreement and any right of the
Borrower to request borrowings or Letters of Credit thereunder; provided, that 
upon the occurrence of an Event of Default specified in Section 9.1(f), the
Commitments shall be automatically terminated and all Obligations (other than
Hedging Obligations and Treasury Management Obligations) shall automatically
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding.

 

(b)                Letters of Credit.  With respect to all Letters of Credit
with respect to which presentment for honor shall not have occurred at the time
of an acceleration pursuant to Section 9.2(a), the Borrower shall at such time
deposit in a Cash Collateral account opened by and under the control of the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such Cash Collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay the other Obligations on a pro rata basis.  After all such
Letters of Credit shall have expired or been fully drawn upon, the Outstanding
Amount of all LC Obligations shall have been satisfied and all other Obligations
shall have been paid in full, the balance, if any, in such Cash Collateral
account shall be returned to the Borrower.

71

 

--------------------------------------------------------------------------------

 

 

 

(c)                Rights of Collection.  Exercise on behalf of the Lenders all
of its other rights and remedies under this Agreement, the other Loan Documents,
the General and Refunding Mortgage Bonds, the General and Refunding Mortgage
Indenture and Applicable Law, in order to satisfy all of the Obligations.

 

Section 9.3            Rights and Remedies Cumulative; Non-Waiver; etc.  The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.  No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default.  No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

 

Section 9.4            Crediting of Payments and Proceeds.  In the event that
the Borrower shall fail to pay any of the Obligations when due and the
Obligations have been accelerated pursuant to Section 9.2, all payments received
by the Lenders (and in the case of Hedge Agreements and Treasury Management
Agreements, Affiliates of Lenders) upon the Obligations and all net proceeds
from the enforcement of the Obligations shall be applied:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Banks in their
respective capacities as such and the Swingline Lender in its capacity as such
(ratably among the Administrative Agent and the Issuing Banks in proportion to
the respective amounts described in this clause First  payable to them);

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second  payable to them);

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and LC Borrowings and any Hedging Obligations
(including any accrued and unpaid interest thereon, but excluding any
termination payments paid pursuant to clause Fourth) (ratably among the Lenders
(and, in the case of Hedging Obligations, Affiliates of Lenders) in proportion
to the respective amounts described in this clause Third  payable to them);

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and LC Borrowings, any termination payments then required
to be paid in connection with Hedging Obligations, and payments due in
connection with Treasury Management Obligations and to the Administrative Agent
for the account of the Issuing Banks, to Cash Collateralize any LC Obligations
(ratably among the Lenders and the Administrative Agent (and, in the case of
Hedging Obligations and Treasury Management Obligations, Affiliates of Lenders),
in proportion to the respective amounts described in this clause Fourth  held by
or payable to them); and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

72

 

--------------------------------------------------------------------------------

 

 

 

Section 9.5            Administrative Agent May File Proofs of Claim.  In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or LC Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, LC Obligations
and all other Obligations (except for Hedging Obligations and Treasury
Management Obligations of other Lenders) that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.2, 4.8,
4.9  and 11.4) allowed in such judicial proceeding; and

 

(b)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.2, 4.8, 4.9  and 11.4. 

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

ARTICLE X.

THE ADMINISTRATIVE AGENT



Section 10.1        Appointment and Authority.  Each of the Lenders and the
Issuing Banks hereby irrevocably appoints Wells Fargo Bank to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  Each of the Lenders and the Issuing Banks hereby authorizes
the Administrative Agent to vote the General and Refunding Mortgage Bonds, or
consent with respect thereto, at any meeting (or where the vote or consent of
the bondholders is requested without a meeting) of the bondholders under the
General and Refunding Mortgage Indenture.  The provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Banks, and neither the Borrower nor any Subsidiary thereof shall have rights as
a third party beneficiary of any of such provisions.

 

Section 10.2        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless

 

73

 

--------------------------------------------------------------------------------

 

 

otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

 

Section 10.3        Exculpatory Provisions.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)                shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided, that 
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or any Requirement of Law;
and

 

(c)                shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.2 and 11.1) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until written notice describing such Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Banks.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent. 

 

Section 10.4        Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or

 

74

 

--------------------------------------------------------------------------------

 

 

otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or the Issuing Banks, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Banks unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Banks prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 10.5        Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Section 10.6        Resignation of Administrative Agent.   

 

(a)                The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Banks and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right with
the consent of the Borrower (which consent shall not be unreasonably withheld or
delayed, and shall not be required upon the occurrence or continuance of an
Event of Default), in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Banks and without the requirement of the
consent of any other Person (other than the successor Administrative Agent),
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that  if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Banks under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Banks directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph).  The fees payable by
the Borrower to a successor Administrative Agent shall be the

 

75

 

--------------------------------------------------------------------------------

 

 

same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.4 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

(b)                Any resignation by Wells Fargo Bank as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Bank and as Swingline Lender.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank and Swingline Lender, (ii) the retiring Issuing Bank and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of
Credit. 

 

Section 10.7        Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 10.8        No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, bookrunners, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Bank hereunder.

 

Section 10.9        Collateral and Guaranty Matters.  The Lenders and the
Issuing Banks irrevocably authorize the Administrative Agent, at its option and
in its discretion,

 

(a)                to release any Lien on any collateral granted to or held by
the Administrative Agent under any Loan Document or to release the General and
Refunding Mortgage Bonds (i) upon termination of the Commitments and payment in
full of all Obligations under the Loan Documents (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the applicable Issuing Bank in their sole
discretion shall have been made) or (ii) if approved, authorized or ratified in
writing in accordance with Section 11.1; 

 

(b)                to subordinate any Lien on any collateral granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien on
such collateral that is permitted by Section 8.2(b)(vi); and

76

 

--------------------------------------------------------------------------------

 

 

 

(c)                to release any Subsidiary Guarantor from its obligations
under the Subsidiary Guarantee if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under any Subsidiary Guarantee
pursuant to this Section.

 

ARTICLE XI.

MISCELLANEOUS



Section 11.1        Amendments, Etc.  No amendment or waiver of any provision of
any Loan Document, nor consent to any departure by the Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Required Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by each Lender affected thereby, do any of the following:  (i) waive,
modify or eliminate any of the conditions specified in Section 6.2, (ii)
increase the Commitments of the Lenders or subject the Lenders to any additional
obligations (other than as provided by this Agreement), (iii) reduce the
principal of, or interest on, any Loan, any Applicable Margin or any fees or
other amounts payable hereunder (other than fees payable to the Administrative
Agent pursuant to Section 2.2(b)), (iv) extend the Revolving Credit Termination
Date or the Letter of Credit Expiration Date or postpone any date fixed for any
payment of principal of, or interest on, any Loan or any fees or other amounts
payable hereunder (other than fees payable to the Administrative Agent pursuant
to Section 2.2(b)), (v) change the definition of “Required Lenders” contained in
Section 1.1 or change any other provision that specifies the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans or the
number of Lenders which shall be required for the Lenders or any of them to take
any action hereunder, (vi) amend any Loan Document in a manner intended to
prefer one or more Lenders over any other Lenders, (vii) take any action that
would result in the General and Refunding Mortgage Bonds no longer being secured
equally and ratably with all other securities issued and outstanding under the
General and Refunding Mortgage Indenture or no longer being secured by direct
and valid, duly perfected Liens on and security interests in the Mortgaged
Property (as defined in the General and Refunding Mortgage Indenture), subject
only to Permitted Liens (as such term is defined in the General and Refunding
Mortgage Indenture), (viii) release the General and Refunding Mortgage Bonds or
Subsidiary Guarantees, if any, except pursuant to the terms thereof or pursuant
to Section 10.9 hereof, or change any provision of the General and Refunding
Mortgage Bonds providing for the release of the General and Refunding Mortgage
Bonds, or (ix) amend, waive or modify this Section 11.1. 

 

Furthermore, (A) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (B) no amendment, waiver or consent
shall, unless in writing and signed by each Issuing Bank in addition to the
Lenders required above to take such action, affect the rights or duties of the
Issuing Banks under this Agreement or any other Loan Document and (C) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above to take such action,
affect the rights or duties of the Swingline Lender under this Agreement or any
other Loan Document.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected

 

77

 

--------------------------------------------------------------------------------

 

 

with the consent of the applicable Lenders other than the Defaulting Lenders),
except that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders will require the consent of such Defaulting Lender.

 

Any request from the Borrower for any amendment, waiver or consent under this
Section 11.1 shall be addressed to the Administrative Agent.  The Administrative
Agent, as holder of the General and Refunding Mortgage Bonds, will not consent
to any amendment or other modification of the General and Refunding Mortgage
Indenture that requires the consent of holders of all securities issued
thereunder, without the consent of each Lender.

 

Section 11.2        Notices, Etc.  All notices and other communications provided
for hereunder and under the other Loan Documents shall be in writing (including
telegraphic, facsimile, telex or cable communication) and mailed, sent via
electronic mail, telegraphed, telecopied, telexed, cabled or delivered, (i) if
to the Borrower, at the address specified on Schedule 11.2; (ii) if to any
Lender, at its Domestic Lending Office specified in the administrative
questionnaire submitted to the Administrative Agent; (iii) if to any Issuing
Bank, at its address specified on Schedule 11.2; (iv) if to any Lender other
than a Lender listed on Schedule 11.2, at its Domestic Lending Office specified
in the Assignment and Assumption pursuant to which it became a Lender; and (v)
if to Wells Fargo Bank as Administrative Agent or Swingline Lender, at its
address specified on Schedule 11.2; or, as to each party, at such other address
as shall be designated by such party in a written notice to the other parties. 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile or electronic mail shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient). 

 

Section 11.3        No Waiver of Remedies.  No failure on the part of the
Borrower, any Lender, the Issuing Banks or the Administrative Agent to exercise,
and no delay in exercising, any right hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.  The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.

 

Section 11.4        Costs, Expenses and Indemnification.  

 

(a)                Costs and Expenses.  The Borrower hereby agrees to pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Banks (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Banks), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

78

 

--------------------------------------------------------------------------------

 

 

 

(b)                Indemnification by the Borrower.  The Borrower shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the Issuing Banks, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims (including, without limitation, any
environmental claims or civil penalties or fines assessed by OFAC), damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Banks to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any environmental claim related in any way to the
Borrower or any of its Subsidiaries, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto, or (v) any claim (including, without limitation, any environmental
claims or civil penalties or fines assessed by OFAC), investigation, litigation
or other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses  are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee. 

 

(c)                Reimbursement by Lenders.  To the extent that the Borrower
for any reason fails to indefeasibly pay any amount required under clause (a)
or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Banks or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Banks or such Related Party, as the case may
be, such Lender’s Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided, that  the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Banks in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Banks in
connection with such capacity.  The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 5.5. 

 

(d)                Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by any Requirement of Law, the Borrower shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by

 

79

 

--------------------------------------------------------------------------------

 

 

it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                Payments.  All amounts due under this Section shall be
payable promptly after demand therefor.

  

Section 11.5        Right of Set-off; Payments Set Aside.   

 

(a)                If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Banks and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
any Requirement of Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Banks or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
or now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the Issuing Banks, irrespective of whether or not such Lender or
the Issuing Banks shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Banks
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender or the Issuing Banks and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or the Issuing
Banks or their respective Affiliates may have.  Each Lender or the Issuing Banks
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided, that  the failure to give such notice
shall not affect the validity of such setoff and application.

 

(b)                The Borrower agrees that it shall have no right of off set,
deduction or counterclaim in respect of its obligations hereunder, and that the
obligations of the Lenders hereunder are several and not joint.  Nothing
contained herein shall constitute a relinquishment or waiver of the Borrower’s
rights to any independent claim that the Borrower may have against the
Administrative Agent or any Lender for the Administrative Agent’s or such
Lender’s, as the case may be, gross negligence or willful misconduct, but no
Lender shall be liable for any such conduct on the part of the Administrative
Agent or any other Lender, and the Administrative Agent shall not be liable for
any such conduct on the part of any Lender.

 

(c)                To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any Issuing Bank or any Lender, or
the Administrative Agent, any Issuing Bank or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors or otherwise, then
(i) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (ii)
each Lender and each Issuing Bank severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus  interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders and the Issuing Banks under clause

 

80

 

--------------------------------------------------------------------------------

 

 

(ii) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

Section 11.6        Binding Effect.  This Agreement shall become effective when
it shall have been executed by the Borrower and the Administrative Agent and
when the Administrative Agent shall have been notified by each Lender and each
Issuing Bank that such Lender or Issuing Bank, as applicable, has executed it
and thereafter shall be binding upon and inure to the benefit of the Borrower,
the Administrative Agent, each Lender and each Issuing Bank and their respective
successors and assigns.

 

Section 11.7        Successors and Assigns; Participations. 

 

(a)                Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent, the Issuing Banks and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                Assignments by Lenders.  Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement and the other Loan Documents (including all or a portion of
its Commitment and the Loans (including for purposes of this subsection (b),
participations in Letters of Credit and in Swingline Loans) at the time owing to
it); provided; that  any such assignment shall be subject to the following
conditions:

 

(i)                   Minimum Amounts.   

 

(A)              in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the related Loans at the time owing to it
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B)              in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of a
Commitment unless each of the Administrative Agent and, so long as no Default or
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such

 

81

 

--------------------------------------------------------------------------------

 

 

consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

  

(ii)                 Proportionate Amounts.  Each partial assignment shall be
made as an assignment of a proportionate part of all of the assigning Lender’s
Loans and Commitments, and rights and obligations with respect thereto,
assigned, except that this clause (ii) shall not apply to the Swingline Lender’s
rights and obligations in respect of Swingline Loans;

 

(iii)                Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

 

(A)              the consent of the Borrower (such consent not to be
unreasonably withheld or delayed; it being understood and agreed that it shall
be deemed reasonable for the Borrower to withhold consent to any assignment to
an Ineligible Lender) shall be required unless (1) a Default or an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)              the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender;

 

(C)              the consent of each Issuing Bank (each such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment; and

 

(D)              the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment.

 

(iv)               Assignment and Assumption.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that (x) such processing and recordation fee shall
not be required in the case of any assignment to a Lender, an Affiliate of a
Lender or an Approved Fund and (y) the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

(v)                 No Assignment to Borrower.  No such assignment shall be made
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)               No Assignment to Natural Persons.  No such assignment shall
be made to a natural person.

82

 

--------------------------------------------------------------------------------

 

 

 

(vii)              No Assignment to Defaulting Lender.  No such assignment shall
be made to a Defaulting Lender.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.7, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 5.4, 5.6 and 11.4  with respect to
facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the Eligible Assignee.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and Letters of Credit owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice. 

 

(d)                Participations.  Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Letters of Credit and/or Swingline Loans) owing to
it); provided; that  (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the Issuing Banks shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
that  such agreement or instrument may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, waiver or other
modification described in Section 11.1 that affects such Participant.  Subject
to subsection (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 5.4, and 5.6  to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 11.5 as though it
were a Lender, provided  such Participant agrees to be subject to Section 5.5 as
though it were a Lender.

83

 

--------------------------------------------------------------------------------

 

 

 

(e)                Limitation on Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 5.4 or 5.6  than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.6 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.6 as though it were a Lender.

 

(f)                 Certain Pledges.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided  that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)                Resignation as Issuing Bank or Swingline Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if any
Lender acting as an Issuing Bank or the Swingline Lender assigns all of its
Commitment pursuant to subsection (b) above, such Lender may, (i) upon thirty
(30) days’ notice to the Borrower and the Lenders, resign as an Issuing Bank
and/or (ii) upon thirty (30) days’ notice to the Borrower, resign as Swingline
Lender.  In the event of any such resignation as an Issuing Bank or Swingline
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor Issuing Bank or Swingline Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such Lender as an Issuing Bank or Swingline Lender, as the case
may be.  If a Lender resigns as an Issuing Bank, it shall retain all the rights,
powers, privileges and duties of an Issuing Bank hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
Issuing Bank and all LC Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations pursuant
to Article IV).  If Wells Fargo Bank resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 3.8(c).  Upon the appointment of a successor Issuing Bank and/or
Swingline Lender, (1) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank or
Swingline Lender, as the case may be, and (2) the successor Issuing Bank shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning Issuing Bank to effectively assume the obligations
of the resigning Issuing Bank with respect to such Letters of Credit.

 

Section 11.8        Confidentiality.  Each of the Administrative Agent, the
Lenders, the Swingline Lender and the Issuing Banks agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, credit insurance providers, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder, under any other Loan

 

84

 

--------------------------------------------------------------------------------

 

 

Document or Hedge Agreement or Treasury Management Agreement entered into with a
Lender or an Affiliate of a Lender or any action or proceeding relating to this
Agreement, any other Loan Document or Hedge Agreement or Treasury Management
Agreement entered into with a Lender or an Affiliate of a Lender or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement, (g)(i)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (ii) an
investor or prospective investor in securities issued by an Approved Fund that
also agrees that Information shall be used solely for the purpose of evaluating
an investment in such securities issued by the Approved Fund, (iii) a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for securities issued by an Approved Fund, or (iv) a
nationally recognized rating agency that requires access to information
regarding the Borrower and its Subsidiaries, the Loans and Loan Documents in
connection with ratings issued in respect of securities issued by an Approved
Fund (in each case, it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the Swingline Lender, any Issuing Bank or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender, the
Swingline Lender or any Issuing Bank on a nonconfidential basis prior to
disclosure by any the Borrower or any of its Subsidiaries; provided, that, in
the case of information received from the Borrower or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 11.9        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 11.10    Governing Law; Submission to Jurisdiction.  This Agreement and
the Notes shall be governed by, and construed in accordance with, the laws of
the State of New York (without regard to the conflicts of laws principles
thereof).  The Borrower, the Lenders, the Issuing Banks and the Administrative
Agent each (a) irrevocably submits to the jurisdiction of any New York State
court or Federal court sitting in New York, New York in any action arising out
of any Loan Document, (b) agrees that all claims in such action may be decided
in such court, (c) waives, to the fullest extent it may

 

85

 

--------------------------------------------------------------------------------

 

 

effectively do so, the defense of an inconvenient forum and (d) consents to the
service of process by mail.  A final judgment in any such action shall be
conclusive and may be enforced in other jurisdictions.  Nothing herein shall
affect the right of any party to serve legal process in any manner permitted by
law or affect its right to bring any action in any other court.

 

Section 11.11    Relation of the Parties; No Beneficiary.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a)(i) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
the Joint Lead Arrangers, are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Joint Lead Arrangers, on the other hand, (ii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Administrative
Agent, each Lender and each Joint Lead Arranger is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not and will not be acting as an advisor, agent or fiduciary,
for the Borrower or any of Affiliates or any other Person and (ii) neither the
Administrative Agent nor any Lender nor Joint Lead Arranger has any obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent, each Lender and each
Joint Lead Arranger and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor any Lender
nor any Joint Lead Arranger has any obligation to disclose any of such interests
to the Borrower or its Affiliates.  To the fullest extent permitted by law, the
Borrower hereby waives and releases, any claims that it may have against the
Administrative Agent, any Lender or any Joint Lead Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 11.12    Execution in Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 11.13    Survival of Agreement.  All covenants, agreements,
representations and warranties made herein and in the certificates pursuant
hereto shall be considered to have been relied upon by the Administrative Agent,
the Issuing Banks and the Lenders and shall survive the making by the Lenders of
the Extensions of Credit and the execution and delivery to the Lenders of any
Notes evidencing the Extensions of Credit and shall continue in full force and
effect so long as any Note or any amount due hereunder or under any other Loan
Document is outstanding and unpaid, any Letter of Credit is outstanding, or any
Commitment of any Lender has not been terminated. 

 

Section 11.14    Survival of Indemnities.  Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XI and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.

86

 

--------------------------------------------------------------------------------

 

 

 

Section 11.15    Patriot Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any other party) hereby notifies the Borrower
that, pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

 

Section 11.16    Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 11.17    Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. 

 

Section 11.18    Defaulting Lenders.   

 

(a)                Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

 

(i)                   Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 11.1 and in the definition
of “Required Lenders”.

 

(ii)                 Reallocation of Payments.  Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article IX or otherwise, and including any amounts made available to
the Administrative Agent by that Defaulting Lender pursuant to Section 11.5),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Banks or Swingline Lender hereunder; third, to Cash Collateralize
the Fronting Exposure of the Issuing Banks and the Swingline Lender with respect
to such Defaulting Lender in accordance with Section 11.19; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to (A) satisfy such Defaulting Lender’s potential future
funding

 

87

 

--------------------------------------------------------------------------------

 

 

obligations with respect to Loans and funded participations under this Agreement
and (B) Cash Collateralize the Issuing Banks’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit and
Swingline Loans issued under this Agreement, in accordance with Section 11.19;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or the Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, that  if
(x) such payment is a payment of the principal amount of any Loans or LC
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or LC Borrowings were made at a time when
the conditions set forth in Section 6.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Borrowings owed to, that Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 11.18(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)                Certain Fees.  Such Defaulting Lender (A) shall not be
entitled to receive any Commitment Fee pursuant to Section 2.2(a) for any period
during which such Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender) and (B) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 4.8). 

 

(iv)               Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans, the “Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Commitment of that Defaulting Lender; provided, that, (i)
each such reallocation shall be given effect only if, the conditions set forth
in Section 6.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (ii) the aggregate obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (A) the Commitment of that non-Defaulting Lender minus  (B) the
aggregate Outstanding Amount of the Revolving Loans of that Lender. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

88

 

--------------------------------------------------------------------------------

 

 

 

(v)                 Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, repay Swingline Loans in an amount
equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 11.19. 

 

(b)                Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Banks agree in writing in their sole
discretion that a Defaulting Lender no longer falls under the definition of
“Defaulting Lender”, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Percentages (without giving effect to Section 11.18(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided  that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

(c)                New Swingline Loans/Letters of Credit.  So long as any Lender
is a Defaulting Lender, (i) the Swingline Lender shall not be required to fund
any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

Section 11.19    Cash Collateral.   

 

(a)                Certain Credit Support Events.  At any time that there shall
exist a Defaulting Lender, within one Business Day following the written request
of the Administrative Agent, an Issuing Bank or the Swingline Lender (with a
copy to the Administrative Agent), the Borrower shall Cash Collateralize the
Fronting Exposure of such Issuing Bank and/or the Swingline Lender, as
applicable, with respect to such Defaulting Lender (determined after giving
effect to Section 11.18(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.

 

(b)                Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Issuing Banks and the Lenders (including the Swingline
Lender), and agrees to maintain, a first priority security interest in all such
Cash Collateral, all as security for the Defaulting Lender’s obligations to fund
participations in respect of LC Obligations and Swingline Loans, to be applied
pursuant to subsection (c) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender

 

89

 

--------------------------------------------------------------------------------

 

 

will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)                Application.  Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under any of this Section
11.19 or Sections 2.3, 3.8, 5.5, 9.2  or Article IV in respect of Letters of
Credit or Swingline Loans shall be held and applied to the satisfaction of the
specific LC Obligations, Swingline Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

 

(d)                Release.  Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of the
Borrower shall not be released during the continuance of an Event of Default
(and following application as provided in this Section 11.19 may be otherwise
applied in accordance with Section 9.4), and (y) the Person providing Cash
Collateral and the applicable Issuing Bank or Swingline Lender, as applicable,
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

Section 11.20    Press Releases and Related Matters.  The Borrower and its
Affiliates agree that they will not in the future issue any press releases or
other public disclosure using the name of the Administrative Agent or any Lender
or their respective Affiliates or referring to this Agreement or any of the Loan
Documents without the prior written consent of such Person, unless (and only to
the extent that) the Borrower or such Affiliate is required to do so under law
and then, in any event, the Borrower or such Affiliate will consult with such
Person before issuing such press release or other public disclosure; provided,
however, the Borrower and its Affiliates shall not be required to obtain the
prior written consent of any Person or consult with any Person prior to any
public disclosure required (a) pursuant to any federal securities laws
applicable to the Borrower or any of its Subsidiaries, (b) pursuant to the rules
and regulations governing the New York Stock Exchange or any other stock
exchange or quotation service from time to time applicable to the Borrower or
any of its Subsidiaries or (c) by any other Governmental Authority.  The
Borrower and its Subsidiaries consent to the publication by the Administrative
Agent or any Lender of customary advertising material relating to the
transactions contemplated by this Agreement and the Loan Documents using the
name, product photographs, logo or trademark of the Borrower and its
Subsidiaries.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

90

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

NEVADA POWER COMPANY d/b/a NV ENERGY

 

 

 

By:

/s/ Dilek L. Samil

 

 

Name:

Dilek L. Samil

 

 

Title:

Senior Vice President, Finance,

 

 

 

Chief Financial Officer and

 

 

 

Treasurer

 

 

 

 

[signature pages continue]

 

 

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, a Lender, Swingline Lender

and an Issuing Bank

 

 

 

By:

/s/ Yann Blindert

 

 

Name:

Yann Blindert

 

 

Title:

Director

 

 

 

 

[signature pages continue]

 

 

--------------------------------------------------------------------------------

 

 

 

 

BANK OF AMERICA, N.A.,

as a Lender and an Issuing Bank

 

 

 

 

By:

/s/ Kevin Bertelsen

 

 

Name:

KEVIN BERTELSEN

 

 

Title:

MANAGING DIRECTOR

 

 

 

 

 

[signature pages continue]

 

 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.,

as a Lender and an Issuing Bank

 

 

 

 

By:

/s/ Nancy R. Barwig

 

 

Name:

Nancy R. Barwig

 

 

Title:

Credit Executive

 

 

 

 

 

 

[signature pages continue]

 

 

 

 

--------------------------------------------------------------------------------

 

 

THE BANK OF NOVIA SCOTIA,

as a Lender

 

 

 

 

By:

/s/ Brenda Insull

 

 

Name:

Brenda Insull

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

[signature pages continue]

 

--------------------------------------------------------------------------------

 

 

UNION BANK, N.A.,

as a Lender

 

 

 

 

By:

/s/ Jeffrey Fesenmaier

 

 

Name:

Jeffrey Fesenmaier

 

 

Title:

Vice President

 

 

 

 

 

 

[signature pages continue]

 

--------------------------------------------------------------------------------

 

 

BARCLAYS BANK PLC

as a Lender

 

 

 

 

By:

/s/ Diane Rolfe

 

 

Name:

Diane Rolfe

 

 

Title:

Director

 

 

 

 

 

 

[signature pages continue]

 

--------------------------------------------------------------------------------

 

 

  

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Lender

 

 

 

By:

/s/ Marcus M. Tarkington

 

 

Name:

Marcus M. Tarkington

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name:

Marguerite Sutton

 

 

Title:

Director

 

 

 

 

 

[signature pages continue]

 

--------------------------------------------------------------------------------

 

 

GOLDMAN SACHS BANK USA,

as a Lender

 

 

 

 

By:

/s/ Anna Ostrovsky

 

 

Name:

Anna Ostrovsky

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

[signature pages continue]

 

--------------------------------------------------------------------------------

 

 

The Royal Bank of Scotland plc,

as a Lender

 

 

 

 

By:

/s/ Andrew N. Taylor

 

 

Name:

Andrew N. Taylor

 

 

Title:

Vice President

 

 

 

 

 

[signature pages continue]

 

--------------------------------------------------------------------------------

 

 

UBS LOAN FINANCE LLC,

as a Lender

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director

 

 

 

 

 

 

[signature pages continue]

 

--------------------------------------------------------------------------------

 

 

SUNTRUST BANK,

as a Lender

 

 

 

 

By:

/s/ Andrew Johnson

 

 

Name:

Andrew Johnson

 

 

Title:

Director

 

 

 

 

 

 

[signature pages continue]

 

--------------------------------------------------------------------------------

 

 

THE BANK OF NEW YORK MELLON,

as a Lender

 

 

 

 

By:

/s/ Mark W. Rogers

 

 

Name:

Mark W. Rogers

 

 

Title:

Vice President

 

 

 

 

 

 

 

[signature pages continue]

 

 

--------------------------------------------------------------------------------

 

 

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

 

 

 

 

 

By:

/s/ Holland H. Williams

 

 

Name:

Holland H. Williams

 

 

Title:

AVP & Portfolio Manager

 

 

 

 

 

[signature pages continue]

 

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION,  

as a Lender

 

 

 

 

 

By:

/s/ Dale Stein

 

 

Name:

Dale Stein

 

 

Title:

Senior Vice President

 

 

 

 

 

[signature pages continue]

 

--------------------------------------------------------------------------------

 

 

THE NORTHERN TRUST COMPANY,

as a Lender

 

 

 

 

 

By:

/s/ Steven W. Ryan

 

 

Name:

Steven W. Ryan

 

 

Title:

Senior Vice President

 

 

 

 

 

[signature pages continue]

 

--------------------------------------------------------------------------------

 

 

ASSOCIATED BANK, N.A.,

as a Lender

 

 

 

 

By:

/s/ Kristin A. Isleib

 

 

Name:

Kristin A. Isleib

 

 

Title:

Senior Vice President

 

 

 

 

 

 

[signature pages continue]

 

--------------------------------------------------------------------------------

 

 

CANADIAN IMPERIAL BANK OF COMMERCE,

NEW YORK AGENCY, as a Lender

 

 

 

 

By:

/s/ Jonathan Kim

 

 

Name:

Jonathan Kim

 

 

Title:

Executive Director

 

 

 

 

 

By:

/s/  Eoin Roche

 

 

Name:

Eoin Roche

 

 

Title:

Executive Director

 

 

 

 

 

 

 

[signature pages continue]

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

NEVADA POWER COMPANY

 

Schedules to Credit Agreement, dated as of March 23, 2012, by and among Nevada
Power Company, as Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, Swingline Lender and an Issuing Bank and the Lenders and
Issuing Banks party thereto.

 

 

 

SCHEDULE 1.1(A)

 

Existing Letters of Credit

SCHEDULE 1.1(B)

 

Commitments and Percentages

SCHEDULE 7.1(c)

 

Legal Name, Etc.

SCHEDULE 7.1(d)

 

Consents, Authorizations, Filings and Notices

SCHEDULE 7.1(f)

 

Material Litigation

SCHEDULE 7.1(p)

 

Subsidiaries

SCHEDULE 8.1(d)

 

Contractual Obligations, Compliance with Law

SCHEDULE 8.2(b)(vi)

 

Existing Liens

SCHEDULE 8.2(g)

 

Affiliate Transactions

SCHEDULE 11.2

 

Certain Addresses for Notices; Applicable Lending Offices

1 

 

--------------------------------------------------------------------------------

 

 

Schedule 1.1(A)

 

Existing Letters of Credit

 

 

Issuing

Beneficiary

No.

Date of

Date of

Face

Reason

Note

 

Bank

 

 

Issue

Expiry

Amount

 

 

1

Wells Fargo

Salt River

SM237316W

6/9/2010

4/2/2012

$300,000.00

Transmission Deposit

Financial

 

 

Project

 

 

 

 

 

 

2

Wells Fargo

KernRiver

SM237310W

6/9/2010

10/15/2012

$2,397,531.00

Big Horn Facilities Agreement

Performance

 

 

Gas Transmission

 

 

 

 

 

 

3

Wells Fargo

KernRiver

SM237321W

7/1/2011

4/29/2013

$6,415,870.63

Transportation Service Agreement

Financial

 

 

Gas Transmission

 

 

 

 

 

 

4

Wells Fargo

KernRiver

SM237503W

7/1/2011

12/31/2012

$1,085,400.00

Transportation Service Agreement

Financial

 

 

Gas Transmission

 

 

 

 

 

 

5

Wells Fargo

KernRiver

IS0002706

9/2/2011

4/29/2013

$10,408,580.00

Transportation Service Agreement

Financial

 

 

Gas Transmission

 

 

 

 

 

 

 

 

 

 

2 

 

--------------------------------------------------------------------------------

 

 

Schedule 1.1(B)

 

Commitments and Percentages

 

 

 

Lender

 

Commitment

Percentage of Commitments

Wells Fargo Bank, National Association

$37,333,333.32

7.466666664%

Bank of America, N.A.

$37,333,333.33

7.466666666%

JPMorgan Chase Bank, N.A.

$37,333,333.33

7.466666666%

The Bank of Nova Scotia

$37,333,333.33

7.466666666%

Union Bank, N.A.

$37,333,333.33

7.466666666%

Barclays Bank PLC

$30,666,666.67

6.133333334%

Deutsche Bank Trust Company Americas

$30,666,666.67

6.133333334%

Goldman Sachs Bank USA

$30,666,666.67

6.133333334%

The Royal Bank of Scotland plc

$30,666,666.67

6.133333334%

UBS Loan Finance LLC

$30,666,666.67

6.133333334%

SunTrust Bank

$26,666,666.67

5.333333334%

The Bank of New York Mellon

$26,666,666.67

5.333333334%

U.S. Bank National Association

$26,666,666.67

5.333333334%

PNC Bank, National Association

$23,333,333.33

4.666666666%

The Northern Trust Company

$23,333,333.33

4.666666666%

Associated Bank, N.A.

$16,666,666.67

3.333333334%

Canadian Imperial Bank of Commerce

$16,666,666.67

3.333333334%

TOTAL

$500,000,000.00

100.000000000%

 

3 

 

--------------------------------------------------------------------------------

 

 

Schedule 7.1(c)

 

Legal Name, Etc.

 

Legal Name of Borrower:  Nevada Power Company

State of Incorporation:  Nevada

Chief Executive Office and the Principal Place of Business:  6226 West Sahara
Avenue,

Las Vegas, Nevada 89146

Jurisdictions in which Borrower is qualified to do business:  Arizona and Utah

Federal Tax Identification Number:  88-0420104

Organizational Identification Number:  C9862-1998

4 

 

--------------------------------------------------------------------------------

 

 

Schedule 7.1(d)


Consents, Authorizations, Filings and Notices

 

Order of the Public Utilities Commission of Nevada, Docket No. 10-06040, dated
October 14, 2010.

 

5 

 

--------------------------------------------------------------------------------

 

 

Schedule 7.1(f)

 

Material Litigation

 

The litigation that is described in “Legal Proceedings” and Note 13 to the
financial statements, in each case as included in the Borrower’s and NV Energy,
Inc.’s Annual Report on Form 10-K for the year ended December 31, 2011.

6 

 

--------------------------------------------------------------------------------

 

 

Schedule 7.1(p)

 

Subsidiaries

 

Company

State of Incorporation

Commonsite, Inc.

Nevada

Nevada Electric Investment Company

Nevada

 

Each of the Subsidiaries listed above are wholly-owned subsidiaries of the
Borrower. 

 

Company

State of Incorporation

Northwind Aladdin LLC

Nevada

 

The Subsidiary listed above is a wholly-owned subsidiary of Nevada Electric
Investment Company.

 

7 

 

--------------------------------------------------------------------------------

 

 

Schedule 8.1(d)

 

Contractual Obligations, Compliance with Law

 

None.

8 

 

--------------------------------------------------------------------------------

 

 

Schedule 8.2(b)(vi)

 

Existing Liens

 

None.

9 

 

--------------------------------------------------------------------------------

 

 

Schedule 8.2(g)

 

Affiliate Transactions

 

1.        Portfolio Energy Credit (PEC) Pooling Arrangement between the Borrower
and Sierra Pacific Power Company (“SPPC”) (approved by Public Utilities
Commission of Nevada in its Docket No. 08-04002 on October 7, 2008)

 

 

2.        Master Services Agreement between the Borrower, SPPC and NV Energy,
Inc. (December 23, 2009) as updated from time to time

 

3.        Any prospective coal sale agreements between the Borrower and SPPC.

 

4.        Any existing and prospective  Power Related  Agreements between the
Borrower and SPPC, executed to facilitate compliance with the Renewable Energy
Portfolio Standard, including the following:

 

Buyer

 

Seller

 

Project

Nevada Power Company

 

Sierra Pacific Power Company

 

Nevada Solar One

 

 

 

 

NPC-SPPC Portfolio Energy

Nevada Power Company

 

Sierra Pacific Power Company

 

Credit Agreement

Sierra Pacific Power Company

 

Nevada Power Company

 

Faulkner | Blue Mountain

Sierra Pacific Power Company

 

Nevada Power Company

 

Desert Peak 2

Sierra Pacific Power Company

 

Nevada Power Company

 

Galena 2

Sierra Pacific Power Company

 

Nevada Power Company

 

Salt Wells

Sierra Pacific Power Company

 

Nevada Power Company

 

Stillwater (New)

Sierra Pacific Power Company

 

Nevada Power Company

 

Jersey Valley

Sierra Pacific Power Company

 

Nevada Power Company

 

Tuscarora

 

 

5.        Any prospective pooling arrangements to share spare generating station
parts among the Borrower, SPPC and third party vendors.  These arrangements
shall be on fair and reasonable terms no less favorable to the Borrower than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate.

 

 

10 

 

--------------------------------------------------------------------------------

 

 

 

 

Schedule 11.2

 

Certain Addresses for Notices; Applicable Lending Offices

 

A.            CERTAIN ADDRESSES FOR NOTICES

 

1.  Address for Borrower: 

 

Nevada Power Company

  d/b/a NV Energy

6226 West Sahara Avenue

Las Vegas, Nevada 89146

Attention: Dilek L. Samil, Senior Vice President, Finance, Chief Financial
Officer and Treasurer, or any duly appointed successor(s)

Copy to:   E. Kevin Bethel, Vice President, Chief Accounting Officer and
Controller

Telephone: (702) 402-5620 (Samil) or (702) 402-5622 (Bethel)

Facsimile:  (702) 402-2250 (Samil) or (702) 402-2250 (Bethel)

Electronic mail: dsamil@nvenergy.com;  kbethel@nvenergy.com;

U.S. Taxpayer Identification Number: 88-0420104

 

 

with a copy (which shall not constitute notice) to:

 

Choate, Stewart & Hall LLP

Two International Place

Boston, Massachusetts 02110

Attention: Andrew J. Hickey, Esq.

Telephone: (617) 218-5267

Facsimile: (617) 248-4000      

 

 

2.  Address for Administrative Agent and Swingline Lender: 

 

Wells Fargo Bank, National Association

1525 W WT Harris Boulevard

Mail Code : D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Telephone: (704) 590-2706

Facsimile: (704) 590-2790

Electronic Mail : Agencyservices.requests@wellsfargo.com

 

Wiring Instructions

 

Bank Name :          Wells Fargo Bank, National Association

Account Number :               01104331628807   

Routing / ABA :   121000248

Attention :             Financial Cash Controls

Reference :            Nevada Power Company

 

3.  Addresses for Issuing Banks: 

11 

 

--------------------------------------------------------------------------------

 

 

 

                a.              Wells Fargo Bank, National Association

1525 W WT Harris Boulevard

Charlotte, NC 28262

Mail Code: NC0680

Telephone: (704) 590-2706

Facsimile: (704) 590-2790

 

b.                   Bank of America, N.A.
1000 W. Temple Street

c.                    7th Floor

Mail Code: CA9-705-07-05 
Los Angeles, CA 90012

Attention: Mane Badalyan
Telephone: (213) 417-9466

Facsimile: (213) 457-8841

Electronic Mail: mane.v.badalyan@baml.com

 

                                Remittance Instructions: 

                                Bank of America, N.A.

                                ABA #: 026-009-593

                                Account #: 45358-83980

                                Attn: LA Standby LC
Dept.                              

Reference: LC#____________

 

d.                   JPMorgan Chase Bank, N.A.

Attn: Standby Letter of Credit Unit

10 South Dearborn, 5th Floor

Mail Code: IL1-0236

Chicago, IL 60603-5506

Telephone: 800-634-1969 – option 1

Email: Standbylc.chi.mc@jpmchase.com

With a copy to: nancy.r.barwig@jpmorgan.com

Reference: Nevada Power Company

12 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

 

FORM OF REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned, NEVADA POWER COMPANY d/b/a NV ENERGY, a
Nevada corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________ or its registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by the Lender to the
Borrower under the Credit Agreement.  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings assigned to such
terms in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.  All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the date thereof until the date of actual payment
(and before as well as after judgment) computed at the rate per annum set forth
in the Credit Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in, and is
entitled to the benefits of, that certain Credit Agreement, dated as of March
23, 2012 (as amended, restated, modified or supplemented from time to time, the
“Credit Agreement”), among the Borrower, the Lenders and Issuing Banks from time
to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent, Swingline Lender and an Issuing Bank.  The Credit
Agreement, among other things, (a) provides for the making of Revolving Loans by
the Lender to the Borrower from time to time, the indebtedness of the Borrower
resulting from each such Revolving Loan being evidenced by this Revolving Note
and (b) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

 

The Lender may attach schedules to this Revolving Note and endorse thereon the
date, amount and maturity of its Revolving Loans and payments with respect
thereto.

 

The Indebtedness evidenced by this Revolving Note is senior in right of payment
to all Subordinated Debt.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, demand, protest and notice of any kind.  No failure to exercise,
and no delay in exercising, any rights hereunder on the part of the holder
hereof shall operate as a waiver of such rights.

 

This Revolving Note shall be governed by, and construed in accordance with, the
laws of the State of New York (without regard to the conflicts of laws
principles thereof).

 

NEVADA POWER COMPANY d/b/a NV ENERGY,

a Nevada corporation

 

 

By:                                                                                                    

Name:
                                                                                              

Title:
                                                                                                

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

 

FORM OF SWINGLINE NOTE

 

FOR VALUE RECEIVED, the undersigned, NEVADA POWER COMPANY d/b/a NV ENERGY, a
Nevada corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
WELLS FARGO BANK, NATIONAL ASSOCIATION or its registered assigns (the
“Swingline  Lender”), in accordance with the provisions of the Credit Agreement
(as hereinafter defined), the principal amount of each Swingline Loan from time
to time made by the Swingline Lender to the Borrower under the Credit
Agreement.  Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings assigned to such terms in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan from the date of such Swingline Loan until such principal amount
is paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.  All payments of principal and interest shall
be made directly to the Swingline Lender in Dollars in immediately available
funds.  If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
rate per annum set forth in the Credit Agreement.

 

This Swingline Note is the Swingline Note referred to in, and is entitled to the
benefits of, that certain Credit Agreement, dated as of March 23, 2012 (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), among the Borrower, the Lenders and Issuing Banks from time to time
party thereto, and Wells Fargo Bank, National Association, as Administrative
Agent, Swingline Lender and an Issuing Bank.  The Credit Agreement, among other
things, (a) provides for the making of Swingline Loans by the Swingline Lender
to the Borrower from time to time, the indebtedness of the Borrower resulting
from each such Swingline Loan being evidenced by this Swingline Note and (b)
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments on account of principal hereof
prior to the maturity hereof upon the terms and conditions therein specified.

 

The Swingline Lender may attach schedules to this Swingline Note and endorse
thereon the date, amount and maturity of its Swingline Loans and payments with
respect thereto.

 

The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Debt.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, demand, protest and notice of any kind.  No failure to exercise,
and no delay in exercising, any rights hereunder on the part of the holder
hereof shall operate as a waiver of such rights.

 

This Swingline Note shall be governed by, and construed in accordance with, the
laws of the State of New York (without regard to the conflicts of laws
principles thereof).

 

NEVADA POWER COMPANY d/b/a NV ENERGY,

a Nevada corporation

 

 

By:                                                                                                    

Name:
                                                                                              

Title:
                                                                                                

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-3

 

FORM OF NOTICE OF REVOLVING BORROWING

 

Date: __________, 201_

 

To:          Wells Fargo Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, Nevada Power Company d/b/a NV Energy, a Nevada corporation (the
“Borrower”), refers to that certain Credit Agreement, dated as of March 23, 2012
(as amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), among the Borrower, the Lenders and Issuing Banks from time to time
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent, Swingline Lender and an Issuing Bank, and hereby gives you notice,
irrevocably, pursuant to Section 3.1 of the Credit Agreement that the
undersigned hereby requests a Borrowing of Revolving Loans under the Credit
Agreement, and in connection with such Borrowing sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 3.1(a) of the Credit Agreement:

 

                (i)            The Business Day of the Proposed Borrowing is
____________, 201_.

 

                (ii)           The Type of Loans comprising the Proposed
Borrowing is [Base Rate Loans] [LIBOR Rate Loans].

 

                (iii)          The aggregate principal amount of the Proposed
Borrowing is $________.

 

                (iv)          For Proposed Borrowing consisting of LIBOR Rate
Loans: with an Interest Period of ___ months.

 

Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

The Borrower hereby represents and warrants that (a) after giving effect to the
Proposed Borrowing, (i) the Total Revolving Outstandings shall not exceed the
Borrowing Limit and (ii) the aggregate Outstanding Amount of the Revolving Loans
of any Lender plus  such Lender’s Percentage of all LC Obligations plus  such
Lender’s Percentage of the Outstanding Amount of all Swingline Loans shall not
exceed such Lender’s Commitment, (b) each of the conditions set forth in Section
6.2 of the Credit Agreement has been satisfied on and as of the date of such
Proposed Borrowing and (c) the Proposed Borrowing is made in compliance with
Sections 3.1, 3.3  and 3.4  of the Credit Agreement.

 

Very truly yours,

 

NEVADA POWER COMPANY d/b/a NV ENERGY, a Nevada corporation

 

 

By:                                                                                                    

Name:
                                                                                              

Title:
                                                                                                

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-4

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

 

Date: ____________, 201_

 

To:          Wells Fargo Bank, National Association, as Swingline Lender

 

cc:           Wells Fargo Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, Nevada Power Company d/b/a NV Energy, a Nevada corporation (the
“Borrower”), refers to that certain Credit Agreement, dated as of March 23, 2012
(as amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), among the Borrower, the Lenders and Issuing Banks from time to time
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent, Swingline Lender and an Issuing Bank, and hereby gives you notice,
irrevocably, pursuant to Section 3.8 of the Credit Agreement that the
undersigned hereby requests a Borrowing of Swingline Loans under the Credit
Agreement (the “Proposed Swingline Borrowing”), and in connection with such
Proposed Swingline Borrowing sets forth below the information relating to such
Proposed Swingline Borrowing as required by Section 3.8(b) of the Credit
Agreement:

 

                (i)            The Business Day of the Proposed Borrowing is
____________, 201_.

 

                (ii)           The aggregate principal amount of the Proposed
Borrowing is $________.

 

                (iii)          The Type of Loans comprising the Proposed
Borrowing is [Base Rate Loans] [LIBOR Market Index Rate Loans].

 

 

Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

The Borrower hereby represents and warrants that (a) after giving effect to the
Proposed Swingline Borrowing, (i) the Total Revolving Outstandings shall not
exceed the Borrowing Limit and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender plus  such Lender’s Percentage of all LC
Obligations plus  such Lender’s Percentage of the Outstanding Amount of all
Swingline Loans shall not exceed such Lender’s Commitment, (b) each of the
conditions set forth in Section 6.2 of the Credit Agreement has been satisfied
on and as of the date of such Proposed Swingline Borrowing and (c) the Proposed
Swingline Borrowing is made in compliance with Sections 3.4 and 3.8  of the
Credit Agreement.

 

                                                                                               
Very truly yours,

 

NEVADA POWER COMPANY d/b/a NV ENERGY,

a Nevada corporation

 

 

By:                                                                                                    

Name:
                                                                                              

Title:
                                                                                                

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

FORM OF NOTICE OF CONVERSION

 

Date: _______, 201_

 

To:          Wells Fargo Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, Nevada Power Company d/b/a NV Energy, a Nevada corporation (the
“Borrower”), refers to that certain Credit Agreement dated as of March 23, 2012
(as amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), among the Borrower, the Lenders and Issuing Banks from time to time
party thereto and Wells Fargo Bank, National Association, as Administrative
Agent, Swingline Lender and an Issuing Bank, and hereby gives you notice,
irrevocably, pursuant to Section 3.2 of the Credit Agreement that the
undersigned hereby requests a Conversion under the Credit Agreement, and in
connection with such Conversion sets forth below the information relating to
such Conversion (the “Proposed Conversion”) as required by Section 3.2 of the
Credit Agreement:

 

                (i)            The Business Day of the Proposed Conversion is
________________, 201_.

 

                (ii)           The Type of Loans comprising the Proposed
Conversion is [Base Rate Loans] [LIBOR Rate Loans].

  

                (iii)          The Interest Period for each Loan to be Converted
is _______months.1

 

                (iv)          The aggregate amount of the Proposed Conversion is
$____________.

 

                (v)           The Type of Loans to which such Loans are proposed
to be Converted is [Base Rate Loans] [LIBOR Rate Loans].

 

                (vi)          The Interest Period for each Converted Loan made
as part of the Proposed Conversion is ___ month(s).2

 

Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___________________

 

1

To be included for a Proposed Conversion to LIBOR Rate Loans only.

2

To be included for a Proposed Conversion to LIBOR Rate Loans only.

 

--------------------------------------------------------------------------------

 

 

The Borrower hereby certifies that its request for the Proposed Conversion is
made in compliance with Sections 3.2, 3.3  and 3.4  of the Credit Agreement. 
[The undersigned hereby acknowledges that the delivery of this Notice of
Conversion shall constitute a representation and warranty by the Borrower that,
on the date of the Proposed Conversion, no Default or Event of Default has
occurred and is continuing or would result from the Proposed Conversion.3

 

                                                                                               
Very truly yours,

 

NEVADA POWER COMPANY d/b/a NV ENERGY,

a Nevada corporation

 

By:                                                                                                    

Name:
                                                                                              

Title:
                                                                                                

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___________________

 

3

Include this bracketed sentence for Proposed Conversions to LIBOR Rate Loans,
and delete if Proposed Conversion into Base Rate Loans.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swingline
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”). 
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1.             Assignor:                             
______________________________

 

2.             Assignee:                             
______________________________

                                                                [and is an
Affiliate/Approved Fund of [identify Lender]]

 

3.             Borrower:                               Nevada Power Company
d/b/a NV Energy, a Nevada corporation

 

4.             Agent:                                    Wells Fargo Bank,
National Association, as the administrative agent under the Credit Agreement

 

5.             Credit Agreement:                Credit Agreement dated as of
March 23, 2012 among the Borrower, the Lenders and Issuing Banks from time to
time party thereto and Wells Fargo Bank, National Association, as Administrative
Agent, Swingline Lender and an Issuing Bank

 

--------------------------------------------------------------------------------

 

 

 

6.             Assigned Interest:

 

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned1

Percentage Assigned of Commitment/Loans2

 

 

 

 

7.             Trade Date:                           __________, 201_

 

8.             Effective Date:                      __________, 201_

 

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:                                                          [NAME OF
ASSIGNOR]

 

                                                                               
By:______________________________

                                                                               
Name:

                                                                               
Title:

 

ASSIGNEE:                                                           [NAME OF
ASSIGNEE]

 

                                                                               
By:______________________________

                                                                               
Name:

                                                                               
Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___________________

 

1

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

[Consented to and]3 Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

By_________________________________

Name:

Title:

 

Consented to:

 

NEVADA POWER COMPANY d/b/a NV ENERGY,

a Nevada corporation

 

By________________________________

Name:

Title:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as an Issuing Bank and as Swingline Lender

 

By:______________________________

Name:

Title:

 

BANK OF AMERICA, N.A.,

as an Issuing Bank

 

By________________________________

Name:

Title:

 

JPMORGAN CHASE BANK, N.A.,

as an Issuing Bank

 

By________________________________

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

 

 

--------------------------------------------------------------------------------

 

 

Annex 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

  

1.             Representations and Warranties. 

 

1.1.          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.          Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets the requirements to be an assignee under Section 11.7(b)(iii), (v), (vi),
and (vii) of the Credit Agreement (subject to such consents as may be required
under Section 11.7(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 8.1(a) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and

 

 

--------------------------------------------------------------------------------

 

 

Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York (without regard to the conflicts of laws
principles thereof).

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

NEVADA POWER COMPANY

d/b/a NV ENERGY

 

FORM OF OFFICER'S CERTIFICATE

 

March 23, 2012

 

This Officer’s Certificate is delivered pursuant to Section 6.1(e) of the Credit
Agreement, dated as of March 23, 2012 (the “Credit Agreement”) among Nevada
Power Company d/b/a NV Energy, a Nevada corporation (the “Borrower”), the
Lenders and Issuing Banks from time to time party thereto and Wells Fargo Bank,
National Association, as Administrative Agent, Swingline Lender and an Issuing
Bank.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement. 
The undersigned, _________, the _________ of the Borrower hereby certifies to
the Administrative Agent and the Lenders as follows:

 

                1.             The representations and warranties of the
Borrower contained in Article VII of the Credit Agreement or in any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date hereof, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct as of such earlier date.

  

                2.             No Default exists as of the date hereof, or would
result from the Extensions of Credit to be made on the date hereof or from the
application of the proceeds thereof.

 

                3.             The conditions precedent set forth in Sections
6.1 and 6.2  of the Credit Agreement are satisfied as of the date hereof.

 

                4.             There are no liquidation or dissolution
proceedings pending or to my knowledge threatened against the Borrower, nor has
any other event occurred adversely affecting or threatening the continued
corporate existence of the Borrower.

 

                5.             The Borrower is a corporation duly incorporated,
validly existing and in good standing under the laws of Nevada.

 

                6.             The SPPC Credit Agreement is, or
contemporaneously with the effectiveness of the Credit Agreement will be,
effective on and as of the date hereof.

 

                7.             Attached hereto as Exhibit A is a true and
complete copy of the General and Refunding Mortgage Indenture as in effect on
the date hereof, the General and Refunding Mortgage Bonds and all other
documents required to be delivered pursuant to Section 6.1(g) of the Credit
Agreement.

 

                8.             Attached hereto as Exhibit B is the certificate
required to be delivered by the Borrower pursuant to Section 6.1(i) of the
Credit Agreement, demonstrating that, as of the Closing Date, the Borrower does
not have any Negative Mark-to-Market Exposure.

 

Woodburn and Wedge and Choate, Hall & Stewart LLP are entitled to rely on this
certificate in connection with the opinions that such firms are rendering
pursuant to clauses (i) and (ii) of Section 6.1(f) of the Credit Agreement.  The
undersigned acknowledges that (a) in entering into the Credit Agreement, the
Administrative Agent, the Lenders and the Issuing Banks are entitled to rely and
have, in fact, relied

 

--------------------------------------------------------------------------------

 

 

 upon the statements contained herein and (b) any successor or assign of the
Administrative Agent, the Lenders and the Issuing Banks is entitled to rely upon
the statements contained herein, such statements being made only as of the date
hereof.

 

[Remainder of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned Responsible Officer of the Borrower has
executed this Officer’s Certificate as of the date first written above.

 

 

NEVADA POWER COMPANY d/b/a NV ENERGY,

a Nevada corporation

 

 

                By:  _____________________________________

                Name:     ___________________________________

                Title:       ___________________________________

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

  

NEVADA POWER COMPANY

d/b/a NV ENERGY

 

FORM OF SECRETARY’S CERTIFICATE

 

March 23, 2012

 

This Secretary’s Certificate is delivered pursuant to Section 6.1(e) of the
Credit Agreement dated as of March 23, 2012 (as amended, modified, supplemented
or extended from time to time, the “Credit Agreement”) among Nevada Power
Company d/b/a NV Energy, a Nevada corporation (the “Company”), the Lenders and
Issuing Banks from time to time party thereto and Wells Fargo Bank, National
Association, as Administrative Agent, Swingline Lender and an Issuing Bank. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.  I, _____________, do hereby certify that (a)
I am the duly appointed, qualified and acting Secretary of the Company, (b) I am
authorized to execute this certificate on behalf of the Company, and (c) as
follows:

 

1.  Attached hereto as Exhibit A is a true and complete copy of the Restated
Articles of Incorporation of the Company and all amendments thereto as in effect
on the date hereof.  Such articles have not otherwise been amended, modified,
rescinded or changed in any respect since their date of adoption and are in full
force and effect on and as of the date hereof.

 

2.  Attached hereto as Exhibit B is a true and complete copy of the Bylaws of
the Company, together with all amendments thereto, as in effect on the date
hereof.  Such Bylaws have not been otherwise amended, modified, rescinded or
changed in any respect since their date of adoption and are in full force and
effect as of the date hereof.

 

3.  Attached hereto as Exhibit C is a true, complete and correct copy of the
resolutions of the Board of Directors of the Company, duly adopted by said Board
of Directors at a meeting held on October 28, 2011, at which a quorum was
present and acting throughout; such resolutions were duly adopted and constitute
all resolutions of the Board of Directors of the Company with respect to the
authorization of the execution, delivery and performance of the Credit
Agreement, the General and Refunding Mortgage Bonds and the agreements and
transactions contemplated thereby and in connection therewith, and such
resolutions have not been amended, modified, annulled or revoked, and are in
full force and effect on the date hereof; and the instruments referred to in
said resolutions of said Board of Directors were executed pursuant thereto and
in compliance therewith.

 

                4.  Attached hereto as Exhibit D is a true, complete and correct
copy of a certificate of the Company setting forth the true and genuine
signatures of the persons, each being a duly elected and qualified officer of
the Company, authorized to execute and deliver on behalf of the Company each of
the Loan Documents and any certificate or other document to be delivered by the
Company pursuant to the Loan Documents.

 

                5.  Attached hereto as Exhibit E is a true, complete and correct
copy of the order of the Public Utilities Commission of Nevada, Docket No.
10-06040 dated October 15, 2010, authorizing the execution and delivery by the
Company of the Credit Agreement and the agreements and transactions contemplated
thereby and in connection therewith (including without limitation the issuance
of the General and Refunding Mortgage Bonds), which order has not been rescinded
and remains in full force and effect on the date hereof.

 

--------------------------------------------------------------------------------

 

 

 

Woodburn and Wedge and Choate, Hall & Stewart LLP are entitled to rely on this
certificate in connection with the opinions that such firms are rendering
pursuant to clauses (i) and (ii) of Section 6.1(f) of the Credit Agreement.  The
undersigned acknowledges that (a) in entering into the Credit Agreement, the
Administrative Agent, the Lenders and the Issuing Banks are entitled to rely and
have, in fact, relied upon the statements contained herein and (b) any successor
or assign of the Administrative Agent, the Lenders and the Issuing Banks is
entitled to rely upon the statements contained herein, such statements being
made only as of the date hereof. 

 



 

--------------------------------------------------------------------------------

 

 

                IN WITNESS WHEREOF, I hereunder subscribe my name effective as
of the 23rd day of March, 2012.

 

 

                                                                                                               

Secretary of Nevada Power Company d/b/a NV Energy,

a Nevada corporation

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

NEVADA POWER COMPANY

d/b/a NV ENERGY

 

FORM OF MARK-TO-MARKET EXPOSURE CERTIFICATE

 

______, 201_

 

Reference is made to that certain Credit Agreement dated as of March 23, 2012
(as amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Nevada Power Company d/b/a NV Energy, a Nevada corporation
(the “Borrower”), the Lenders and Issuing Banks from time to time party thereto
and Wells Fargo Bank, National Association, as Administrative Agent, Swingline
Lender and an Issuing Bank.  Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.  This Mark-to-Market
Exposure Certificate is delivered pursuant to [Section 6.1(i)] [Section
8.1(b)(iii)] of the Credit Agreement.  The undersigned Responsible Officer of
the Borrower hereby certified as follows:

 

No Aggregate Negative Mark-to Market Exposure exists as of the Closing Date.

 

Schedule 1 hereto sets forth calculations of the Borrower’s Aggregate Negative
Mark-to-Market Exposure or calculations demonstrating the absence of Aggregate
Negative Mark-to-Market Exposure, as the case may be, as of the most recently
ended calendar month.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned Responsible Officer of the Borrower has
executed this Mark-to-Market Exposure Certificate as of the date first written
above.

 

NEVADA POWER COMPANY d/b/a NV ENERGY,

a Nevada corporation

 

 

                                                                                               
By:  _____________________________________

                                                                                               
Name:     ___________________________________

                                                                                               
Title:       ___________________________________

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

 

Monthly Period End Date:  [_____], 201_

$ amounts actual

 

 

Lender or Lender Affiliate ISDA1

 

 

Counterparty

Interest Rate Mark-to-Market

Commodities Mark-to-Market

Netting2

Negative Mark-to-Market

 

$[              ]

$[              ]

[Y/N]

$[              ]

 

$[              ]

$[              ]

[Y/N]

$[              ]

 

$[              ]

$[              ]

[Y/N]

$[              ]

 

$[              ]

$[              ]

[Y/N]

$[              ]

 

$[              ]

$[              ]

[Y/N]

$[              ]

 

$[              ]

$[              ]

[Y/N]

$[              ]

 

$[              ]

$[              ]

[Y/N]

$[              ]

 

$[              ]

$[              ]

[Y/N]

$[              ]

 

$[              ]

$[              ]

[Y/N]

$[              ]

 

$[              ]

$[              ]

[Y/N]

$[              ]

 

$[              ]

$[              ]

[Y/N]

$[              ]

Aggregate Negative Mark-to-Market Exposure3

$[              ]

$[              ]

 

$[              ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

________________

 

1

Indicate Negative Mark-to-Market by placing the dollar amount in parentheticals.

2

Netting of exposure calculated in accordance with the terms of the Credit
Agreement, which permits netting between two or more Hedge Agreements each by
and between the Borrower and any Subsidiary, on the one hand, and the same legal
entity (or any Affiliate thereof), on the other hand, that is contractually
available to the Borrower or such Subsidiary.  For the avoidance of doubt, the
Borrower and the Administrative Agent agree that netting between and among
transactions within a Hedge Agreement is permitted (to the extent permitted by
the terms of such Hedge Agreement).  Capitalized terms used but not defined in
this footnote 1 shall have the meanings ascribed thereto in the Credit
Agreement.

3

Excludes netting across counterparties.

 

 

--------------------------------------------------------------------------------

 